        




AMENDMENT NO. 3
This AMENDMENT NO. 3 dated as of September 28, 2018 (this “Amendment”), is
entered into among MERCURY SYSTEMS, INC., a Massachusetts corporation (the
“Borrower”), certain subsidiaries of the Borrower, as Guarantors, the Lenders
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., in its capacity as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), and amends the Credit Agreement
dated as of May 2, 2016 (as amended, supplemented or otherwise modified from
time to time prior to the date hereof, including pursuant to Amendment No. 1,
dated as of June 27, 2017, and Amendment No. 2, dated as of December 21, 2017,
the “Existing Credit Agreement”) entered into among the Borrower, the Guarantors
party thereto, the Lenders from time to time party thereto and the other parties
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Amended Credit Agreement (as defined
below).
W I T N E S S E T H:
WHEREAS, on the date hereof, the Borrower, the Administrative Agent and each
Person listed on Schedule 2.01 hereto (the “New Revolving Credit Lenders”)
desire to amend the Existing Credit Agreement in its entirety to, among other
things, refinance the existing Revolving Credit Loans (the “Original Revolving
Credit Loans”) and existing Revolving Credit Commitments (the “Original
Revolving Credit Commitments”) outstanding prior to the Amendment No. 3
Effective Date with a new senior secured revolving credit facility in an
aggregate principal amount of $750,000,000 (the “New Revolving Credit Facility”,
and Revolving Credit Loans thereunder, the “New Revolving Credit Loans”) and the
commitments thereunder (the “New Revolving Credit Commitments”);
WHEREAS, after giving effect to the repayment in full on the date hereof of all
outstanding Original Revolving Credit Loans and the termination of the Original
Revolving Credit Commitments under the Existing Credit Agreement of any Lender
that is not a New Revolving Credit Lender, the Lenders party hereto constitute
all of the Lenders under the Existing Credit Agreement; and
WHEREAS, on the date hereof, each New Revolving Credit Lender has delivered its
signature page hereto; and
WHEREAS, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citibank, N.A.,
JPMorgan Chase Bank, N.A. and SunTrust Robinson Humphrey, Inc. are acting as
joint lead arrangers and joint book managers for this Amendment (the “Amendment
No. 3 Lead Arrangers”);
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto, intending to be legally bound hereby, agree as follows:
1.    Amendments.
(a)    Effective as of the Amendment No. 3 Effective Date, and subject to the
terms and conditions set forth herein, the Existing Credit Agreement is hereby
amended in its entirety in the form of Exhibit A hereto (as so amended, the
“Amended Credit Agreement”).
(b)    Effective as of the Amendment No. 3 Effective Date, and subject to the
terms and conditions set forth herein, Schedule 2.01 to the Existing Credit
Agreement is hereby amended and restated in its entirety in the form of Schedule
2.01 hereto.
2.    Conditions to Effectiveness.
This Amendment and the obligation of each New Revolving Credit Lender shall
become effective on the date (the “Amendment No. 3 Effective Date”) when each of
the following conditions shall have been satisfied:
(a)    The Administrative Agent shall have received the following:
(i)    counterparts of this Amendment executed and delivered by a duly
authorized officer of each of the Credit Parties, the New Revolving Credit
Lenders, the L/C Issuer, the Swingline Lender, the Administrative Agent, the
Collateral Agent and Lenders constituting all of the Lenders (after giving
effect to the repayment in full on the date hereof of all outstanding Original
Revolving Credit Loans and the termination of the Original Revolving Credit
Commitments of any Lender that is not a New Revolving Credit Lender);
(ii)    a customary opinion of legal counsel from Ropes & Gray LLP, counsel to
the Credit Parties;
(iii)    with respect to each Credit Party, copies of the Organization Documents
of such Credit Party certified to be true and complete as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a Responsible
Officer of such Credit Party to be true and correct as of the Amendment No. 3
Effective Date;
(iv)    with respect to each Credit Party, such certificates or resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of such Credit Party dated the Amendment No. 3 Effective Date
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment and the other Credit Documents to which Credit Party is a party; and
(v)    good standing certificates for each Credit Party as of a recent date in
its state or organization or formation.
(b)    The Administrative Agent shall have received a certificate of a
Responsible Officer to the effect that the representations and warranties set
forth in Section 3 hereof are true and correct.
(c)    The Administrative Agent shall have received the results of UCC, tax and
judgment lien searches.
(d)    Prior to or substantially concurrently with the Amendment No. 3 Effective
Date, the Borrower shall have paid an upfront fee to the Administrative Agent,
for the ratable account of the New Revolving Credit Lenders equal to the sum of
(x) 0.10% multiplied by the principal amount of such Lender’s New Revolving
Credit Commitment on the Amendment No. 3 Effective Date that is not in excess of
such Lender’s Original Revolving Credit Commitment under the Existing Credit
Agreement immediately prior to the Amendment No. 3 Effective Date and (y) 0.25%
multiplied by the principal amount of such Lender’s New Revolving Credit
Commitment that is in excess of the amount of such Lender’s New Revolving Credit
Commitment that is subject to the foregoing subclause (x).
(e)    Prior to or substantially concurrently with the occurrence of the
Amendment No. 3 Effective Date, the Borrower shall have paid all costs and
expenses owing to the Amendment No. 3 Lead Arrangers that are due and payable on
or prior to the Amendment No. 3 Effective Date and, to the extent invoiced at
least two Business Days prior to the Amendment No. 3 Effective Date, all
reasonable costs and expenses of the Administrative Agent and the Amendment No.
3 Lead Arrangers in connection with this Amendment.
(f)    Any Original Revolving Credit Loans outstanding immediately prior to the
Amendment No. 3 Effective Date under the Original Revolving Credit Commitments
shall be repaid with the proceeds of the New Revolving Credit Loans under the
New Revolving Credit Commitments and the Original Revolving Credit Commitments
shall be terminated substantially simultaneously with the effectiveness of this
Amendment No. 3 and the Borrower shall have delivered a prepayment notice with
respect to such repayment as required by Section 2.06(a)(i) of the Existing
Credit Agreement and a termination notice with respect to such termination as
required by Section 2.07(a) of the Existing Credit Agreement.
3.    Representations and Warranties.
On and as of the Amendment No. 3 Effective Date, the Borrower hereby represents
and warrants to the Administrative Agent and each New Revolving Credit Lender,
after giving effect to the amendments set forth in this Amendment, that:
(a)    The representations and warranties of the Borrower and each other Credit
Party contained in Article 6 of the Amended Credit Agreement or any other Credit
Document are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects) on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects) as
of such earlier date; and
(b)    No Default or Event of Default exists.
4.     Reference to the Effect on the Credit Documents.
(a)    Each reference in the Existing Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import and each reference in
the other Credit Documents to the Existing Credit Agreement (including, without
limitation, by means of words like “thereunder,” “thereof” and words of like
import), shall mean and be a reference to the Amended Credit Agreement.
(b)    Except as expressly amended hereby, all of the terms and provisions of
the Credit Documents are and shall remain in full force and effect and are
hereby ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower or the Administrative Agent under any of the
Credit Documents, nor constitute a waiver or amendment of any other provision of
any of the Credit Documents or for any purpose except as expressly set forth
herein.
(d)    On and after the effectiveness of this Amendment, this Amendment shall
for all purposes constitute a Credit Document.
5.    Reaffirmation.
Each Credit Party hereby consents to this Amendment and acknowledges and agrees
that, notwithstanding the execution and delivery of this Amendment, the
Collateral Documents and, to the extent such Credit Party is a party thereto,
the Guaranty provided to the Administrative Agent by such Credit Party remain in
full force and effect and the security interest granted by such Credit Party
under the Collateral Documents shall secure all Secured Obligations (as defined
in the Amended Credit Agreement), and the rights and remedies of the
Administrative Agent thereunder and the obligations and liabilities of such
Credit Party thereunder, in each case, as have been amended by this Amendment,
remain in full force and effect and shall not be affected, impaired or
discharged hereby.
This Amendment does not constitute a novation of the Existing Credit Agreement.
6.    Execution in Counterparts.
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.
7.    Governing Law; Jurisdiction; Etc.
The governing law, submission to jurisdiction, waiver of venue, service of
process and waiver of jury trial provisions set forth in Sections 11.14 and
11.15 of the Existing Credit Agreement shall apply to this Amendment No. 3,
mutatis mutandis.
8.    Section Titles.
Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Amendment or any other Credit Document.
9.    Severability.
If any provision of this Amendment or the other Credit Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment and the other Credit Documents shall
not be affected or impaired thereby and the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
10.    Successors.
The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective permitted successors and
assigns.


[SIGNATURE PAGES FOLLOW]








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.
Borrower




MERCURY SYSTEMS, INC.
    

By:__/s/ Michael D. Ruppert _________
Name: Michael D. Ruppert
Title: Executive Vice President, Chief
Financial Officer and Treasurer




Subsidiary Guarantors




MERCURY DEFENSE SYSTEMS, INC.


By:__/s/ Michael D. Ruppert _________
Name: Michael D. Ruppert
Title: Executive Vice President, Chief
Financial Officer and Treasurer    
ARXAN RESEARCH, INC.


By:__/s/ Michael D. Ruppert _________
Name: Michael D. Ruppert
Title: Executive Vice President, Chief
Financial Officer and Treasurer    




MERCURY MISSION SYSTEMS, LLC


By:__/s/ Michael D. Ruppert _________
Name: Michael D. Ruppert
Title: Executive Vice President, Chief
Financial Officer and Treasurer












MERCURY SYSTEMS – TRUSTED MISSION SOLUTIONS, INC.


By:__/s/ Michael D. Ruppert _________
Name: Michael D. Ruppert
Title: Executive Vice President, Chief
Financial Officer and Treasurer




GERMANE SYSTEMS, LC


By:__/s/ Michael D. Ruppert _________
Name: Michael D. Ruppert
Title: Executive Vice President, Chief
Financial Officer and Treasurer







BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent




By: __/s/ Gerund Diamond ______________
Name: Gerund Diamond
Title: Vice President









BANK OF AMERICA, N.A.,
as New Revolving Credit Lender, Swingline Lender and L/C Issuer




By: __/s/ Monica Sevila ____________________
Name: Monica Sevila
Title: Senior Vice President



CITIBANK, N.A., as a New Revolving Credit Lender




By: __/s/ Ronald Homa_____________________
Name: Ronald Homa
Title: Senior Vice President, as authorized








SUNTRUST BANK, as a New Revolving Credit Lender




By: __/s/ Carlos Cruz_____________________
Name: Carlos Cruz
Title: Director


 
JPMORGAN CHASE BANK, N.A., as a New Revolving Credit Lender


By: __/s/ Ting Ting Liu_____________________
Name: Ting Ting Liu
Title: Authorized Signatory


 
SANTANDER BANK, N.A., as a New Revolving Credit Lender


By: __/s/ Jay Massino_____________________
Name: Jay Massimo
Title: Senior Vice President




 
Wells Fargo Bank, National Association, as a New Revolving Credit Lender


By: __/s/ Daniel M. Grondin_________________
Name: Daniel M. Grondin
Title: Senior Vice President




If a second signature is necessary:


By:
Name:
Title:


KEYBANK NATIONAL ASSOCIATION, as a New Revolving Credit Lender


By: __/s/ Suzannah Valdivia________________
Name: Suzannah Valdiva
Title: Senior Vice President


U.S. BANK, N.A., as a New Revolving Credit Lender


By: __/s/ Theodore Schramm______________
Name: Theodore Schramm
Title: Vice President



 
TD BANK, NA, as a New Revolving Credit Lender


By: __/s/ Leonid Batsevitsky_________________
Name: Leonid Batsevitsky
Title: Vice President




If a second signature is necessary:


By:
Name:
Title:






BMO HARRIS BANK N.A., as a New Revolving Credit Lender


By: __/s/ Patrick Hartweger_________________
Name: Patrick Hartweger
Title: Managing Director






 
Capital One, National Association, as a New Revolving Credit Lender


By: __/s/ Joseph C. Costa_________________
Name: Joseph C. Costa
Title: Senior Vice President


Bank of the West, as a New Revolving Credit Lender


By: __/s/ Michael Weinert_________________
Name: Michael Weinert
Title: Director




If a second signature is necessary:


By:___/s/ Caroline Smith_________________
Name: Caroline Smith
Title: Assistant Vice President


Regions Bank, as a New Revolving Credit Lender


By: __/s/ Stephanie Herndon_________________
Name: Stephanie Herndon
Title: AVP




If a second signature is necessary:


By:
Name:
Title:




MUFG Bank Ltd., as a New Revolving Credit Lender


By: __/s/ Maria Iarriceio_________________
Name: Maria Iarriceio
Title: Director


Fifth Third Bank, as a New Revolving Credit Lender


By: __/s/ Will Batchelor_________________
Name: Will Batchelor
Title: Vice President






First National Bank of Pennsylvania, as a New Revolving Credit Lender


By: __/s/ Daniel Chimera_________________
Name: Daniel Chimera
Title: Vice President




 
GOLDMAN SACHS BANK USA, as a New Revolving Credit Lender


By: __/s/ Ryan Durkin_________________
Name: Ryan Durkin
Title: Authorized Signatory







EXHIBIT A


AMENDED CREDIT AGREEMENT
[See attached]



CREDIT AGREEMENT

dated as of May 2, 2016,


As amended by Amendment No. 1, dated as of June 27, 2017
As amended by Amendment No. 2, dated as of December 21, 2017
As amended by Amendment No. 3, dated as of September 28, 2018


among

MERCURY SYSTEMS, INC.,
as the Borrower

and

CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A., and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Book Managers,


and


Santander Bank, N.A.,
Wells Fargo Bank, National Association,
KeyBank National Association,
U.S. Bank National Association,
TD Bank NA,
BMO Harris Bank N.A.,
Capital One, National Association,
Bank of the West,
Regions Bank,
MUFG Bank, Ltd., and
Fifth Third Bank
as Co-Documentation Agents







TABLE OF CONTENTS

--------------------------------------------------------------------------------



PAGE
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.Defined Terms    2
Section 1.02.Interpretive Provisions    55
Section 1.03.Accounting Terms and Provisions    56
Section 1.04.Rounding    57
Section 1.05.Times of Day    57
Section 1.06.Letter of Credit Amounts    57
Section 1.07.Pro Forma Calculations    57
Section 1.08.Timing of Payment and Performance    60
Section 1.09.Currency Generally    60
Section 1.10.Exchange Rates; Currency Equivalents    61
Section 1.11.Additional Alternative Currencies    61
Section 1.12.Cumulative Equity Credit Transactions    62
Section 1.13.References to Agreements, Laws, Etc    62
ARTICLE 2
COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01.Commitments    62
Section 2.02.Borrowings, Conversions and Continuations.    63
Section 2.03.Additional Provisions with Respect to Letters of Credit    65
Section 2.04.Additional Provisions with Respect to Swingline Loans    74
Section 2.05.Repayment of Loans    77
Section 2.06.Prepayments    77
Section 2.07.Termination or Reduction of Commitments    81
Section 2.08.Interest    82
Section 2.09.Fees    83
Section 2.10.Computation of Interest and Fees; Retroactive Adjustments to
Applicable Percentage    84
Section 2.11.Payments Generally; Administrative Agent’s Clawback    85
Section 2.12.Sharing of Payments by Lenders    87
Section 2.13.Evidence of Debt    88
Section 2.14.[Reserved]    89
Section 2.15.[Reserved]    89
Section 2.16.Cash Collateral    89
Section 2.17.Defaulting Lenders    90
Section 2.18.Incremental Facilities    92
Section 2.19.Amend and Extend Transactions    97
Section 2.20.Refinancing Facilities    99
Section 2.21.LIBOR Successor Rate    103
ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01.Taxes    104
Section 3.02.Illegality    110
Section 3.03.Inability to Determine Rates    111
Section 3.04.Increased Cost; Capital Adequacy    111
Section 3.05.Compensation for Losses    113
Section 3.06.Mitigation Obligations; Replacement of Lenders    114
Section 3.07.Survival Losses    115
ARTICLE 4
GUARANTY
Section 4.01.The Guaranty    115
Section 4.02.Obligations Unconditional    116
Section 4.03.Reinstatement    117
Section 4.04.Certain Waivers    117
Section 4.05.Remedies    117
Section 4.06.Rights of Contribution    118
Section 4.07.Guaranty of Payment; Continuing Guarantee    118
Section 4.08.Keepwell    118
Section 4.09.Release of Guarantors    118
ARTICLE 5
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 5.01.Conditions to the Closing Date    119
Section 5.02.Conditions to all Credit Extensions after the Closing Date    122
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
Section 6.01.Existence, Qualification and Power    123
Section 6.02.Authorization; No Contravention    123
Section 6.03.Governmental Authorization; Other Consents    123
Section 6.04.Binding Effect    124
Section 6.05.Financial Statements    124
Section 6.06.No Material Adverse Effect    124
Section 6.07.Litigation    124
Section 6.08.Labor Matters    124
Section 6.09.Ownership of Property; Liens    124
Section 6.10.Environmental Matters    124
Section 6.11.[Reserved]    125
Section 6.12.Taxes    125
Section 6.13.ERISA Compliance    125
Section 6.14.Subsidiaries    126
Section 6.15.Margin Regulations; Investment Company Act    126
Section 6.16.Disclosure    126
Section 6.17.Compliance with Laws    127
Section 6.18.Collateral Documents    127
Section 6.19.Intellectual Property    127
Section 6.20.Solvency    128
Section 6.21.Patriot Act; Sanctioned Persons    128
Section 6.22.EEA Financial Institutions    128
ARTICLE 7
AFFIRMATIVE COVENANTS
Section 7.01.Financial Statements    129
Section 7.02.Certificates; Other Information    130
Section 7.03.Notification    131
Section 7.04.Payment of Taxes    132
Section 7.05.Preservation of Existence, Etc    132
Section 7.06.Maintenance of Properties    132
Section 7.07.Maintenance of Insurance    132
Section 7.08.Compliance with Laws; Environmental Laws    133
Section 7.09.Books and Records    133
Section 7.10.Inspection Rights    133
Section 7.11.Use of Proceeds    134
Section 7.12.Joinder of Subsidiaries as Guarantors    134
Section 7.13.Further Assurances    135
Section 7.14.Designation of Subsidiaries    136
Section 7.15.Post-Closing Obligations    136
ARTICLE 8
NEGATIVE COVENANTS
Section 8.01.Liens    136
Section 8.02.Investments    140
Section 8.03.Indebtedness    142
Section 8.04.Mergers and Dissolutions    147
Section 8.05.Dispositions    148
Section 8.06.Restricted Payments    150
Section 8.07.Change in Nature of Business    152
Section 8.08.Change in Fiscal Year    152
Section 8.09.Transactions with Affiliates    152
Section 8.10.[Reserved]    153
Section 8.11.Financial Covenants    153
Section 8.12.Prepayments etc. of Indebtedness    153
Section 8.13.Burdensome Agreements    153
ARTICLE 9
EVENTS OF DEFAULT AND REMEDIES
Section 9.01.Events of Default    155
Section 9.02.Remedies Upon Event of Default    157
Section 9.03.Application of Funds    157
ARTICLE 10
ADMINISTRATIVE AGENT
Section 10.01.Appointment and Authorization of Administrative Agent    158
Section 10.02.Rights as a Lender    159
Section 10.03.Exculpatory Provisions    159
Section 10.04.Reliance by Administrative Agent    161
Section 10.05.Delegation of Duties    161
Section 10.06.Resignation of the Administrative Agent    161
Section 10.07.Non-Reliance on Administrative Agent and Other Lenders    162
Section 10.08.No Other Duties    163
Section 10.09.Administrative Agent May File Proofs of Claim; Credit
Bidding    163
Section 10.10.Collateral and Guaranty Matters    164
Section 10.11.Swap Contracts and Treasury Management Agreements    165
Section 10.12.Compliance with ERISA    166
ARTICLE 11
MISCELLANEOUS
Section 11.01.Amendments, Etc    167
Section 11.02.Notices; Effectiveness; Electronic Communications    171
Section 11.03.No Waiver; Cumulative Remedies; Enforcement    173
Section 11.04.Expenses; Indemnity; Damage Waiver    173
Section 11.05.Payments Set Aside    176
Section 11.06.Successors and Assigns    176
Section 11.07.Treatment of Certain Information; Confidentiality    183
Section 11.08.Right of Setoff    185
Section 11.09.Interest Rate Limitation    185
Section 11.10.Counterparts; Integration    185
Section 11.11.Survival of Representations and Warranties    186
Section 11.12.Severability    186
Section 11.13.Replacement of Lenders    186
Section 11.14.Governing Law; Jurisdiction; Etc    187
Section 11.15.Waiver of Jury Trial    188
Section 11.16.USA Patriot Act Notice    189
Section 11.17.Termination    189
Section 11.18.No Advisory or Fiduciary Responsibility    189
Section 11.19.Electronic Execution    190
Section 11.20.Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    190
Section 11.21.Judgment Currency    191


SCHEDULES
Schedule I
Guarantors
Schedule 2.01
Lenders and Commitments
Schedule 2.03
Existing Letters of Credit
Schedule 6.14
Subsidiaries
Schedule 7.15
Post-Closing Obligations
Schedule 8.01
Existing Liens
Schedule 8.02
Existing Investments
Schedule 8.03
Existing Indebtedness
Schedule 8.09
Transactions with Affiliates
Schedule 8.13
Burdensome Agreements
Schedule 11.02
Notice Addresses

EXHIBITS
Exhibit 1.01-1
Form of Perfection Certificate
Exhibit 1.01-2
Form of Security Agreement
Exhibit 1.01-3
Form of Intercompany Note
Exhibit 2.02
Form of Loan Notice
Exhibit 2.13-1
Form of Revolving Credit Note
Exhibit 2.13-2
Form of Swingline Note
Exhibit 2.13-3
Form of Term Note
Exhibit 5.01(j)
Form of Solvency Certificate
Exhibit 7.02(a)
Form of Compliance Certificate
Exhibit 7.12
Form of Joinder Agreement
Exhibit 11.06(b)
Form of Assignment and Assumption
Exhibit 11.06(i)
Dutch Auction Procedures




CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of May 2, 2016 (as amended by Amendment No. 1,
dated as of June 27, 2017, as amended by Amendment No. 2, dated as of December
21, 2017, as amended by Amendment No. 3, dated as of September 28, 2018, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement” or the “Agreement”) is
entered into by MERCURY SYSTEMS, INC., a Massachusetts corporation (the
“Borrower”), the Guarantors identified herein, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”) and BANK
OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swingline Lender
and L/C Issuer.
PRELIMINARY STATEMENTS
The Borrower intends to acquire Microsemi LLC – RF Integrated Solutions, a
Delaware limited liability company (the “Target”);
Pursuant to the Stock Purchase Agreement, dated as of March 23, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Acquisition Agreement”) among the Borrower and Microsemi Corporation, the
Borrower has agreed to acquire all of the Capital Stock of the Target (the
“Microsemi Acquisition”);
Substantially simultaneously with the consummation of the Microsemi Acquisition,
the Lenders extended credit to the Borrower in the form of (i) a term A loan
facility on the Closing Date (as this and other capitalized terms used in these
preliminary statements are defined in Section 1.01 below) in an aggregate
principal amount of $200,000,000 and (ii) a revolving credit facility with an
initial aggregate principal amount of commitments of $100,000,000.
The proceeds of the term A loan facility funded on the Closing Date, together
with the proceeds of (i) Revolving Credit Loans made on the Closing Date, (ii)
the Pre-Closing Equity Offering and (iii) solely at the option of the Borrower,
cash on the balance sheet, in each case, were used by the Borrower to (1)
consummate the Refinancing, (2) finance the Microsemi Acquisition and (3) pay
Transaction Expenses in connection with the foregoing.
On the Amendment No. 1 Effective Date, the Term Loans made on the Closing Date
were optionally prepaid in full pursuant to Section 2.06(a) hereof.
The Borrower has requested that the Lenders extend credit to the Borrower in the
form of an upsized revolving credit facility with an initial aggregate principal
amount of commitments of $750,000,000. The revolving credit facility will permit
the issuance of one or more Letters of Credit from time to time and the making
of one or more Revolving Credit Loans and/or Swingline Loans from time to time.
The proceeds of the revolving credit facility and the commitments hereunder made
available on the Amendment No. 3 Effective Date will be used by the Borrower for
general corporate purposes (including Acquisitions and other purposes not
prohibited hereunder).
The Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.
In consideration of these premises and the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto covenant and agree as follows:

Article 1
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.    Defined Terms.
As used in this Credit Agreement, the following terms have the meanings provided
below:
“Acquired Indebtedness” means, with respect to any specified Person,
(a)    Indebtedness of any other Person existing at the time such other Person
is merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging, amalgamating
or consolidating with or into, or becoming a Restricted Subsidiary of, such
specified Person; and
(b)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Acquisition” means the purchase or acquisition by any Person of (a) more than
50% of the Capital Stock with ordinary voting power of another Person (including
as a result of the purchase by such Person of Capital Stock of an existing joint
venture to the extent that after giving effect thereto, such Person owns more
than 50% of such Capital Stock) or (b) all or any substantial portion of the
property (other than Capital Stock) of, or a business unit, a line of business
or division of, another Person, whether or not involving a merger or
consolidation with such Person.
“Acquisition Agreement” has the meaning provided in the preliminary statements
hereto.
“Acquisition Agreement Representations” means the representations made by or
with respect to the Target and its Subsidiaries in the Acquisition Agreement as
are material to the interests of the Lenders, but only to the extent that the
Borrower has (or its applicable affiliate has) the right (taking into account
any applicable cure provisions), pursuant to the Acquisition Agreement, to
terminate its obligations under the Acquisition Agreement to consummate the
Microsemi Acquisition (or the right not to consummate the Microsemi Acquisition
pursuant to the Acquisition Agreement) as a result of a breach of such
representations and warranties.
“Act” has the meaning provided in Section 11.16.
“Additional Lender” means, at any time, any Person that is not an existing
Lender and that agrees to provide any portion of any (a) Incremental Loans or
Incremental Commitments pursuant to an Incremental Amendment in accordance with
Section 2.18 or (b) Refinancing Facilities pursuant to a Refinancing Amendment
in accordance with Section 2.20; provided that such Additional Lender shall be
(x) with respect to Incremental Term Loans, Incremental Term Commitments or
Refinancing Term Loans, an Eligible Assignee with respect to Term Loans and (y)
with respect to Incremental Revolving Commitments or Refinancing Revolving
Commitments, an Eligible Assignee with respect to Revolving Credit Commitments.
“Adequate Assurance” means (i) with respect to L/C Obligations, such assurance
as the L/C Issuer may reasonably require, and (ii) with respect to Swingline
Loans, such assurance as the Swingline Lender may reasonably require, in each
case, that any Defaulting Lender will be capable of honoring its obligations to
fund its portion of L/C Obligations and Swingline Loans, as appropriate, and
participation interests therein, including existing and future obligations
hereunder and under the other Credit Documents. Adequate Assurance may be in the
form of cash collateral, posting of letters of credit or other arrangement, in
each case in form, amount and other respects reasonable satisfactory to the L/C
Issuer or the Swingline Lender, as applicable, in their discretion.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 (as may be updated from time
to time), or such other address or account as the Administrative Agent may from
time to time notify the Borrower and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Parties” has the meaning provided in Section 11.02(c).
“Agent-Related Distress Event” means, with respect to the Administrative Agent
or any Person that directly or indirectly Controls the Administrative Agent
(each, a “Distressed Agent-Related Person”), a voluntary or involuntary case
with respect to such Distressed Agent-Related Person under any Debtor Relief
Law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Agent-Related Person or any substantial part of such Distressed
Agent-Related Person’s assets, or such Distressed Agent-Related Person makes a
general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Distressed Agent-Related Person to be, insolvent or bankrupt; provided that
an Agent-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Capital Stock in the
Administrative Agent or any Person that directly or indirectly Controls the
Administrative Agent by a Governmental Authority or an instrumentality thereof.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Arrangers.
“Aggregate Commitment Percentage” means (a) in respect of the Term Loan
Facility, with respect to any Term Lender at any time, the percentage (carried
out to the ninth decimal place) of the Term Loan Facility represented by the
principal amount of such Term Lender’s Term Loans at such time and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the Revolving Credit Commitments
have been terminated pursuant to Section 9.02 or have expired, then the
Aggregate Commitment Percentage of each Revolving Credit Lender in respect of
the Revolving Credit Facility shall be determined based on the Aggregate
Commitment Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Aggregate Commitment Percentage of each
Lender, as of the Amendment No. 3 Effective Date is set forth opposite the name
of such Lender on Schedule 2.01 to Amendment No. 3 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Aggregate Commitments” means the Commitments of all Lenders.
“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all Revolving Credit Lenders.
“Aggregate Revolving Credit Committed Amount” has the meaning provided in
Section 2.01(b).
“Agreement” has the meaning provided in the introductory paragraph hereto.
“Agreement Currency” has the meaning specified in Section 11.21.
“Alternative Currency” means Canadian Dollars, Euros, Francs, Sterling, Rupees
and Yen, together with each other currency (other than Dollars) that is approved
in accordance with Section 1.11.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of June 27,
2017, among the Borrower, the Guarantors party thereto, the Administrative Agent
and the Lenders party thereto.
“Amendment No. 1 Effective Date” means June 27, 2017.
“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of December
21, 2017, among the Borrower, the Guarantors party thereto, the Administrative
Agent and the Lenders party thereto.
“Amendment No. 2 Effective Date” means December 21, 2017.
“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of September
28, 2018 among the Borrower, the Guarantors party thereto, the Administrative
Agent and the Lenders party thereto.
“Amendment No. 3 Effective Date” means September 28, 2018.
“Annual Financial Statements” means the audited consolidated balance sheets and
related statements of comprehensive income, shareholders’ equity and cash flows
of the Borrower for the fiscal years ended June 30, 2016, June 30, 2017 and June
30, 2018.
“Applicable Percentage” means in respect of the Revolving Credit Facility, the
following percentages per annum, based on the Consolidated Total Net Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(a); provided that from the
Amendment No. 3 Effective Date until the receipt by the Administrative Agent of
the Compliance Certificate with respect to the first full fiscal quarter of the
Borrower following the Amendment No. 3 Effective Date, Pricing Level II shall
apply to the Revolving Credit Loans, the Letter of Credit Fee and the Commitment
Fee:
 
 
Applicable
Percentage for
 
 
Pricing Level
Consolidated Total
Net Leverage Ratio
Eurocurrency Rate Loans
Base
Rate
Loans
Letter
of
Credit
Fee
Commitment
Fee
I
Less than or equal to 1.00:1.00……………..
1.125
%
0.125
%
1.125
%
0.20
%
II
Greater than 1.00:1.00 but less than or equal to 2.00:1.00
1.250
%
0.250
%
1.250
%
0.25
%
III
Greater than 2.00:1.00 but less than or equal to 3.00:1.00
1.500
%
0.500
%
1.500
%
0.30
%
IV
Greater than 3.00:1.00
1.625
%
0.625
%
1.625
%
0.35
%



Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Total Net Leverage Ratio shall become effective on the date a
Compliance Certificate is delivered pursuant to Section 7.02(a); provided,
however, that if (i) a Compliance Certificate is not delivered when due in
accordance therewith, then Pricing Level IV shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered until the first Business Day after the date on which such
Compliance Certificate was delivered and (ii) at the option of the
Administrative Agent or the Required Lenders, as of the first Business Day after
(x) in the case of an Event of Default under Section 9.01(a) that has occurred
and is continuing, the delivery of written notice to the Borrower or (y) in the
case of an Event of Default under Section 9.01(f) that has occurred and is
continuing, the date such Event of Default shall have occurred, then in either
case Pricing Level IV shall apply, and shall continue to so apply to but
excluding the date on which such Event of Default is cured, waived or no longer
continuing (and thereafter the Pricing Level otherwise determined in accordance
with this definition shall apply).
Notwithstanding the foregoing, (v) the Applicable Percentage in respect of any
Class of Extended Revolving Commitments or any Extended Term Loans or Revolving
Credit Loans or Swingline Loan made pursuant to any Extended Revolving
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Amendment, (w) the Applicable Percentage in respect of any
Class of Incremental Commitments, and Class of Incremental Term Loans or any
Class of Incremental Revolving Loans shall be the applicable percentages per
annum set forth in the relevant Incremental Amendment, (x) the Applicable
Percentage in respect of any Class of Replacement Term Loans shall be the
applicable percentages per annum set forth in the relevant agreement, (y) the
Applicable Percentage in respect of any Class of Refinancing Revolving
Commitments, any Class of Refinancing Revolving Loans or any Class of
Refinancing Term Loans shall be the applicable percentages per annum set forth
in the relevant Refinancing Amendment and (z) in the case of any Term Loans and
any Class of Incremental Term Loans, the Applicable Percentage shall be
increased as, and to the extent, necessary to comply with the provisions of
Section 2.18.
“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be reasonably determined by the L/C Issuer and notified to the
Borrower at the time such Letter of Credit is issued to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
“Appropriate Lender” means, at any time, (a) with respect to either the Term
Loan Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the L/C Sublimit, (i) the L/C
Issuer and (ii) if any Letters of Credit have been issued pursuant to Section
2.03(a), the Revolving Credit Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Bank” means (a) any Lender, (b) any domestic commercial bank of
recognized standing having combined capital and surplus in excess of
$250,000,000 or any foreign bank of recognized standing having capital and
surplus in excess of $100,000,000 (or the Dollar Equivalent as of the date of
determination) or (c) any bank whose short-term commercial paper rating from S&P
is at least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means MLPF&S (or any other registered broker-dealer wholly-owned by
Bank of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Citibank, N.A., JPMorgan Chase Bank, N.A. and SunTrust Robinson
Humphrey, Inc., in their respective capacities as joint lead arrangers and joint
book managers.
“Assignees” has the meaning set forth in Section 11.06(b).
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06 and accepted by the Administrative Agent), in
substantially the form of Exhibit 11.06(b) or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, subject to Section 1.03(a), on any date, in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP.
“Auction” has the meaning provided in Section 11.06(i).
“Auction Manager” means the Administrative Agent.
“Auction Procedures” means the Dutch Auction Procedures set forth on Exhibit
11.06(i).
“Auto-Extension Letter of Credit” has the meaning provided in Section
2.03(b)(ii).
“Auto-Reinstatement Letter of Credit” has the meaning provided in Section
2.03(b)(iv).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A., together with its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.5%), (b) the Prime
Rate and (c) except during a Eurocurrency Unavailability Period, the
Eurocurrency Rate plus one percent (1.00%) and if the Base Rate shall be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning provided in the introductory paragraph hereto.
“Borrowing” means a Revolving Credit Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State where the Administrative Agent’s office is located, and, if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Credit Agreement in respect of any such Eurocurrency Rate Loan, means any such
day on which dealings in deposits in Dollars are conducted by and between banks
in the London interbank eurodollar market.
“Canadian Dollars” means the lawful currency of Canada.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Capitalized Leases” means, subject to the second sentence of the first
paragraph of Section 1.03, all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.
“Cash Collateral” has the meaning provided in the definition of “Cash
Collateralize.”
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swingline Lender (as applicable) and the Revolving Credit Lenders,
as collateral for L/C Obligations, Obligations in respect of Swingline Loans, or
obligations of Revolving Credit Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or the Swingline Lender benefitting from such collateral
shall agree in its sole discretion, other credit support (“Cash Collateral”), in
each case pursuant to documentation in form and substance reasonable
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the
Swingline Lender (as applicable). Derivatives of such term have corresponding
meanings.
“Cash Equivalents” means to the extent owned by the Borrower or any Restricted
Subsidiary: (a) securities issued or directly and fully guaranteed or insured by
the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twenty four (24) months from the date of
acquisition, (b) time deposits or eurodollar time deposits with, insured
certificates of deposit, bankers’ acceptances or overnight bank deposits of, or
letters of credit issued by, any Approved Bank, in each case with maturities of
not more than twenty four (24) months from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody’s, and
maturing within twelve months of the date of acquisition, (d) repurchase
agreements entered into by any Person with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $250,000,000 for direct obligations issued by or fully guaranteed
by the United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least one hundred percent (100%) of
the amount of the repurchase obligations, (e) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940 that are administered by
reputable financial institutions having capital of at least $250,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses hereof, (f) securities with average maturities of twenty
four (24) months or less from the date of acquisition issued or fully guaranteed
(1) by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by (2) any foreign government, in each case, having an investment
grade rating from either S&P or Moody’s (or the equivalent thereof), (g)
Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of twelve (12) months or less
from the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s, (h) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing and local currencies held by them from time
to time in the ordinary course of business and not for speculation, (i)
securities with maturities of twelve (12) months or less from the date of
acquisition backed by standby letters of credit issued by an Approved Bank and
(j) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (i) above.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holdco” means any Domestic Subsidiary that has no material assets other
than Capital Stock (or Capital Stock and indebtedness) of one or more Foreign
Subsidiaries that are CFCs or any other Domestic Subsidiary that itself is a CFC
Holdco.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued; provided that a Lender shall be entitled to compensation with
respect to any such adoption taking effect, making or issuance becoming
effective after the date of this Agreement only if it is the applicable Lender’s
general policy or practice to demand compensation in similar circumstances under
comparable provisions of other financing agreements.
“Change of Control” means the occurrence of any of the following:
(a)    any person or persons constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, but
excluding any employee benefit plan of such person and its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), becomes the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of equity
interests representing more than thirty-five (35%) of the aggregate ordinary
voting power represented by the issued and outstanding equity interests of the
Borrower;
(b)    the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors; or
(c)    a “change of control” (or similar event) shall occur in any document
pertaining to the Incremental Equivalent Debt, Refinancing Equivalent Debt,
Ratio Debt or any refinancing thereof; provided that such debt is in an
aggregate outstanding principal amount in excess of $15,000,000.
“Class” means (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)); provided that such
Commitments or Loans may be designated in writing by the Borrower and Lenders
holding such Commitments or Loans as a separate Class from other Commitments or
Loans that have the same terms and conditions and (ii) with respect to Lenders,
those of such Lenders that have Commitments or Loans of a particular Class.
“Closing Date” means May 2, 2016.
“Closing Fee” has the meaning provided in Section 2.09(d).
“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.
“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Credit Documents, or any successor collateral agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Closing Date, pursuant to Section 5.01(a)
and (ii) at such time as may be designated therein, pursuant to the Collateral
Documents, Section 7.12, 7.13 or 7.15, subject, in each case, to the limitations
and exceptions of this Credit Agreement and the Collateral Documents, duly
executed by each Credit Party thereto;
(b)    all Obligations (other than, with respect to any Guarantor, any Excluded
Swap Obligations of such Guarantor) shall have been unconditionally guaranteed
by each Restricted Subsidiary of the Borrower that is a wholly owned Material
Domestic Subsidiary (other than any Excluded Subsidiary) including those that
are listed on Schedule I hereto (each, a “Guarantor”);
(c)    the Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject to Permitted Liens) in (i) all Capital
Stock of each Restricted Subsidiary that is a Domestic Subsidiary (other than a
Domestic Subsidiary described in the following clause (ii)(A)) that is directly
owned by the Borrower or any Guarantor and (iii) 65% of the issued and
outstanding Capital Stock directly owned by the Borrower or any Guarantor of (A)
each Restricted Subsidiary that is a CFC Holdco and (B) each Restricted
Subsidiary that is a Foreign Subsidiary; and
(d)    except to the extent otherwise provided hereunder, or under any
Collateral Document, the Obligations and the Guaranty shall, subject to
Permitted Liens, have been secured by a perfected first-priority security
interest (to the extent such security interest may be perfected by delivering
certificated securities or instruments, filing financing statements under the
Uniform Commercial Code or making any necessary filings with the United States
Patent and Trademark Office or United States Copyright Office or to the extent
required in the Security Agreement or this Agreement) in substantially all
tangible and intangible assets of the Borrower and each Guarantor (including
accounts receivable, inventory, equipment, investment property, contract rights,
applications and registrations of intellectual property filed in the United
States, other general intangibles, intercompany notes and proceeds of the
foregoing), in each case, with the priority required by the Collateral
Documents, and in each case subject to exceptions and limitations otherwise set
forth in this Credit Agreement and the Collateral Documents;
provided, however, that the foregoing definition shall not require and the
Credit Documents shall not contain any requirements as to the creation or
perfection of pledges of, security interests in, or taking other actions with
respect to any Excluded Property.
The Administrative Agent may grant extensions of time for the perfection of
security interests in particular assets and the delivery of assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Credit Parties on such date) where it reasonably determines,
in consultation with the Borrower, that perfection cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Credit Agreement or the Collateral Documents.
No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests, including any intellectual property registered in any non-U.S.
jurisdiction (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction). No
actions shall be required with respect to Collateral requiring perfection
through control agreements or perfection by “control” (as defined in the UCC)
(including deposit accounts or other bank accounts or securities accounts) or
possession, other than in respect of (i) certificated Capital Stock of wholly
owned Restricted Subsidiaries directly owned by the Borrower or by any Guarantor
otherwise required to be pledged pursuant to the provisions of clause (c) of
this definition of “Collateral and Guarantee Requirement” and not otherwise
constituting Excluded Property and (ii) Pledged Debt (as defined in the Security
Agreement) to the extent required to be delivered to the Administrative Agent
pursuant to the terms of the Security Agreement.
“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreements and any other documents executed and delivered by the Credit
Parties in order to grant to the Collateral Agent a security interest in the
Collateral as security for the Obligations.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Commitment Fee” has the meaning set forth in Section 2.09(a)(i).
“Commitment Period” means, in respect of the Revolving Credit Facility, the
period from and including the Amendment No. 3 Effective Date to the earlier of
(a)(i) in the case of Revolving Credit Loans and Swingline Loans, the Revolving
Termination Date or (ii) in the case of the Letters of Credit, the L/C
Expiration Date, or (b) the date on which the Revolving Credit Commitments shall
have been terminated as provided herein.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(a).
“Connection Income Taxes” means Taxes as described in clause (a)(ii) of
“Excluded Taxes” that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes.
“Consolidated Cash Interest Coverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated EBITDA for such Test Period to (b)
Consolidated Interest Expense for such Test Period.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus (a) without duplication, and except with respect to clauses
(vii) and (ix) below, to the extent deducted (and not added back or excluded) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period with respect to the Borrower and its Restricted Subsidiaries:
(i)    total interest expense determined in accordance with GAAP and, to the
extent not reflected in such total interest expense, any expense or loss on
hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and not for speculative purposes, net of interest
income and gains on such hedging obligations, and costs of surety bonds in
connection with financing activities (whether amortized or immediately
expensed),
(ii)    provision for taxes based on income, profits or capital gains of the
Borrower and the Restricted Subsidiaries, including federal, state, local,
franchise and similar taxes and foreign withholding taxes paid or accrued during
such period including penalties and interest related to such taxes or arising
from any tax examinations and the net tax expense associated with any
adjustments made pursuant to the definition of “Consolidated Net Income,”
(iii)    depreciation and amortization (including amortization of intangible
assets, deferred financing fees and Capitalized Software Expenditures) for such
period,
(iv)    [reserved],
(v)    (A) restructuring charges or reserves, severance, relocation costs or
expenses, integration costs, transition costs, pre-opening, opening, closing and
consolidation costs for facilities and one-time compensation charges (including
signing, retention and completion bonuses), other costs relating to the closure
of facilities or impairment of facilities, costs incurred in connection with
acquisitions, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design, retention
charges, systems establishment costs (including information technology systems)
and implementation costs), production line start-up costs, severance and other
restructuring charges representing cash items (including restructuring costs
related to acquisitions and to closure of facilities, and excess pension
charges) and (B) earn-out and contingent consideration obligations (including to
the extent accounted for as bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case in connection with
acquisitions, and (C) Transaction Expenses.
(vi)    the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary,
(vii)    (A) cost savings, operating expense reductions and synergies related to
the Transactions that are reasonably identifiable and factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) within 12 months
after the Closing Date (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions;
and (B) cost savings, operating expense reductions and synergies related to
mergers and other business combinations, acquisitions, divestitures,
restructurings, cost savings initiatives and other similar initiatives and
actions that are reasonably identifiable and factually supportable and projected
by the Borrower in good faith to result from actions that have been taken or
with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of the Borrower) within 12 months after a
merger or other business combination, acquisition or divestiture is consummated
or any other restructuring, cost savings initiative or other initiative or
action (calculated on a pro forma basis as though such cost savings, operating
expense reductions and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions and synergies
were realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that no cost
savings, operating expense reductions and synergies shall be added back pursuant
to this clause (vii) to the extent duplicative of any expenses or charges
otherwise added back to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period; provided, further, that the amount of
adjustments made pursuant to clause (B) above for any Test Period, when added to
the aggregate amount of add backs made pursuant to Section 1.07(c), shall not
exceed 15% of Consolidated EBITDA (prior to giving effect to such clause (B) or
Section 1.07(c) but, for the avoidance of doubt, after giving effect to other
pro forma adjustments) for such Test Period,
(viii)    any net loss from disposed, abandoned or discontinued operations
(excluding held-for-sale discontinued operations until actually disposed of),
(ix)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income or netting
arrangement were deducted in the calculation of Consolidated EBITDA pursuant to
paragraph (b) below for any previous period and not added back,
(x)    non-cash expenses, charges and losses (including reserves, impairment
charges or asset write-offs, write-offs of deferred financing fees, losses from
investments recorded using the equity method, stock-based awards compensation
expense), in each case other than (A) any non-cash charge representing
amortization of a prepaid cash item that was paid and not expensed in a prior
period and (B) any non-cash charge relating to write-offs, write-downs or
reserves with respect to accounts receivable in the normal course or inventory;
provided that if any non-cash charges referred to in this clause (x) represents
an accrual or reserve for potential cash items in any future period, (1) the
Borrower may elect not to add back such non-cash charge in the current period
and (2) to the extent the Borrower elects to add back such non-cash charge, the
cash payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA in such future period to such extent paid,
(xi)    any fees and expenses incurred during such period (including any
premiums, make-whole or penalty payments), or any amortization thereof for such
period, in connection with any acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated on or prior to the Closing Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt the effects of expensing all transaction related expenses in
accordance with FASB ASC 805 and gains or losses associated with FASB ASC 460),
(xii)    any non-cash compensation charge or expense, including any such charge
or expense arising from the grants of stock appreciation or similar rights,
stock options, restricted stock or other rights or equity incentive programs or
any other equity-based compensation,
(xiii)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Acquisition or
any sale, conveyance, transfer or other disposition of assets permitted under
this Credit Agreement, to the extent actually reimbursed, or, so long as the
Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 day period),
(xiv)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption,
minus (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net income
from disposed, abandoned or discontinued operations (excluding held-for-sale
discontinued operations until actually disposed of) and (iii) the amount of any
minority interest income consisting of Restricted Subsidiary losses attributable
to minority interests or non-controlling interests of third parties in any
non-wholly owned Restricted Subsidiary; provided that, for the avoidance of
doubt, any gain representing the reversal of any non-cash charge referred to in
clause (a)(x)(B) above for a prior period shall be added (together with, without
duplication, any amounts received in respect thereof to the extent not
increasing Consolidated Net Income) to Consolidated EBITDA in any subsequent
period to such extent so reversed (or received);
provided, further, that:
(A)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA (x) currency translation or
transaction gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain (i) resulting from Swap Contracts for currency
exchange risk and (ii) resulting from intercompany indebtedness) and (y) all
other foreign currency translation or transaction gains or losses to the extent
such gains or losses are non-cash items,
(B)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of FASB ASC 815 and International Accounting
Standard No. 39 and their respective related pronouncements and interpretations,
(C)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any income (loss or
expenses) for such period attributable to the early extinguishment of (i)
Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments.
For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.07.
“Consolidated Interest Expense” means, for any period, the cash interest expense
(including that attributable to Capitalized Leases), net of cash interest
income, of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net cash costs under Swap
Contracts; provided that there shall be excluded from Consolidated Interest
Expense for any period:
(a)    deferred financing costs, debt issuance costs, commissions, fees
(including amendment and contract fees) and expenses and, in each case, the
amortization thereof, and any other amounts of non-cash interest,
(b)    the accretion or accrual of discounted liabilities and any prepayment
premium or penalty during such period,
(c)    non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments pursuant to FASB ASC 815,
(d)    any cash costs associated with early termination in respect of hedging
agreements for interest rates,
(e)    Transaction Expenses,
(f)    annual agency fees paid to the Administrative Agent,
(g)    costs associated with obtaining Swap Contracts,
(h)    any expense resulting from the discounting of any Indebtedness in
connection with the application of recapitalization accounting or, if
applicable, acquisition accounting in connection with the Transactions or any
acquisition, and
(i)    the cash interest expense (or income) of all Unrestricted Subsidiaries
for such period to the extent otherwise included in Consolidated Interest
Expense.
“Consolidated Net Income” means, for any period, net income (or loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding
(i)    any after-tax effect of extraordinary, non-recurring or unusual items
(including gains or losses and all fees and expenses relating thereto) for such
period,
(ii)    the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,
(iii)    any net after-tax effect of gains or losses (less all fees, expenses
and charges relating thereto) on discontinued operations or asset dispositions,
abandonments or the sale or other disposition of Capital Stock of any Person, in
each case other than in the ordinary course of business (as determined in good
faith by the Borrower),
(iv)    the net income (loss) for such period of any Person that is not a
Subsidiary of the Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or Cash
Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period,
(v)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a Change in Law, in each case, pursuant to GAAP, and the amortization
of intangibles arising pursuant to GAAP, and
(vi)    the income (or loss) of any Person accrued prior to the date it becomes
a Restricted Subsidiary of Borrower or is merged into or consolidated with
Borrower or any of its Subsidiaries or that Person’s assets are acquired by
Borrower or any of its Restricted Subsidiaries shall be excluded (except to the
extent required for any calculation of Consolidated EBITDA on a Pro Forma Basis
in accordance with Section 1.07).
There shall be excluded from Consolidated Net Income for any period the
acquisition accounting effects of adjustments in component amounts required or
permitted by GAAP pursuant to FASB ASC 805 (including in the inventory, property
and equipment, fair value of leased property, software, goodwill, intangible
assets, in-process research and development, deferred revenue, deferred rent,
contingent considerations and debt line items thereof) and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Borrower and the Restricted Subsidiaries), as a result of the Transactions, any
acquisition constituting an Investment permitted under this Agreement
consummated prior to or after the Closing Date, or the amortization or write-off
of any amounts thereof.
“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of acquisition accounting in connection with the
Transactions or any acquisition constituting an Investment permitted under this
Agreement) consisting of Indebtedness for borrowed money, Attributable
Indebtedness, and debt obligations evidenced by promissory notes or similar
instruments (including purchase money debt) and all guarantees of Indebtedness
of such type that is owed by a Person that is not the Borrower or a Restricted
Subsidiary, minus (b) the aggregate amount not to exceed for purposes of this
clause (b) $85,000,000 of cash and Cash Equivalents (other than Restricted
Cash), in each case, included on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries as of such date, free and clear of all Liens
(other than Liens permitted by clauses (a), (b), (c), (e), (f), (j), (l), (m),
(p), (t) and (w) of Section 8.01 (to the extent, with respect to such clauses
(m), (t) and (w) of Section 8.01, such Liens are not first priority Liens or the
obligations secured by such Lien are subordinated to the Obligations); provided
that (A) Consolidated Total Net Debt shall not include Indebtedness in respect
of (i) letters of credit, except to the extent of unreimbursed amounts
thereunder and (which unreimbursed amount under commercial letters of credit
shall not be counted as Consolidated Total Net Debt until three Business Days
after such amount is drawn) and (ii) Unrestricted Subsidiaries and (B) for the
avoidance of doubt, it is understood and agreed that obligations under Swap
Contracts do not constitute Consolidated Total Net Debt.
“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.
“Continuing Directors” means, as of any date of determination, any director or
manager (or their equivalent) of the Borrower:
(a)    who was a director or manager (or their equivalent) on the Closing Date;
or
(b)    whose nomination for election to the board of directors or managers (or
their equivalent) of the Borrower is recommended by, or is otherwise elected to
the board of directors or managers (or their equivalent) with the approval of, a
majority of the then Continuing Directors at the time of such nomination or
election.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
“Credit Agreement” has the meaning provided in the introductory paragraph
hereto.
“Credit Documents” means this Credit Agreement, the Notes, the Issuer Documents,
the Collateral Documents, the Guaranties, each Request for Credit Extension, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Credit Agreement, the Joinder Agreements, and
any amendments to any Credit Documents that are deemed pursuant to their terms
to be “Credit Documents” for purposes hereof.
“Credit Extension” means each of the following: (a) a Borrowing, (b) the
conversion or continuation of a Borrowing and (c) an L/C Credit Extension.
“Credit Parties” means, collectively, the Borrower and the Guarantors.
“Credit Party Materials” has the meaning provided in Section 7.02.
“Cumulative Equity Credit” means, at any date, an amount determined on a
cumulative basis equal to, without duplication:
(a)    the cumulative amount of cash and Cash Equivalent proceeds from the sale
of Qualified Stock of the Borrower after the Closing Date and on or prior to
such time (including upon exercise of warrants or options) (other than any
amount used to incur Indebtedness pursuant to Section 8.03(o), make Restricted
Payments pursuant to Section 8.06(d) or make prepayments of Junior Debt pursuant
to Section 8.12(a)) which proceeds have been contributed as common equity to the
capital of the Borrower, plus
(b)    100% of the aggregate amount of contributions to the common capital of
the Borrower received in cash and Cash Equivalents after the Closing Date (other
than any amount used to incur Indebtedness pursuant to Section 8.03(o), make
Restricted Payments pursuant to Section 8.06(d) or make prepayments of Junior
Debt pursuant to Section 8.12(a)), plus
(c)    an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Borrower or any
Restricted Subsidiary in respect of any Investments made pursuant to
Section 8.02(m)(y), minus
(d)    any amount of the Cumulative Equity Credit used to make Investments
pursuant to Section 8.02(m)(y), make Restricted Payments pursuant to
Section 8.06(h)(y) or make payments or distributions in respect of Junior Debt
pursuant to Section 8.12(a)(iii)(y) after the Closing Date and prior to such
time.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event, act or condition that constitutes an Event of Default
or that, with the giving of notice, the passage of time, or both, would
constitute an Event of Default.
“Default Rate” means,
(a)    in the case of the Letter of Credit Fee, an interest rate equal to the
sum of (i) the Applicable Percentage for Revolving Credit Loans that are Base
Rate Loans, plus (ii) two percent (2.0%) per annum;
(b)    in the case of Eurocurrency Rate Loans under any Facility, an interest
rate equal to the sum of (i) the Eurocurrency Rate therefor, plus (ii) the
Applicable Percentage in respect of Eurocurrency Rate Loans under such Facility,
plus (iii) two percent (2.0%) per annum;
(c)    in the case of Base Rate Loans under any Facility, an interest rate equal
to the sum of (i) the Base Rate, plus (ii) the Applicable Percentage in respect
of Base Rate Loans under such Facility, plus (iii) two percent (2.0%) per annum;
and
(d)    in all other cases, an interest rate equal to the sum of (i) the Base
Rate, plus (ii) the Applicable Percentage in respect of Revolving Credit Loans
that are Base Rate Loans, plus (iii) two percent (2.0%) per annum.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default, shall be
specifically identified in such writing) has not been satisfied or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the L/C Issuer or the Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
became the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower, the L/C Issuer, the Swingline Lender and the Lenders.
“Defaulting Lender Account” has the meaning provided in Section 2.17(a).
“Disposition” or “Dispose” means the sale, transfer, license, lease, abandonment
or other disposition of any Property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding, for purposes hereof, (a) Dispositions of obsolete, worn out, surplus
or no longer used or useful property, whether now owned or hereafter acquired,
(b) Dispositions of inventory and goods held for sale in the ordinary course of
business in the ordinary course of business, (c) Dispositions of equipment or
real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property, (d) Dispositions or discounts without recourse of
accounts receivable in connection with the compromise or collection thereof in
the ordinary course of business, (e) any Involuntary Disposition and (f) the
unwinding of any Swap Contract.
“Disqualified Institutions” means those Persons (the list of all such Persons,
the “Disqualified Institutions List”) that are (i) identified in writing by the
Borrower to the Administrative Agent prior to March 23, 2016, (ii) competitors
of the Borrower and its Subsidiaries that are identified in writing by the
Borrower to the Administrative Agent from time to time or (iii) Affiliates of
such Persons set forth in clauses (i) and (ii) above (in the case of Affiliates
of such Persons set forth in clause (ii) above, other than bona fide fixed
income investors or debt funds) that are either (a) identified in writing by the
Borrower to the Administrative Agent from time to time or (b) clearly
identifiable on the basis of such Affiliate’s name; provided that to the extent
Persons are identified as Disqualified Institutions in writing by the Borrower
to the Administrative Agent after the Closing Date pursuant to clauses (ii) or
(iii)(a), the inclusion of such Persons as Disqualified Institutions shall not
retroactively apply to prior assignments or participations in respect of any
Loan under this Credit Agreement. Until the disclosure of the identity of a
Disqualified Institution to the Lenders generally by the Administrative Agent,
such Person shall not constitute a Disqualified Institution for purposes of a
sale of a participation in a Loan or an assignment of a Loan by a Lender;
provided that no disclosure of the Disqualified Institutions List (or the
identity of any Person that constitutes a Disqualified Institution) to the
Lenders shall be made by the Administrative Agent without the prior written
consent of the Borrower. Notwithstanding the foregoing, the Borrower, by written
notice to the Administrative Agent, may from time to time in its sole discretion
remove any entity from the Disqualified Institutions List (or otherwise modify
such list to remove any particular entity), and such entity removed from the
Disqualified Institutions List shall no longer be a Disqualified Institution for
any purpose under this Credit Agreement or any other Credit Document.
“Disqualified Institutions List” has the meaning as set forth in the definition
of “Disqualified Institutions.”
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of an event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Stock), pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations (other than (i) contingent indemnification obligations
as to which no claim has been asserted, (ii) Obligations described in clauses
(b) and (c) of the definition thereof and (iii) any Letter of Credit that has
been Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the L/C Issuer or such Letter of Credit has been deemed reissued
under another agreement reasonably acceptable to the L/C Issuer) that are
accrued and payable and the termination of the Commitments and the termination
of all outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the L/C Issuer or deemed reissued
under another agreement reasonably acceptable to the L/C Issuer)), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Stock and other than as a result of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted, (ii) Obligations described in clauses (b) and (c) of
the definition thereof and (iii) any Letter of Credit that has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the L/C Issuer or such Letter of Credit has been deemed reissued under another
agreement reasonably acceptable to the L/C Issuer) that are accrued and payable
and the termination of the Commitments and the termination of all outstanding
Letters of Credit (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized, back-stopped by a letter of credit
reasonably satisfactory to the L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the L/C Issuer)), in whole or in part or (c)
is or becomes convertible into or exchangeable for Indebtedness or any other
Capital Stock that would constitute Disqualified Stock, in each case, prior to
the date that is 91 days after the Latest Maturity Date at the time of issuance
of such Capital Stock; provided that if such Capital Stock is issued pursuant to
a plan for the benefit of future, current or former employees, directors,
officers, members of management or consultants of the Borrower or the Restricted
Subsidiaries or by any such plan to such employees, directors, officers, members
of management or consultants, such Capital Stock shall not constitute
Disqualified Stock solely because they may be permitted to be repurchased by the
Borrower or its Restricted Subsidiaries in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s, director’s,
officer’s, management member’s or consultant’s termination of employment or
service, as applicable, death or disability.
“Distressed Agent-Related Person” has the meaning provided in the definition of
“Agent-Related Distress Event.”
“Dollar” or “$” means the lawful currency of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the L/C Issuer at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” has the meaning set forth in Section 11.06(a)(i). For the
avoidance of doubt, “Eligible Assignee” shall not include any Disqualified
Institution.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata & natural
resources such as wetlands, flora and fauna.
“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws (including the common law), regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or governmental restrictions relating to pollution, the
protection of the Environment or the Release of any Hazardous Materials into the
Environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Borrower, any other Credit
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) any Environmental Law, including a violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage or
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Offering” means the issuance by the Borrower of any Capital Stock in an
underwritten public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act or in a private placement pursuant to an exemption from
the Securities Act.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Borrower or any other Credit Party is treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code (and
Sections 414(m) and (o) of the Internal Revenue Code for purposes of provisions
relating to Section 412 of the Internal Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Credit Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by a Credit Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition that would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination by the
PBGC of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; (f) the failure by a Credit Party or any ERISA Affiliate to
satisfy the minimum funding standard applicable to a Pension Plan for any plan
year under Section 412 of the Internal Revenue Code or Section 303 of ERISA; (g)
the determination that any Pension Plan is considered an at-risk plan within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA; (h)
receipt by a Credit Party or any ERISA Affiliate of any notice that any
Multiemployer Plan is in “endangered” or “critical” status within the meaning of
Sections 431 and 432 of the Internal Revenue Code and Sections 304 and 305 of
ERISA; or (i) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA by the
PBGC, upon a Credit Party or any ERISA Affiliate.
“Escrow Assumption” means with respect to any Incremental Term Loan that is
initially established as an Escrow Incremental Term Loan, the assumption of the
Escrow Borrower’s obligations with respect thereto by the Borrower pursuant to
an assumption agreement in form reasonably satisfactory to the Administrative
Agent.
“Escrow Borrower” means a Person that is a U.S. entity and is not the Borrower
established to (i) borrow Escrow Incremental Term Loans pending assumption of
such Incremental Term Loans by the Borrower or (ii) assume the obligations of
the Borrower with respect to previously incurred Incremental Term Loans, in each
case, that is designated in the applicable Incremental Amendment or assumption
agreement as an Escrow Borrower and that is not engaged in any material
operations and does not have any other material assets other than in connection
therewith.
“Escrow Funding Assignment” means the assignment by the Borrower to an Escrow
Borrower and the assumption by such Escrow Borrower, in each case, of the
obligations of the Borrower with respect to previously incurred Incremental Term
Loans.
“Escrow Incremental Term Loan” means any Incremental Term Loan that either (x)
is initially borrowed by an Escrow Borrower or (y) is initially borrowed by the
Borrower but was subsequently converted to an Escrow Incremental Term Loans in
accordance with Section 2.18, in each case, for so long as the Escrow Assumption
with respect to such Incremental Term Loan has not occurred.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Rate” means:
(a)     for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c)     if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent in consultation with
the Borrower.
“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate.”
“Eurocurrency Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Eurocurrency
Rate shall be adjusted automatically as of the effective date of any change in
the Eurocurrency Reserve Percentage.
“Eurocurrency Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 3.03 shall remain in
force and effect.
“Euros” means the lawful currency of the Participating Member States.
“Event of Default” has the meaning provided in Section 9.01.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Property” means (i) any fee-owned real property and any leasehold
rights and interests in real property (it being understood that there shall be
no requirement to obtain landlord waivers, estoppels and collateral access
letters), (ii) motor vehicles, aircraft and other assets subject to certificates
of title, except to the extent a security interest therein can be perfected by
the filing of a UCC financing statement, (iii) Commercial Tort Claims (as
defined in the Security Agreement) where the amount of damages claimed by the
applicable Credit Party is less than $5,000,000, (iv) governmental licenses or
state or local franchises, charters and authorizations and any other property
and assets to the extent that the Collateral Agent may not validly possess a
security interest therein under applicable Laws (including rules and regulations
of any Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition or limitation is
rendered ineffective under the UCC or other applicable Law notwithstanding such
prohibition or to the extent such consent has been obtained, (v) any particular
asset or right under contract, if the pledge thereof or the security interest
therein is prohibited or restricted by applicable Law, rule or regulation
(including any rules or regulations of any Governmental Authority or agency), or
any third party (so long as any agreement with such third party that provides
for such prohibition or restriction was not entered into in contemplation of the
acquisition of such assets or entering into of such contract for the purpose of
creating such prohibition or restriction), other than to the extent any such
prohibition or restriction is rendered ineffective under the UCC or other
applicable Law notwithstanding such prohibition or restriction, (vi) (A) margin
stock, (B) Capital Stock in any Unrestricted Subsidiaries and (C) Capital Stock
in any non-wholly owned Restricted Subsidiaries and any entities which do not
constitute Subsidiaries, but only to the extent that (x) the Organization
Documents or other agreements with equity holders (other than the Borrower and
its Restricted Subsidiaries) of such non-wholly owned Restricted Subsidiary or
other entity do not permit or restrict the pledge of such Capital Stock (to the
extent such restriction existed on the Closing Date or on the date of
acquisition of such non-wholly owned Restricted Subsidiary), or (y) the pledge
of such Capital Stock (including any exercise of remedies) would result in a
change of control, repurchase obligation or other adverse consequence to any of
the Credit Parties or such non-wholly owned Restricted Subsidiary or other
entity, (vii) any lease, license or agreement or any property subject to a
purchase money security interest, Capitalized Lease obligations or similar
arrangement permitted hereunder, in each case permitted hereunder, to the extent
the grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money or similar arrangement or create a right
of termination in favor of any other party thereto (other than the Borrower or
any of its Restricted Subsidiaries) after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable Law, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable Law notwithstanding such
prohibition, (viii) any property or assets for which the creation or perfection
of pledges of, or security interests in, such property or assets pursuant to the
Collateral Documents would result in material adverse tax consequences to the
Borrower or any of its Subsidiaries, as reasonably determined by the Borrower in
consultation with the Administrative Agent, (ix) letter-of-credit rights, except
to the extent the security interest therein may be perfected by the filing of a
UCC financing statement, (x) (A) payroll and other employee wage and benefit
accounts, (B) tax accounts, including sales tax accounts, (C) escrow accounts
and (D) fiduciary or trust accounts and, in the case of clauses (A) through (D),
the funds or other property held in or maintained in any such account (as long
as the accounts described in clauses (A) through (D) are used solely for such
purposes), (xi) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal Law and (xii)
assets in circumstances where the cost of obtaining a security interest in such
assets, including the cost of title insurance, surveys or flood insurance (if
necessary), would be excessive in light of the practical benefit to the Lenders
afforded thereby as reasonably determined together by the Borrower and the
Administrative Agent; provided, however, that Excluded Property shall not
include any proceeds, substitutions or replacements of any Excluded Property
referred to in clause (i) through (xii) (unless such proceeds, substitutions or
replacements would independently constitute Excluded Property referred to in
clauses (i) through (xii)).
“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary that is prohibited
by applicable Law or by Contractual Obligations existing on the Closing Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligations would require governmental
(including regulatory) consent, approval, license or authorization, (c) any
Subsidiary where the Administrative Agent and the Borrower agree that the cost
of obtaining a Guaranty by such Subsidiary would be excessive in light of the
practical benefit to the Lenders afforded thereby, (d) any Foreign Subsidiary,
(e) any not-for-profit Subsidiaries, (f) any Unrestricted Subsidiaries, (g) any
special purpose securitization vehicle (or similar entity), (h) any CFC Holdco,
(i) any Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary that is a CFC, and (j) any Subsidiary, the obtaining of a Guaranty
with respect to which would result in material adverse tax consequences as
reasonably determined by the Borrower in consultation with the Administrative
Agent.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) (after giving effect to any
keepwell, support or other agreement provided by the Borrower or any of its
Subsidiaries with respect to the obligations of such Guarantor) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Credit Party hereunder, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), in each case (i) by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, or (ii)
as the result of any other present or former connection between such recipient
and the jurisdiction imposing such Tax (other than any connection arising solely
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Credit Documents, or sold or assigned an interest in any Loan or Credit
Document), (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which a Lender is located, (c)
any U.S. federal withholding Taxes required to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii),
(d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 11.13), any United States federal
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office, other than in the
case of a designation under Section 3.06(a)), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Credit Party with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (c), (e) U.S. federal backup withholding
Taxes, and (f) any Taxes imposed under FATCA.
“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 2.03.
“Extended Revolving Commitment” means any Class of Revolving Credit Commitments
the maturity of which shall have been extended pursuant to Section 2.19.
“Extended Revolving Loans” means any Revolving Credit Loans made pursuant to the
Extended Revolving Commitments.
“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 2.19.
“Extension” has the meaning provided in Section 2.19(a).
“Extension Amendment” has the meaning provided in Section 2.19(d).
“Extension Offer” has the meaning provided in Section 2.19(a).
“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Closing Date (or any amended or successor version to the extent substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code,
including any intergovernmental agreements and any rules or official guidance
implementing such intergovernmental agreements.
“FCPA” has the meaning provided in Section 6.21(a).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100th of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the Fee Letter addressed to the Borrower, dated as of
March 23, 2016, from Bank of America, Citibank, N.A., KeyBank National
Association, SunTrust Bank and the Arrangers.
“Financial Covenants” means the covenants set forth in Section 8.11.
“Foreign Disposition” has the meaning provided in Section 2.06(b)(ii)(D).
“Foreign Lender” means any Lender that is not a United States person for U.S.
federal income tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Francs” means the lawful currency of Switzerland.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Aggregate Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Credit Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Aggregate Commitment Percentage of Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board in the United States,
that are applicable to the circumstances as of the date of determination, or on
adoption of the International Financial Reporting Standards (the “IFRS”), the
IFRS, in either case, consistently applied and subject to the provisions of
Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Financial Accounting Standards Board,
the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).
“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Restricted Subsidiary who after
the Closing Date becomes a Guarantor pursuant to a Joinder Agreement or other
documentation in form and substance reasonably acceptable to the Administrative
Agent, in each case together with their respective successors and permitted
assigns. For avoidance of doubt, and notwithstanding any limitations to the
requirement to provide a Guaranty or grant security interests in the assets of
any Subsidiary to the contrary, the Borrower with the consent of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed)
may cause any Restricted Subsidiary that is not a Guarantor to guarantee the
Obligations and comply with the provisions of Section 7.12 (including in the
case of any Foreign Subsidiary by delivering, within time frames and subject to
extensions as agreed with the Administrative Agent, such Collateral Documents,
as determined as reasonably necessary by the Administrative Agent in
consultation with the Borrower, to grant and perfect security interests in such
Foreign Subsidiary’s relevant assets for which security interests are
customarily granted in such Subsidiary’s jurisdiction of organization but with
exclusions consistent as applicable with the definition of Excluded Property) by
causing such Restricted Subsidiary to execute a joinder to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent, and any
such Restricted Subsidiary shall be a Guarantor and Credit Party hereunder for
all purposes. In addition, the Borrower shall be a Guarantor in respect of Swap
Obligations and Treasury Management Obligations to which the Borrower is not
party.
“Guaranty” means (a) the guaranty provided pursuant to Article 4 hereof and/or
(b) any other guaranty agreement given by any Person pursuant to the terms
hereof.
“Hazardous Materials” means petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and all
other substances, materials or wastes of any nature regulated pursuant to any
Environmental Law.
“Historical Financial Statements” means (a) the audited consolidated balance
sheets and related statements of comprehensive income, shareholders’ equity and
cash flows of the Borrower for the fiscal years ended June 30, 2014, June 30,
2015 and June 30, 2016 and (b) the unaudited consolidated balance sheets and
related consolidated statements of comprehensive income and cash flows for the
Borrower for the fiscal quarters of the Borrower ended September 30, 2016,
December 31, 2016 and March 31, 2017.
“IFRS” has the meaning specified in the definition of “GAAP.”
“Impacted Loans” has the meaning specified in Section 3.03.
“Incremental Amendment” has the meaning provided in Section 2.18(e).
“Incremental Amendment Date” has the meaning provided in Section 2.18(c).
“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment, as applicable.
“Incremental Equivalent Debt” has the meaning provided in Section 8.03(q).
“Incremental Facility” means an Incremental Term Commitment or an Incremental
Revolving Commitment, as applicable.
“Incremental Facility Closing Date” has the meaning provided in Section 2.18(b).
“Incremental Increase” means an Incremental Term Loan Increase or a Revolving
Commitment Increase, as applicable.
“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender, as applicable.
“Incremental Loans” means the Incremental Term Loans or the Incremental
Revolving Loans, as applicable.
“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.18, to make Incremental Revolving Loans to the
Borrower.
“Incremental Revolving Lender” means a Revolving Credit Lender with an
Incremental Revolving Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loan” means Revolving Credit Loans made by one or more
Revolving Credit Lenders to the Borrower pursuant to their Incremental Revolving
Commitments. Incremental Revolving Loans may only be made in the form of
additional Revolving Credit Loans.
“Incremental Term Commitment” means the commitment of any Lender, established
pursuant to Section 2.18, to make Incremental Term Loans to the Borrower.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loans” has the meaning specified in Section 2.18.
“Incremental Term Loan Increase” has the meaning specified in Section 2.18.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all indebtedness and obligations in respect of the deferred purchase
price of property or services (other than (i) trade accounts payable incurred in
the ordinary course of business, (ii) any bona fide deferred purchase price
arrangement, earn-out or similar obligation, unless such obligation has not been
paid after becoming due and payable in accordance with its terms and (iii)
accruals for payroll and other liabilities accrued in the ordinary course of
business);
(c)    all obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;
(d)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(e)    all Attributable Indebtedness;
(f)    all obligations of such Person in respect of Disqualified Stock;
(g)    net obligations of such Person under any Swap Contract; and
(h)    to the extent not otherwise included above, all Support Obligations of
such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) or other similar
entity in which such Person is a general partner or joint venturer, except to
the extent such Person’s liability for such obligation is expressly made
non-recourse or otherwise limited and (B) in the case of the Borrower and its
Restricted Subsidiaries, exclude all intercompany Indebtedness so long as such
intercompany Indebtedness (i) has a term not exceeding 364 days (inclusive of
any roll-over or extensions of terms) and (ii) is made in the ordinary course of
business. The amount of Indebtedness shall be determined (i) based on Swap
Termination Value in the case of net obligations under Swap Contracts under
clause (g), and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (h). The amount of Indebtedness of any Person
for purposes of clause (d) (unless such Indebtedness has been assumed by such
Person or is otherwise recourse to such Person) shall be deemed to be equal to
the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the
fair market value of the property encumbered thereby.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning provided in Section 11.04(b).
“Information” has the meaning provided in Section 11.07.
“Initial Revolving Credit Commitments” means the Revolving Credit Commitments of
the Revolving Credit Lenders on the Amendment No. 3 Effective Date pursuant to
Section 2.01(b).
“Intellectual Property Security Agreements” means the Intellectual Property
Security Agreements as such term is defined in the Security Agreement.
“Intercompany Note” means a promissory note substantially in the form of Exhibit
1.01-3.
“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, and
the Revolving Termination Date (in the case of Revolving Credit Loans) or the
applicable Maturity Date (in the case of Term Loans) and, in the case of any
Swingline Loan, any other dates as may be mutually agreed upon by the Borrower
and the Swingline Lender, and (b) as to any Eurocurrency Rate Loan, the last
Business Day of each Interest Period for such Loan, the date of repayment of
principal of such Loan, and the Revolving Termination Date (in the case of
Revolving Credit Loans) or the applicable Maturity Date (in the case of Term
Loans), and in addition, where the applicable Interest Period exceeds three
months, the date every three months after the beginning of such Interest Period.
If an Interest Payment Date falls on a date that is not a Business Day, such
Interest Payment Date shall be deemed to be the next succeeding Business Day.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in the applicable Loan
Notice or, in the case of Eurocurrency Rate Loans, a period that is twelve
months or less if requested by the Borrower and consented to by all of the
Appropriate Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period with respect to (i) any Revolving Credit Loan shall
extend beyond the Revolving Termination Date or (ii) any Term Loans shall extend
beyond the applicable Maturity Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
(excluding, in the case of the Borrower and its Restricted Subsidiaries,
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll over or extensions of terms) and made in the
ordinary course of business) and any arrangement pursuant to which the investor
undertakes any Support Obligation with respect to Indebtedness or other
obligation of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit, a line of business or division of such Person. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, but in any event reduced by any
dividend, distribution, interest payment, return of capital, repayment or other
amount received in cash by the Borrower or a Restricted Subsidiary in respect
of, but in no event exceeding the original amount of, such Investment.
For purposes of the definition of “Unrestricted Subsidiary” and the covenants
described under Sections 7.14 and 8.02:
(1)    “Investments” shall include the portion (proportionate to the Borrower’s
Capital Stock in such Subsidiary) of the fair market value of the net assets of
a Subsidiary of the Borrower at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, the Borrower shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to:
(a)    the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; less
(b)    the portion (proportionate to the Borrower’s Capital Stock in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and
(2)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer.
“Involuntary Disposition” means the receipt by the Borrower or any Restricted
Subsidiary of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property.
“IP Rights” has the meaning provided in Section 6.19.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
“Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by the Borrower (or any other Credit Party) and
the L/C Issuer (or in favor of the L/C Issuer), relating to such Letter of
Credit.
“Joinder Agreement” means with respect to any Guarantor, a joinder agreement
substantially in the form of Exhibit 7.12 executed and delivered in accordance
with the provisions of Section 7.12.
“Judgment Currency” has the meaning specified in Section 11.21.
“Junior Debt” has the meaning provided in Section 8.12.
“Latest Maturity Date” means at any time, the latest maturity or expiration date
applicable to any Loan or Commitment (or, if so specified, applicable to the
specified Loans or Commitments or the Class thereof) hereunder at such time.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing.
“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.
“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Credit Loans.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Expiration Date” means the day that is five Business Days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).
“L/C Honor Date” has the meaning provided in Section 2.03(c)(i).
“L/C Issuer” means (a) as to Existing Letters of Credit, KeyBank National
Association and (b) Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, together with its successors in such capacity. For the
avoidance of doubt, KeyBank National Association will be the L/C Issuer only
with respect to the Existing Letters of Credit referred to in the prior
sentence.
“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all L/C Unreimbursed Amounts, including L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“L/C Sublimit” has the meaning provided in Section 2.01(c).
“L/C Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).
“LCT Election” has the meaning provided in Section 1.07(e).
“LCT Test Date” has the meaning provided in Section 1.07(e).
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swingline Lender), each other
Person that becomes a “Lender” in accordance with this Credit Agreement and
their respective successors and assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means each Existing Letter of Credit and each letter of
credit issued hereunder. A Letter of Credit may be a commercial letter of credit
or a standby letter of credit. Letters of Credit may be issued in Dollars or in
any Alternative Currency.
“Letter of Credit Fees” has the meaning provided in Section 2.09(b)(i).
“LIBOR” has the meaning provided in the definition of “Eurocurrency Rate.”
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning provided in Section 2.21.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Borrower to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property and
any Capitalized Lease having substantially the same economic effect as any of
the foregoing); provided that in no event shall an operating lease in and of
itself be deemed a Lien.
“Limited Condition Transaction” means any acquisition permitted by Section 8.02
the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.
“Liquidity” means, as of any date of determination, an amount equal to the sum
of (a) amounts available at such time to be drawn under the Revolving Credit
Commitments and (b) the amount of cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries on a consolidated basis.
“Loan” means any Term Loan, Revolving Credit Loan or Swingline Loan, and Base
Rate Loans and Eurocurrency Rate Loans comprising such Loans.
“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a Swingline Borrowing, (d) a conversion of Loans from one Type to
the other, or (e) a continuation of Eurocurrency Rate Loans, which, if in
writing, shall be substantially in the form of Exhibit 2.02 or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Loan Obligations” has the meaning provided in the definition of “Obligations.”
“Mandatory Prepayment Declined Proceeds” has the meaning provided in Section
2.06(b)(ii)(F).
“Mandatory Prepayment Rejection Notice” has the meaning provided in Section
2.06(b)(ii)(F).
“Master Agreement” has the meaning provided in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (b) a material adverse effect of the ability of
the Credit Parties, as a whole, to perform their payment obligations under the
Credit Documents; or (c) a material adverse effect upon the rights and remedies
available to the Lenders or the Administrative Agent under any Credit Document.
“Material Acquisition” means any acquisition of property or series of
acquisitions of property that involves the payment of consideration by the
Borrower and its Subsidiaries and any assumption of liabilities and Indebtedness
in a consecutive 12-month period of at least $100,000,000; provided that, for
purposes of Section 8.11(b) there shall not be more than one Material
Acquisition after the Amendment No. 3 Effective Date unless the Consolidated
Total Net Leverage Ratio has been less than or equal to 3.75 to 1.00 as of the
last day of a Test Period ending subsequent to the most recent Material
Acquisition.
“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets (when combined with the
assets of such Subsidiary’s Subsidiaries after eliminating intercompany
obligations) at the last day of the most recent Test Period were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues (when
combined with the revenues of such Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for such Test Period were equal to or greater than
2.5% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Amendment No. 3
Effective Date, Domestic Subsidiaries that are not Guarantors solely because
they do not meet the thresholds set forth in clauses (a) or (b) comprise in the
aggregate more than 5.0% of Total Assets as of the end of the most recently
ended fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 7.01 or more than 5.0% of the consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such Test Period,
then the Borrower shall, not later than forty-five (45) days after the date by
which financial statements for such quarter are required to be delivered
pursuant to this Agreement (or such longer period as the Administrative Agent
may agree in its reasonable discretion), (i) designate in writing to the
Administrative Agent one or more of such Domestic Subsidiaries as “Material
Domestic Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and (ii) comply with the provisions of Section 7.12 applicable
to such Subsidiary.
“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets (when combined with the
assets of such Subsidiary’s Subsidiaries after eliminating intercompany
obligations) at the last day of the most recent Test Period were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues (when
combined with the revenues of such Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for such Test Period were equal to or greater than
2.5% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Amendment No. 3
Effective Date, Foreign Subsidiaries not meeting the thresholds set forth in
clauses (a) or (b) comprise in the aggregate more than 5.0% of Total Assets as
of the end of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 7.01 or more than
5.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such Test Period, then the Borrower shall, not later than
forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement (or such longer
period as the Administrative Agent may agree in its reasonable discretion), (i)
designate in writing to the Administrative Agent one or more of such Foreign
Subsidiaries as “Material Foreign Subsidiaries” to the extent required such that
the foregoing condition ceases to be true and (ii) comply with the provisions of
the definition of “Collateral and Guarantee Requirement.”
“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
“Maturity Date” means the final maturity date specified in the applicable
Incremental Amendment or Replacement Amendment and with respect to any Extended
Term Loans in respect thereof shall be the final maturity date as specified in
the applicable Extension Offer.
“Maximum Rate” has the meaning provided in Section 11.09.
“Microsemi Acquisition” has the meaning provided in the preliminary statements
hereto.
“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, together with
its successors.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA and subject to ERISA, to which a Credit Party or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition or Involuntary Disposition, the aggregate
proceeds paid in cash or Cash Equivalents received by the Borrower or any
Restricted Subsidiary in connection with any Disposition or Involuntary
Disposition, net of (i) direct costs (including legal, accounting and investment
banking fees, sales commissions and underwriting discounts, consultant fees, and
other customary fees and expenses incurred in connection therewith), (ii)
estimated taxes paid or payable as a result thereof, (iii) amounts required to
be applied to the repayment of Indebtedness (other than the Indebtedness
hereunder, Incremental Equivalent Debt and Refinancing Equivalent Debt) secured
by a Lien on the asset or assets the subject of such Disposition or Involuntary
Disposition (or, in the case of Net Cash Proceeds of any Foreign Disposition,
amounts applied during such period to the permanent repayment of any
Indebtedness of the Foreign Subsidiaries to the extent required by the terms of
such Indebtedness), (iv) in the case of any Disposition or Involuntary
Disposition by a non-wholly owned Restricted Subsidiary, the pro rata portion of
the Net Cash Proceeds thereof (calculated without regard to this clause (iv))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly-owned Restricted Subsidiary as a result
thereof and (v) the amount of any reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (ii) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Restricted
Subsidiaries including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (provided, however, the amount of any subsequent reduction of such
reserve or reversal (other than in connection with a payment in respect of any
such liability) shall be deemed to be Net Cash Proceeds of such Disposition or
Involuntary Disposition occurring on the date of such reduction or reversal);
provided, further, that no proceeds realized in a single transaction or series
of related transactions shall constitute Net Cash Proceeds unless (x) such
proceeds shall exceed $7,500,000 or (y) the aggregate net proceeds exceed
$15,000,000 in any fiscal year (and thereafter only net cash proceeds in excess
of such amount shall constitute Net Cash Proceeds under this clause (a)); and
(b)    with respect to any incurrence or issuance of Indebtedness, the aggregate
principal amount actually received in cash by the Borrower or any Restricted
Subsidiary in connection therewith, net of direct costs (including legal,
accounting and investment banking fees, sales commissions and underwriting
discounts).
For purposes hereof, “Net Cash Proceeds” includes any cash or Cash Equivalents
received upon the disposition of any non-cash consideration received by the
Borrower or any Restricted Subsidiary in any Disposition or Involuntary
Disposition.
“Non-Consenting Lender” has the meaning provided in Section 11.13.
“Non-Extension Notice Date” has the meaning provided in Section 2.03(b)(iii).
“Non-Reinstatement Deadline” has the meaning provided in Section 2.03(b)(iv).
“Notes” means the Term Notes, the Revolving Credit Notes and the Swingline
Notes.
“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding (the “Loan Obligations”), (b) all
obligations under any Swap Contract between the Borrower or any Restricted
Subsidiary, on the one hand, and any Agent, Lender or Affiliate of an Agent or
Lender or any Person that was an Agent, a Lender or an Affiliate of an Agent or
Lender on the date such Swap Contract was entered into, on the other hand,
including the Swap Obligations relating to such Swap Contract but excluding the
Excluded Swap Obligations (the “Swap Contract Obligations”) and (c) all
obligations under any Treasury Management Agreement between the Borrower or any
Restricted Subsidiary, on the one hand, and any Agent, Lender or Affiliate of an
Agent or Lender or any Person that was an Agent, a Lender or an Affiliate of an
Agent or Lender on the date such transaction was entered into, on the other hand
(the “Treasury Management Obligations”).
“OID” means original issue discount.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement; and (c) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes arising from any payment made hereunder or
under any other Credit Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Credit Agreement or any other Credit
Document, except any such Taxes imposed by a jurisdiction with which the Lender
has a connection described in clause (a)(ii) of the definition of “Excluded
Taxes” with respect to an assignment or grant of participation (other than
assignment or designation of a new office made pursuant to Section 3.06 or
Section 11.13).
“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the Dollar Equivalent
of the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of L/C Unreimbursed
Amounts.
“Outstanding Receivables Transaction Amount” means, at any time of
determination, the excess of (i) the face amount of all Receivables disposed of
pursuant to Section 8.05(l) prior to such time of determination minus (ii) any
amount included in clause (i) above that is attributable to Receivables with a
stated due date prior to such time of determination minus (iii) any amount
included in clause (i) above that is attributable to Receivables which have been
collected prior to such time of determination.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, an overnight rate determined by the L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation.
“Participant” has the meaning provided in Section 11.06(d).
“Participant Register” has the meaning provided in Section 11.06(e).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“Payment Conditions” means, at any time of determination, calculated on a Pro
Forma Basis giving effect to the transactions for which Payment Conditions need
to be satisfied (and including any transactions contemplated in connection
therewith), (i) the Consolidated Total Net Leverage Ratio does not exceed
3.00:1.00, (ii) the Borrower has minimum pro forma Liquidity of at least
$25,000,000 and (iii) no Event of Default has occurred and is continuing or
would result from such transactions.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Credit Party or
any ERISA Affiliate or to which a Credit Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
“Perfection Certificate” means the perfection certificate substantially in the
form of Exhibit 1.01-1.
“Permitted Acquisition” means any Investment of the type described in Section
8.02(f).
“Permitted Liens” means Liens permitted pursuant to Section 8.01.
“Permitted Receivables Transaction” means a Receivables Transaction, provided
that (x) the financing terms, covenants, termination events and other provisions
thereof, including any Standard Receivables Undertakings, shall be market terms
(as determined in good faith by the Borrower) and (y) the aggregate Outstanding
Receivables Transaction Amount at any time in respect of all Receivables
Transactions does not exceed $30 million.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized, any premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such modification, refinancing, refunding, renewal or extension; (ii) such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or longer than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended; (iii) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable, taken as a
whole, to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended; (iv) at
the time of such modification, refinancing, refunding, renewal or extension, no
Event of Default shall have occurred and be continuing; (v) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is secured, the terms
and conditions relating to collateral of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Credit Parties or the Lenders than the terms and
conditions with respect to the collateral for the Indebtedness being modified,
refinanced, refunded, renewed or extended, taken as a whole (and the Liens on
any Collateral securing any such modified, refinanced, refunded, renewed or
extended Indebtedness shall have the same (or lesser) priority as the
Indebtedness being modified, refinanced, refunded, renewed or extended relative
to the Liens on the Collateral securing the Obligations; (vi) the terms and
conditions (excluding any subordination, pricing, fees, rate floors, discounts,
premiums and optional prepayment or redemption terms) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, shall
not be materially less favorable to the Credit Parties than the Indebtedness
being modified, refinanced, refunded, renewed or extended, except for covenants
or other provisions applicable only to periods after the Latest Maturity Date;
and (vii) such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor on the Indebtedness being modified,
refinanced, refunded, renewed or extended. Any reference to a Permitted
Refinancing in this Agreement or any other Credit Document shall be interpreted
to mean (a) a Permitted Refinancing of the subject Indebtedness and (b) any
further refinancing constituting a Permitted Refinancing of the Indebtedness
resulting from a prior Permitted Refinancing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), including any Pension Plan (but excluding any Multiemployer
Plan), that is subject to ERISA and that is maintained or sponsored by a Credit
Party or, with respect to any such plan that is subject to Section 412 of the
Internal Revenue Code or Title IV of ERISA, is maintained or sponsored by any
ERISA Affiliate.
“Platform” has the meaning provided in Section 7.02.
“Pre-Closing Equity Offering” means the public offering and sale by the Borrower
of Capital Stock consummated on April 13, 2016.
“Primary Obligor” has the meaning provided in the definition of “Support
Obligations.”
“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Pro Forma Basis,” “pro forma basis,” “Pro Forma Effect” and “pro forma effect”
means, for purposes of calculating compliance with the Financial Covenants or
any other financial ratio or tests (including in connection with Specified
Transactions), such calculation shall be made in accordance with Section 1.07.
“Pro Forma Financial Statements” means the pro forma balance sheet and related
pro forma statement of income of the Borrower and its Subsidiaries (including
the Target) as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period of the Borrower ended at
least 45 days prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the
statement of income).
“Projections” has the meaning provided in Section 7.02(b).
“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning provided in Section 7.02.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, the Borrower
and each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Stock” means any Capital Stock that is not Disqualified Stock.
“Ratio Debt” has the meaning provided in Section 8.03(g).
“Receivables” means any “account” as defined under the UCC including without
limitation, any receivable, account receivable, right to payment of a monetary
obligation, indebtedness, contract right, chose in action, and proceeds thereof,
wherever located, arising out of the sale, lease, license or assignment of any
products or any other goods or services that are the subject of any contracts
pursuant to which goods are sold or services are rendered by the Borrower and
that give rise to any Receivables by the Borrower or any Restricted Subsidiary
(“Goods” or “Services”, respectively); all related invoices, sales orders, bills
of lading, and other contractual rights and supporting obligations relating
thereto (“Invoices”); all rights to payment of any interest, finance, returned
check or late charges, if any; all indebtedness and other obligations owed to
the Borrower or any Restricted Subsidiary as a result of the sale of such Goods
or Services pursuant to the Invoices; any and all returned, reclaimed, and
repossessed Goods sold or financed pursuant thereto; all rights as to any Goods
or other property, contracts of indemnity, letters of credit, guaranties or
sureties, pledges, hypothecations, mortgages, chattel mortgages, security
agreements, deeds of trust, proceeds of insurance (including credit insurance on
such Receivables), and other collateral, liens or proceeds thereof at any time
constituting supporting obligations for such Receivables; any proceeds of the
foregoing; and any and all other rights, remedies, benefits and interests, both
legal and equitable, to which the Borrower or any Restricted Subsidiary may be
entitled in respect of any of the foregoing, including, but not limited to, any
rights, remedies, benefits, and interests set forth in the UCC with respect to
“accounts”, “payment intangibles” or “supporting obligations.”
“Receivables Related Rights” means, in relation to any Receivable that is the
subject of a Receivables Transaction, (i) any rights under or relating to the
contract governing such Receivable to the extent necessary to enforce collection
of such Receivable, (ii) all security interests or Liens and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the contract governing such Receivable or otherwise, (iii)
all guarantees, insurance (but only to the extent such insurance relates solely
to Receivables that are of the same type as the Receivables subject of the
Receivables Transaction) and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the contract governing such Receivable or otherwise and (iv)
other assets relating to such Receivable which are customarily transferred in
connection with sales or factoring of Receivables.
“Receivables Transaction” means, with respect to the Borrower and/or any of the
Restricted Subsidiaries, any transaction or series of transactions of sales or
factoring involving Receivables and Receivables Related Rights pursuant to which
the Borrower or any Restricted Subsidiary may sell, convey or otherwise transfer
to any other Person any Receivables (whether now existing or arising in the
future) and Receivables Related Rights of the Borrower or any Restricted
Subsidiary.
“Refinanced Debt” has the meaning provided in Section 2.20(a).
“Refinancing” has the meaning provided in Section 5.01(l).
“Refinancing Amendment” has the meaning provided in Section 2.20(d).
“Refinancing Commitments” means, collectively, the Refinancing Revolving
Commitments and the Refinancing Term Commitments.
“Refinancing Equivalent Debt” has the meaning provided in Section 8.03(r).
“Refinancing Facilities” means (a) with respect to any Class of Revolving Credit
Commitments or Revolving Credit Loans, Refinancing Revolving Commitments or
Refinancing Revolving Loans and (b) with respect to any Class of Term Loans,
Refinancing Term Loans.
“Refinancing Facility Closing Date” has the meaning provided in Section 2.20(c).
“Refinancing Lender” means a Refinancing Revolving Lender or a Refinancing Term
Lender, as applicable.
“Refinancing Loans” has the meaning provided in Section 2.20(b).
“Refinancing Revolving Commitments” means one or more new Classes of Revolving
Credit Commitments established pursuant to a Refinancing Amendment in accordance
with Section 2.20.
“Refinancing Revolving Lender” means any Lender providing a Refinancing
Revolving Loan or a Refinancing Revolving Commitment in accordance with Section
2.20.
“Refinancing Revolving Loan” has the meaning provided in Section 2.20(b).
“Refinancing Term Commitment” means the commitment of any Lender to provide one
or more new Classes of Refinancing Term Loans established pursuant to a
Refinancing Amendment in accordance with Section 2.20.
“Refinancing Term Lender” means any Lender providing a Refinancing Term Loan in
accordance with Section 2.20.
“Refinancing Term Loans” has the meaning provided in Section 2.20(b).
“Register” has the meaning provided in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.
“Reorganization Plan” has the meaning set forth in Section 11.06(k).
“Replaced Term Loans” has the meaning provided in Section 11.01.
“Replacement Amendment” has the meaning provided in Section 11.01.
“Replacement Term Loans” has the meaning provided in Section 11.01.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the notice period has been waived under
applicable regulations.
“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Swingline Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, an L/C Application.
“Required Facility Lenders” means (a) with respect to the Term Loan Facility,
the Required Term Lenders and (ii) with respect to the Revolving Credit
Facility, the Required Revolving Credit Lenders.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitments shall have expired
or been terminated, Lenders holding more than 50% of the aggregate principal
amount of Loan Obligations (including, in each case, the aggregate principal
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans); provided that the
Commitments of, and the portion of the Loan Obligations held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the Aggregate Revolving Credit
Commitments or, if the Revolving Credit Commitments shall have expired or been
terminated, Revolving Credit Lenders holding more than 50% of the aggregate
principal amount of Revolving Credit Obligations (including, in each case, the
aggregate principal amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swingline Loans); provided that
the Revolving Credit Commitments of, and the portion of Revolving Credit
Obligations held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Credit Lenders.
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Loan Facility on such date; provided that the
portion of the Term Loan Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term Lenders.
“Resignation Effective Date” shall have the meaning provided in Section 10.06.
“Responsible Officer” means an officer functioning as the chief executive
officer, chief operating officer, president, vice president, chief financial
officer, chief accounting officer, chief legal officer, treasurer, assistant
treasurer, controller or secretary of a Credit Party or such other Person as is
authorized in writing to act on behalf of such Credit Party or, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Credit Party designated in or pursuant to an agreement between
the applicable Credit Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party. All references to a “Responsible Officer” hereunder shall
refer to a Responsible Officer of the Borrower unless the context otherwise
requires.
“Restricted Cash” means cash and Cash Equivalents which are listed as
“Restricted” on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) by the Borrower in respect of its Capital Stock,
or any payment (whether in cash, securities or other property) including any
sinking fund payment or similar deposit, for or on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any Capital Stock of the Borrower or its Restricted Subsidiaries or any option,
warrant or other right to acquire any such Capital Stock of the Borrower or its
Restricted Subsidiaries; provided that a transaction with an Affiliate shall not
be a Restricted Payment pursuant to this definition solely because such
transaction involves such Affiliate.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance, amendment and/or extension of a Letter of
Credit denominated in an Alternative Currency, (ii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, (iii) in the case of all Existing Letters of Credit denominated in
Alternative Currencies, the Closing Date, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine. Once the Spot Rate is
revalued by the L/C Issuer it will advise the Borrower of the new Spot Rate.
“Revolving Commitment Increase” has the meaning provided in Section 2.18(a).
“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01(b).
“Revolving Credit Commitment” means, for each Revolving Credit Lender, the
commitment of such Revolving Credit Lender to make Revolving Credit Loans (and
to share in Revolving Credit Obligations) hereunder pursuant to Section 2.01(b)
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Revolving Credit Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Revolving Credit Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Credit Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of
Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning provided in Section 2.01(b).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit 2.13-1.
“Revolving Credit Obligations” means the Revolving Credit Loans, the L/C
Obligations and the Swingline Loans.
“Revolving Termination Date” means the date that is five years following the
Amendment No. 3 Effective Date; provided that if such date is not a Business
Day, the Revolving Termination Date shall be the immediately preceding Business
Day.
“Rupees” means the lawful currency of India.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanctions” has the meaning provided in Section 6.21(b).
“Scheduled Unavailability Date” has the meaning provided in Section 2.21(a)(ii).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Obligations” has the meaning provided in the Security Agreement.
“Secured Parties” has the meaning provided in the Security Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means, collectively, (a) the security agreement dated as of
the Closing Date given by the Credit Parties party thereto, as grantors, to the
Collateral Agent to secure the Obligations substantially in the form of
Exhibit 1.01-2 and (b) any other security agreement in favor of the Collateral
Agent to secure all or some portion of the Obligations that may be given by any
Person pursuant to the terms hereof.
“Solvency Certificate” means a Solvency Certificate substantially in the form of
Exhibit 5.01(j).
“Solvent” means with respect to the Borrower and its Restricted Subsidiaries
that (a) after giving effect to the transactions contemplated to occur on the
Amendment No. 3 Effective Date both (i) the fair value of the assets of the
Borrower and its Restricted Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise and (ii) the present fair salable value of the property of the
Borrower and its Restricted Subsidiaries, on a consolidated basis, is greater
than the amount that will be required to pay the probable liability, on a
consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (b) after giving effect to the incurrence of the initial Credit
Extension under this Credit Agreement on the Amendment No. 3 Effective Date and
the consummation of the transactions contemplated to occur on the Amendment No.
3 Effective Date, the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured, and
(c) the incurrence of the initial Credit Extension under this Credit Agreement
on the Amendment No. 3 Effective Date and the consummation of the transactions
contemplated to occur on the Amendment No. 3 Effective Date, on a Pro Forma
Basis, the Borrower and its Restricted Subsidiaries, on a consolidated basis,
are not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.
“Specified Representations” means the representations with respect to the
Borrower and the Guarantors set forth in Section 6.01(a), Section 6.01(b)(ii),
Section 6.02(a) and (b), Section 6.04, Section 6.20, Sections 6.21(a)(ii),
6.21(a)(iii) (only with respect to the use of proceeds of the Loans made on the
Closing Date) and 6.21(b) (only with respect to the use of proceeds of the Loans
made on the Closing Date), Section 6.15, and Section 6.18 (subject to Permitted
Liens and the proviso at the end of Section 5.01(d)).
“Specified Transaction” means (v) any Investment that results in a Person
becoming a Restricted Subsidiary, (w) any designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, (x) any Permitted
Acquisition or other Acquisition constituting an Investment permitted under
Section 8.02, (y) any Disposition that results in a Restricted Subsidiary
ceasing to be a Subsidiary of the Borrower and any Disposition of a business
unit, line of business or division of the Borrower or a Restricted Subsidiary,
in each case whether by merger, consolidation, amalgamation or otherwise or (z)
any incurrence or repayment of Indebtedness, Restricted Payment, Incremental
Revolving Commitment, Incremental Revolving Loan or Incremental Term Loan, in
each case, that by the terms of this Agreement requires a financial ratio or
test to be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”
“Spot Rate” for a currency means the rate determined by the L/C Issuer to be the
rate quoted by the L/C Issuer as the spot rate for the purchase by the L/C
Issuer of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the L/C Issuer may obtain such spot rate from another financial
institution designated by the L/C Issuer if the L/C Issuer does not have as of
the date of determination a spot buying rate for any such currency; and
provided, further, that the L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.  
“Standard Receivables Undertakings” means representations, warranties, covenants
and indemnities entered into by the Borrower or any Subsidiary of the Borrower
that the Borrower has determined in good faith to be customary in a Permitted
Receivables Transaction.
“Sterling” means the lawful currency of the United Kingdom.
“Subsequent Transaction” has the meaning provided in Section 1.07(e).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (i) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person or (ii) the management of
which is otherwise controlled, directly or indirectly, through one or more
intermediaries, by such Person, to the extent such entity’s financial results
are required to be included in such Person’s consolidated financial statements
under GAAP. Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary
of the Borrower.
“Successor Company” has the meaning provided in Section 8.04(d).
“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Support Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Contract Obligations” has the meaning provided in the definition of
“Obligations.”
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
“SWIFT” has the meaning provided in Section 2.03(f).
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.01(d).
“Swingline Lender” means Bank of America, in its capacity as the Swingline
Lender, together with any successor in such capacity.
“Swingline Loan” has the meaning provided in Section 2.01(d).
“Swingline Note” means the promissory note made by the Borrower in favor of the
Swingline Lender, evidencing Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit 2.13-2.
“Swingline Sublimit” has the meaning provided in Section 2.01(d).
“Target” has the meaning provided in the preliminary statements hereto.
“Target Material Adverse Effect” means a “Material Adverse Effect” as defined in
the Acquisition Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period.
“Term Commitment” means, for each Term Lender, the commitment of such Term
Lender to make Term Loans hereunder.
“Term Loan” means any Incremental Term Loan, Refinancing Term Loan, Extended
Term Loan or Replacement Term Loan, as the context may require
“Term Loan Facility” means, at any time after the Amendment No. 3 Effective
Date, the aggregate principal amount of the Term Loans of all Term Lenders
outstanding at such time.
“Term Lender” means any Lender that holds Term Loans or Term Commitments at such
time.
“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit 2.13-3.
“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination.
“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 7.01(a)
or (b) (and, in the case of any determination relating to any transaction, on a
Pro Forma Basis including any property or assets being acquired or disposed of
in connection therewith) or, for the period prior to the time any such
statements are so delivered pursuant to Section 7.01(a) or (b), the Pro Forma
Financial Statements.
“Transactions” means, collectively, (a) the Microsemi Acquisition and the other
related transactions contemplated by the Acquisition Agreement, together with,
for the avoidance of doubt, the funding of any ordinary course working capital
needs and working capital adjustments under the Acquisition Agreement, (b) the
Pre-Closing Equity Offering, (c) the Refinancing, (d) the entering into of this
Credit Agreement and the making of the Loans and other Credit Extensions
hereunder.
“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions
(including expenses in connection with close-out fees in connection with the
termination of hedging transactions, if any, and payments to officers, employees
and directors as change of control payments, severance payments, special or
retention bonuses and charges for repurchase or rollover of, or modifications
to, stock options and/or restricted stock), this Agreement and the other Credit
Documents and the transactions contemplated hereby and thereby.
“Transferred Guarantor” has the meaning provided in Section 4.09.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
“Treasury Management Obligations” have the meaning provided in the definition of
“Obligations.”
“Type” means, with respect to any Revolving Credit Loan, its character as a Base
Rate Loan or a Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan for purposes of Section 430 of the Internal Revenue
Code for the applicable plan year.
“United States” or “U.S.” means the United States of America.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 7.14 subsequent to the Closing Date.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided that the effects of
any prepayments made on such Indebtedness shall be disregarded in making such
calculation.
“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that 100% of the Capital Stock with ordinary voting
power issued by such Subsidiary (other than directors’ qualifying shares and
investments by foreign nationals mandated by applicable Law) is beneficially
owned, directly or indirectly, by such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” means the lawful currency of Japan.

Section 1.02.    Interpretive Provisions. With reference to this Credit
Agreement and each other Credit Document, unless otherwise specified herein or
in such other Credit Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to “Articles,” “Sections,” “Exhibits” and “Schedules” shall be
construed to refer to articles and sections of, and exhibits and schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all assets and property of whatever kind, real and personal,
tangible and intangible, including cash, securities, accounts and contract
rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Credit Document.
(d)    For purposes of determining compliance with any Section of Article 8 at
any time, in the event that any Lien, Investment, Indebtedness (whether at the
time of incurrence or upon application of all or a portion of the proceeds
thereof) (subject to the third to last paragraph in Section 8.03), Disposition,
Restricted Payment, Affiliate transaction, Contractual Obligation or prepayment
of Indebtedness meets the criteria of one or more than one of the categories of
transactions permitted pursuant to any clause of such Sections, such transaction
(or portion thereof) at any time shall be permitted under one or more of such
clauses as determined by the Borrower in its sole discretion at such time.

Section 1.03.    Accounting Terms and Provisions. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time. Notwithstanding any changes in GAAP after the Closing Date,
any lease of the Credit Parties and their Subsidiaries that would be
characterized as an operating lease under GAAP in effect on the Closing Date
(whether such lease is entered into before or after the Closing Date) shall not
constitute Indebtedness, Attributable Indebtedness or a Capitalized Lease under
this Agreement or any Credit Document as a result of such changes in GAAP.
(a)    Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under the definition of “Applicable Percentage”
and (ii) compliance with the Financial Covenants shall be made on a Pro Forma
Basis.
(b)    If at any time after the Closing Date any change in GAAP or in the
consistent application thereof would affect the operation of any provision set
forth in any Credit Document, and either the Borrower or the Required Lenders
requests an amendment to eliminate the effect of any such change, regardless
whether such request is given before or after such change in GAAP or in the
consistent application thereof, then until such request shall have been
withdrawn or such provision amended in accordance herewith, (i) such provision
shall continue to be interpreted in accordance with GAAP prior to such change
therein and (ii) the Borrower will provide, or cause to be provided, to the
Administrative Agent and the Lenders, financial statements and related
certificates and documents required hereunder or hereby as reasonably requested
setting forth a reconciliation between calculations of such ratios or
requirements made before and after giving effect to such changes in GAAP.
(c)    With respect to any subject transaction that was permitted under any
provision of this Agreement by reference to a basket based on a percentage of
Total Assets, the permissibility of such subject transaction shall not be
affected by any subsequent fluctuations in Total Assets.

Section 1.04.    Rounding. Any financial ratios required to be maintained
pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06.    Letter of Credit Amounts. Unless otherwise specified herein all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Dollar Equivalent of the stated amount of such Letter of Credit
in effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.07.    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the Consolidated Cash Interest Coverage Ratio and the
Consolidated Total Net Leverage Ratio and compliance with covenants determined
by reference to Total Assets, shall be calculated (whether or not the applicable
provision references that such calculation is to be done on a “Pro Forma Basis”
or giving “Pro Forma Effect” or any other similar phrase) in the manner
prescribed by this Section 1.07; provided that notwithstanding anything to the
contrary herein, when calculating (A) any such ratio for the purpose of the
definition of Applicable Percentage, any mandatory prepayment provision
hereunder or compliance with Section 8.11, the events set forth in Sections
1.07(b), 1.07(c), 1.07(d) and 1.07(e) below that occurred subsequent to the end
of the applicable Test Period shall not be given pro forma effect and (B) any
such ratio or test for purposes of the incurrence of any Indebtedness, cash and
Cash Equivalents resulting from the incurrence of any such Indebtedness shall be
excluded from the pro forma calculation of any applicable ratio or test. In
addition, whenever a financial ratio or test is to be calculated on a Pro Forma
Basis, the reference to the “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based
on, the most recently ended Test Period for which financial statements of the
Borrower have been delivered pursuant to Section 7.01(a) or (b) (it being
understood that for purposes of determining pro forma compliance with Section
8.11, if no Test Period with an applicable level cited in Section 8.11 has
passed, the applicable level shall be the level for the first Test Period cited
in Section 8.11 with an indicated level).
(b)    For purposes of calculating any financial ratio or test or compliance
with any covenant determined by reference to Total Assets, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith) that have been consummated (i) during the applicable Test Period or
(ii) if applicable as described in clause (a) above, subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, in either case, shall be calculated on a pro forma
basis assuming that all such Specified Transactions (and any increase or
decrease in Total Assets and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period (or in the case of Total Assets, on the last day of the
applicable Test Period). If since the beginning of any applicable Test Period
any Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.07, then such financial ratio or test (or Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.07.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
the amount of “run-rate” cost savings, operating expense reductions and
synergies resulting from or relating to any Specified Transaction (including the
Transactions) which is being given pro forma effect that have been realized or
are expected to be realized and for which the actions necessary to realize such
cost savings, operating expense reductions and synergies are taken, committed to
be taken or with respect to which substantial steps have been taken or are
expected to be taken (in the good faith determination of the Borrower)
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken net of the amount of actual benefits realized during
such period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of any financial ratios or tests (and in respect
of any subsequent pro forma calculations in which such Specified Transaction is
given pro forma effect) and during any applicable subsequent Test Period in
which the effects thereof are expected to be realized) relating to such
Specified Transaction; provided that (A) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of the
Borrower, (B) such actions are taken, committed to be taken or with respect to
which substantial steps have been taken or are expected to be taken no later
than twelve (12) months after the date of such Specified Transaction, and (C) no
amounts shall be added pursuant to this clause (c) to the extent duplicative of
any amounts that are otherwise added back in computing Consolidated EBITDA (or
any other components thereof), whether through a pro forma adjustment or
otherwise, with respect to such period; provided, further, that any increase to
Consolidated EBITDA as a result of cost savings, operating expense reductions
and synergies pursuant to this Section 1.07(c) shall be subject to the
limitations set forth in the final proviso of clause (vii) of the definition of
Consolidated EBITDA.
(d)    In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Consolidated Cash Interest Coverage Ratio, the Consolidated
Total Net Leverage Ratio or any other financial ratio or test subsequent to the
end of the applicable Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio or test is made, then the
Consolidated Cash Interest Coverage Ratio, the Consolidated Total Net Leverage
Ratio or other financial ratio or test, as applicable, shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, to the
extent required, as if the same had occurred on the last day of the applicable
Test Period (except in the case of the Consolidated Cash Interest Coverage Ratio
or other similar interest or fixed charge test or ratio, in which case such
incurrence, assumption, guarantee, redemption, repayment, retirement or
extinguishment will be given effect as if the same had occurred on the first day
of the applicable Test Period); provided that Indebtedness incurred, repaid or
prepaid under any revolving credit facility shall be excluded from the
application of this clause (d) unless such incurrence, repayment or prepayment
(a) shall be in connection, or substantially concurrent, with a Specified
Transaction or (b) in the case of a repayment or prepayment, such Indebtedness
has been permanently repaid and not replaced.
(e)    In connection with any action being taken solely in connection with a
Limited Condition Transaction, for purposes of:
(i)    determining compliance with any provision of this Agreement (other than
the Financial Covenants) which requires the calculation of any financial ratio
or test, including the Consolidated Total Net Leverage Ratio and Consolidated
Cash Interest Coverage Ratio; or
(ii)    testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Total Assets and baskets subject
to Default and Event of Default conditions));
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder (or any requirement or condition therefor is complied with or
satisfied (including as to the absence of any continuing Default or Event of
Default) shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCT
Test Date, the Borrower or any of its Restricted Subsidiaries would have been
permitted to take such action on the relevant LCT Test Date in compliance with
such ratio, test or basket (and any related requirements and conditions), such
ratio, test or basket (and any related requirements and conditions) shall be
deemed to have been complied with (or satisfied). For the avoidance of doubt, if
the Borrower has made an LCT Election and any of the ratios, tests, baskets or
requirements or conditions for which compliance was determined or tested as of
the LCT Test Date are exceeded (or not satisfied) as a result of fluctuations in
any such ratio, test or basket (or due to other intervening events in the case
of other requirements or conditions), including due to fluctuations in
Consolidated EBITDA or Total Assets of the Borrower or the Person subject to
such Limited Condition Transaction, at or prior to the consummation of the
relevant transaction or action, such baskets, tests, ratios or requirements or
conditions will not be deemed to have been exceeded (or not satisfied) as a
result of such fluctuations (or intervening events). If the Borrower has made an
LCT Election for any Limited Condition Transaction, then in connection with any
calculation of any ratio, test or basket availability with respect to the
incurrence of Indebtedness or Liens, the making of Restricted Payments, the
making of any Investment permitted hereunder, mergers, the conveyance, lease or
other transfer of all or substantially all of the assets of the Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary (a “Subsequent
Transaction”) following the relevant LCT Test Date and prior to the earlier of
the date on which such Limited Condition Transaction is consummated or the date
that the definitive agreement or irrevocable notice for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied on a Pro Forma Basis (i) assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.
(f)    If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of the event for which the calculation of the
Consolidated Cash Interest Coverage Ratio is made had been the applicable rate
for the entire period (taking into account any interest hedging arrangements
applicable to such Indebtedness); provided that, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all or any portion of the applicable Test Period, the actual interest may be
used for the applicable portion of such Test Period. Interest on a Capitalized
Lease shall be deemed to accrue at an interest rate reasonably determined by a
Responsible Officer of the Borrower to be the rate of interest implicit in such
Capitalized Lease in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower or Restricted Subsidiary
may designate.

Section 1.08.    Timing of Payment and Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day and such
extension shall be reflected in the computation of interest or fees, as the case
may be.

Section 1.09.    Currency Generally. For purposes of determining compliance with
Sections 8.01, 8.02, 8.03 and 8.06 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time such Indebtedness or Investment is incurred (so long as such
Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).
For purposes of calculating the Consolidated Total Net Leverage Ratio or
Consolidated Cash Interest Coverage Ratio in connection with determining
compliance with the Financial Covenants, or otherwise calculating the
Consolidated Total Net Leverage Ratio on any date of determination, amounts
denominated in a currency other than Dollars will be translated into Dollars at
the currency exchange rates used in the Borrower’s latest financial statements
delivered pursuant to Section 7.01(a) or (b), and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Contracts permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar Equivalent of such Indebtedness.

Section 1.10.    Exchange Rates; Currency Equivalents.
(a)    The L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of L/C
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Credit Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the
Credit Documents shall be such Dollar Equivalent amount as so determined by the
L/C Issuer.
(b)    Wherever in this Agreement in the issuance, amendment or extension of a
Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the L/C Issuer, as
the case may be.

Section 1.11.    Additional Alternative Currencies.
(a)    The Borrower may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request, such request
shall be subject to the approval of the L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired L/C Credit
Extension (or such other time or date as may be agreed by the L/C Issuer in its
sole discretion). The Administrative Agent shall promptly notify the L/C Issuer
thereof. The L/C Issuer shall notify the Administrative Agent, not later than
11:00 a.m., five (5) Business Days after receipt of such request whether it
consents, in its sole discretion, to the issuance of Letters of Credit in such
requested currency.
(c)    Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit the Letters of Credit to be issued in such requested
currency. If the L/C Issuer consents to the issuance of Letters of Credit in
such requested currency, the Administrative Agent shall so notify the Borrower
and to the extent the definition of Eurocurrency Rate reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
rate for such currency, such currency shall thereupon be deemed for all purposes
to be an Alternative Currency, for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.11, the Administrative Agent shall
promptly so notify the Borrower.

Section 1.12.    Cumulative Equity Credit Transactions. If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Cumulative Equity Credit immediately
prior to the taking of such action, the permissibility of the taking of each
such action shall be determined independently and in no event may any two or
more such actions be treated as occurring simultaneously.

Section 1.13.    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Credit Documents) and other contractual instruments shall be deemed to
include all subsequent amendments, restatements, amendment and restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, amendment and restatements, extensions,
supplements and other modifications are permitted by the Credit Documents; and
(b) references to any Law (including by succession of comparable successor laws)
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

ARTICLE 2    
COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01.    Commitments. Subject to the terms and conditions set forth
herein:
(a)    [Reserved].
(b)    Revolving Credit Loans. During the Commitment Period, each Revolving
Credit Lender severally agrees to make revolving credit loans (the “Revolving
Credit Loans”) to the Borrower in Dollars, from time to time, on any Business
Day; provided that after giving effect to any such Revolving Credit Loan, (i)
with regard to the Revolving Credit Lenders collectively, the Outstanding Amount
of Revolving Credit Obligations shall not exceed the Aggregate Revolving Credit
Commitments (as the Aggregate Revolving Credit Commitments may be increased or
decreased in accordance with the provisions hereof, the “Aggregate Revolving
Credit Committed Amount”) and (ii) with regard to each Revolving Credit Lender
individually, such Revolving Credit Lender’s Aggregate Commitment Percentage of
the Outstanding Amount of Revolving Credit Obligations shall not exceed its
Revolving Credit Commitment. Revolving Credit Loans may consist of Base Rate
Loans, Eurocurrency Rate Loans, or a combination thereof, as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof.
(c)    Letters of Credit. During the Commitment Period, (i) the L/C Issuer
agrees (A) to issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of the Borrower or any of its Restricted
Subsidiaries on any Business Day, (B) to amend or extend Letters of Credit
previously issued hereunder, and (C) to honor drawings under Letters of Credit;
and (ii) the Revolving Credit Lenders severally agree to purchase from the L/C
Issuer a participation interest in the Existing Letters of Credit and Letters of
Credit issued hereunder in an amount equal to such Revolving Credit Lender’s
Aggregate Commitment Percentage thereof; provided that (x) the Outstanding
Amount of L/C Obligations shall not exceed $50,000,000 (as such amount may be
decreased in accordance with the provisions hereof, the “L/C Sublimit”), (y) the
Outstanding Amount of Revolving Credit Obligations shall not exceed the
Aggregate Revolving Credit Committed Amount, and (z) with regard to each
Revolving Credit Lender individually, such Revolving Credit Lender’s Aggregate
Commitment Percentage of the Outstanding Amount of Revolving Credit Obligations
shall not exceed its Revolving Credit Commitment. Subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. Existing Letters of Credit shall be deemed to have been issued
hereunder and shall be subject to and governed by the terms and conditions
hereof.
(d)    Swingline Loans. During the Commitment Period, the Swingline Lender
agrees to make revolving credit loans (the “Swingline Loans”) to the Borrower in
Dollars on any Business Day; provided that (i) the Outstanding Amount of
Swingline Loans shall not exceed $40,000,000 (as such amount may be decreased in
accordance with the provisions hereof, the “Swingline Sublimit”) and (ii) with
respect to the Revolving Credit Lenders collectively, the Outstanding Amount of
Revolving Credit Obligations shall not exceed the Aggregate Revolving Credit
Committed Amount; provided further that no Swingline Loans may be made on the
Amendment No. 3 Effective Date. Swingline Loans shall be comprised solely of
Base Rate Loans, and may be repaid and reborrowed in accordance with the
provisions hereof. Immediately upon the making of a Swingline Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a participation
interest in such Swingline Loan in an amount equal to the product of such
Revolving Credit Lender’s Aggregate Commitment Percentage thereof; provided that
the participation interest shall not be funded except on demand as provided in
Section 2.04(b)(ii).

Section 2.02.    Borrowings, Conversions and Continuations.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent by (A) telephone, or (B) a Loan
Notice; provided that any telephonic notice by the Borrower must be confirmed
promptly by delivery to the Administrative Agent of a Loan Notice; provided,
further, that the notice in connection with any Acquisition or other transaction
permitted under this Agreement, may be conditioned on the closing of such
Acquisition or other transaction, as applicable. Each such notice must be
received by the Administrative Agent not later than noon, (A) with respect to
Eurocurrency Rate Loans or any conversion of Eurocurrency Rate Loans to Base
Rate Loans, three Business Days prior to the requested date thereof and (B) with
respect to Base Rate Loans, on the requested date of, any Borrowing, conversion
or continuation.
(b)    Each telephonic notice by the Borrower pursuant to this Section 2.02 must
be confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Except as provided in Sections 2.03(c) and 2.04(b) each Borrowing,
conversion or continuation shall be in a principal amount of (x) with respect to
Eurocurrency Rate Loans, $1,000,000 or a whole multiple of $1,000,000 in excess
thereof or (y) with respect to Base Rate Loans, $500,000 or a whole multiple of
$100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether such request is for a Term Borrowing, Revolving Credit
Borrowing, a conversion or a continuation, (ii) the requested date of such
Borrowing, conversion or continuation (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Class
and Type of Loans to be borrowed, converted or continued and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Eurocurrency Rate Loans with an Interest
Period of one month. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any Loan Notice, but fails to specify
an Interest Period, the Interest Period will be deemed to be one month.
(c)    Following its receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its pro rata share of
the applicable Loans. In the case of a Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m.,
on the Business Day specified in the applicable Loan Notice. Upon satisfaction
of the applicable conditions set forth in Section 5.02 (and, on the Closing
Date, Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date of any Revolving Credit Borrowing there are Swingline Loans or
LC Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowing, second, to the payment
in full of any such Swingline Loans, and third, to the Borrower as provided
above.
(d)    Except as otherwise provided herein, without the consent of the
applicable Required Facility Lenders, (i) a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan and (ii) any conversion into, or continuation as, a
Eurocurrency Rate Loan may be made only if the conditions to Credit Extensions
in Section 5.02 have been satisfied. During the existence of a Default or Event
of Default, (x) no Loan may be requested as, converted to or continued as a
Eurocurrency Rate Loan and (y) at the request of the applicable Required
Facility Lenders, any outstanding Eurocurrency Rate Loan shall be converted to a
Base Rate Loan on the last day of the Interest Period with respect thereto.
(e)    The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Appropriate Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
(f)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to the Facilities;
provided that after the establishment of any new Class of Loans pursuant to an
Incremental Amendment, Refinancing Amendment or Extension Amendment, the number
of Interest Periods otherwise permitted by this Section 2.02(f) shall increase
by three (3) Interest Periods for each applicable Class so established.

Section 2.03.    Additional Provisions with Respect to Letters of Credit.
(a)    Obligation to Issue or Amend.
(i)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    except as otherwise provided in Section 2.03(b)(iii), the expiry date
would occur more than (I) in the case of a standby Letter of Credit, one year
from the date of issuance or (II) in the case of a commercial Letter of Credit,
180 days from the date of issuance, in each case unless the Required Revolving
Credit Lenders and the L/C Issuer shall have otherwise given their approval;
(B)    the expiry date of any such Letter of Credit would occur after the L/C
Expiration Date, unless the Revolving Credit Lenders and the L/C Issuer shall
have otherwise given their approval or the Outstanding Amount of L/C Obligations
in respect of such requested Letter of Credit has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer; provided that once such Letter of Credit is fully Cash Collateralized,
the other Lenders are released from liability as a Participant; or
(C)    any such Letter of Credit is to be used for purposes other than those
permitted under Section 7.11, unless the Required Lenders shall have otherwise
given their approval.
(ii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate any Law or one or
more policies of the L/C Issuer;
(C)    except as otherwise agreed by the L/C Issuer and the Administrative
Agent, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $200,000, in the case of a
standby Letter of Credit;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    such Letter of Credit contains provisions for automatic reinstatement of
the stated amount after any drawing thereunder;
(F)    any Revolving Credit Lender is at such time a Defaulting Lender, unless
Cash Collateral or other Adequate Assurance shall have been provided, including
arrangements to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(vii)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(G)    except with respect to any Letter of Credit to be issued in Dollars, the
L/C Issuer does not as of the issuance date of the requested Letter of Credit
issue Letters of Credit in the requested currency.
(iii)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(iv)    The L/C Issuer shall not be under any obligation to amend any Letter of
Credit if:
(A)    the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof; or
(B)    the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
(v)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letter of Credit issued by it and the documents associated
therewith. The L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article 10 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by them or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article 10 included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment; Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of an L/C Application appropriately completed
and signed by a Responsible Officer of the Borrower. L/C Applications must be
received by the L/C Issuer and the Administrative Agent not later than 12:00
p.m. at least two Business Days (or, in the case of a Letter of Credit
denominated in an Alternative Currency, three Business Days) prior to the
proposed issuance date or date of amendment, as the case may be, or such later
date and time as the L/C Issuer and the Administrative Agent may agree in a
particular instance in their sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such L/C Application shall specify in
form and detail reasonable satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof and in the absence of specification of
currency shall be deemed a request for a Letter of Credit denominated in
Dollars; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail reasonable satisfactory to the L/C Issuer (I) the
Letter of Credit to be amended; (II) the proposed date of amendment thereof
(which shall be a Business Day); (III) the nature of the proposed amendment; and
(IV) such other matters as the L/C Issuer may reasonably require. Additionally,
the Borrower shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any L/C Application, the L/C Issuer will
confirm (by telephone or in writing) with the Administrative Agent that the
Administrative Agent has received a copy of such L/C Application from the
Borrower and, if not, the L/C Issuer will provide the Administrative Agent with
a copy thereof. Unless the L/C Issuer has received written notice from the
Administrative Agent, any Lender or any Credit Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article 5 shall not
then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower (or any of its Restricted Subsidiaries) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to such
Revolving Credit Lender’s Aggregate Commitment Percentage thereof.
(iii)    If the Borrower so requests in an L/C Application, the L/C Issuer shall
agree to issue a standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the L/C Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (1) the L/C Issuer has determined that it
would not be permitted or would have no obligation at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of Section 2.03(a) or otherwise), or (2) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (x) from the
Administrative Agent that the Required Revolving Credit Lenders have elected not
to permit such extension or (y) from the Administrative Agent, any Revolving
Credit Lender or the Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension.
(iv)    If the Borrower so requests in any L/C Application, the L/C Issuer may,
in its sole and absolute discretion, agree to issue a Letter of Credit that
permits the automatic reinstatement of all or a portion of the stated amount
thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter of
Credit”). Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Facility Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(vi)    The L/C Issuer will provide to the Administrative Agent, at least
quarterly and more frequently upon request of the Administrative Agent, a
summary report on the Letters of Credit it has issued, including, among other
things, on whose account each Letter of Credit is issued and each Letter of
Credit’s beneficiary, face amount and expiry date.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon any drawing under any Letter of Credit, the L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 12:00 p.m. on the
Business Day following any payment by the L/C Issuer under a Letter of Credit to
be reimbursed in Dollars, or the Applicable Time on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
Currency (such date, an “L/C Honor Date”), the Borrower shall reimburse the L/C
Issuer in Dollars in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. The L/C Issuer shall
notify the Administrative Agent of any failure of the Borrower to reimburse a
drawn Letter of Credit. If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the L/C Honor Date, the amount of the unreimbursed drawing (expressed
in Dollars in the amount of the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency) (the “L/C Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Aggregate Commitment
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
L/C Honor Date in an amount equal to the L/C Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02(b) for the principal
amount of Base Rate Loans, the amount of the unutilized portion of the Aggregate
Revolving Credit Committed Amount or the conditions set forth in Section 5.02.
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent (and the
Administrative Agent shall apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office
for Dollar-denominated payments in an amount equal to its Aggregate Commitment
Percentage of the L/C Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars.
(iii)    With respect to any L/C Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans for any reason,
the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the L/C Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Revolving Credit Lender in satisfaction of its participation
obligation under this Section 2.03(c)(ii).
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Aggregate Commitment Percentage of such amount shall be solely
for the account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances, to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Credit Lender may have against the L/C Issuer, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or
Event of Default, (C) non-compliance with the conditions set forth in Section
5.02, or (D) any other occurrence, event or condition, whether or not similar to
any of the foregoing; provided that the L/C Issuer shall have complied with the
applicable provisions of Section 2.03(b)(ii). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related L/C Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Aggregate Commitment
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s L/C
Advance was outstanding) in Dollars or in the same currency as those received by
the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its pro rata share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Credit Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement or any other Credit Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Guarantor; or
(vi)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to the Borrower and, in the event of any
claim of non-compliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of the L/C Issuer in such Capacity. Each Lender and the Borrower
agrees that, in paying any drawing under a Letter of Credit, the L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Credit Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence, bad faith or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to the Borrower’s use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as the Borrower may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the L/C Issuer shall be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower that the Borrower proves were caused
by the L/C Issuer’s willful misconduct, bad faith or gross negligence as
determined by a court of competent jurisdiction by a final and non-appealable
judgment or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.
(h)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, any other Restricted Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer for any and all drawings
under such Letter of Credit. The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of any other Restricted Subsidiary inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such other Restricted Subsidiaries.
(i)    Letter of Credit Fees. The Borrower shall pay Letter of Credit fees as
set forth in Section 2.09(b).
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

Section 2.04.    Additional Provisions with Respect to Swingline Loans.
(a)    Borrowing Procedures.
(i)    Swingline Loans. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent (A) telephone, or (B) a Loan Notice; provided that any telephonic notice
by the Borrower must be confirmed promptly by delivery to the Administrative
Agent of a Loan Notice. Each such notice must be received by the Swingline
Lender and the Administrative Agent not later than 2:00 p.m. on the requested
borrowing date, and shall specify (a) the amount to be borrowed, which shall be
a minimum of $100,000, and (b) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swingline Lender and the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swingline Lender of any telephonic Loan Notice,
the Swingline Lender will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has also received such Loan Notice
and, if not, the Swingline Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Swingline Lender
has received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 3:00 p.m. on the date of the
proposed Swingline Borrowing (i) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in this Article 2, or
(ii) that one or more of the applicable conditions specified in Article 5 is not
then satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Loan Notice, make the amount of its Swingline Loan available to the Borrower at
its office by crediting the account of the Borrower on the books of the
Swingline Lender in immediately available funds. Notwithstanding anything to the
contrary contained in this Section 2.04 or elsewhere in this Agreement, the
Swingline Lender shall not be obligated to make any Swingline Loan at a time
when a Revolving Credit Lender is a Defaulting Lender unless the Swingline
Lender has entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate the Swingline Lender’s Fronting Exposure (after giving
effect to Section 2.17(a)(vii)) with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swingline Loans, including by
providing Cash Collateral or other Adequate Assurance to support such Defaulting
Lender’s or Defaulting Lenders’ Aggregate Commitment Percentage of the
outstanding Swingline Loans or other applicable share provided for under this
Agreement. The Borrower shall repay to the Swingline Lender each Defaulting
Lender’s portion (after giving effect to Section 2.17(a)(vii)) of each Swingline
Loan promptly following demand by the Swingline Lender.
(b)    Refinancing.
(i)    The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Credit Lender
make a Revolving Credit Loan that is a Base Rate Loan in an amount equal to such
Revolving Credit Lender’s Aggregate Commitment Percentage of Swingline Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02(a), without regard to the minimum and multiples
specified in Section 2.02(b) for the principal amount of Revolving Credit Loans,
the unutilized portion of the Aggregate Revolving Credit Commitments or the
conditions set forth in Section 5.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Credit Lender shall make
an amount equal to its pro rata share of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(b)(ii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a
Revolving Credit Loan that is a Base Rate Loan to the Borrower in such amount.
In such case, the Administrative Agent shall remit the funds so received to the
Swingline Lender.
(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Credit Loans in accordance with Section 2.04(b)(i), the
request for Revolving Credit Loans submitted by the Swingline Lender as set
forth herein shall be deemed to be a request by the Swingline Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swingline Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swingline Lender pursuant to Section 2.04(b)(i)
shall be deemed payment in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.04(b) by the applicable time specified in Section 2.04(b)(i)
the Swingline Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swingline Lender at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. A certificate of the Swingline Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default or Event of Default, (C) non-compliance with the conditions set
forth in Section 5.02, or (D) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided that the Swingline Lender has
complied with the provisions of Section 2.04(a). No such purchase or funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swingline Loans, together with interest as provided herein.
(c)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Credit Lender its Aggregate Commitment Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Credit Lender’s risk
participation was funded) in the same funds as those received by the Swingline
Lender.
(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Credit Lender shall pay to the Swingline Lender its
Aggregate Commitment Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement.
(d)    Interest for Account of the Swingline Lender. The Swingline Lender shall
be responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Credit Lender funds its Revolving Credit Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Aggregate Commitment Percentage of any Swingline Loan, interest in
respect thereof shall be solely for the account of the Swingline Lender.
(e)    Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans, directly
to the Swingline Lender.

Section 2.05.    Repayment of Loans.
(a)    [Reserved].
(b)    Revolving Credit Loans. The Outstanding Amount of Revolving Credit Loans
shall be repaid in full on the Revolving Termination Date.
(c)    Swingline Loans. The Outstanding Amount of the Swingline Loans shall be
repaid in full on the earlier to occur of (i) the date five (5) Business Days
after such Loan is made and (ii) the Revolving Termination Date.

Section 2.06.    Prepayments.
(a)    Voluntary Prepayments. The Loans may be repaid in whole or in part
without premium or penalty (except, (x) in the case of Loans other than Base
Rate Loans, amounts payable pursuant to Section 3.05) and (y) as set forth in
Section 2.06(d)); provided that:
(i)    in the case of Loans other than Swingline Loans, notice thereof must be
received by 12:00 p.m. by the Administrative Agent (A) at least three Business
Days prior to the date of prepayment, in the case of Eurocurrency Rate Loans and
(B) on the date of prepayment, in the case of Base Rate Loans, and in each case,
any such prepayment shall be a minimum principal amount of $1,000,000 and
integral multiples of $1,000,000 in excess thereof, in the case of Eurocurrency
Rate Loans and $500,000 and integral multiples of $100,000 in excess thereof, in
the case of Base Rate Loans, or, in each case, the entire remaining principal
amount thereof, if less;
(ii)    in the case of Swingline Loans, (A) notice thereof must be received by
the Swingline Lender by 1:00 p.m. on the date of prepayment (with a copy to the
Administrative Agent), and (B) any such prepayment shall be in the same minimum
principal amounts as for advances thereof (or any lesser amount that may be
acceptable to the Swingline Lender).
Each such notice of voluntary prepayment hereunder shall be irrevocable
(provided that the notice may be conditional upon any refinancing or other
conditional event and may be rescinded by the Borrower if such refinancing or
other conditional event shall not be consummated or is otherwise delayed) and
shall specify the date and amount of prepayment and the Class and Type(s) of
Loans that are being prepaid and, if Eurocurrency Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will give prompt
notice to the Appropriate Lenders of any prepayment on the Loans and the
Appropriate Lender’s interest therein. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Prepayments of
Eurocurrency Rate Loans hereunder shall be accompanied by accrued interest on
the amount prepaid and breakage or other amounts due, if any, under Section
3.05.
(b)    Mandatory Prepayments.
(i)    Revolving Credit Commitments. If at any time (A) the Outstanding Amount
of Revolving Credit Obligations shall exceed the Aggregate Revolving Credit
Committed Amount, (B) the Outstanding Amount of L/C Obligations shall exceed the
L/C Sublimit or (C) the Outstanding Amount of Swingline Loans shall exceed the
Swingline Sublimit, the Borrower will immediately prepay the Revolving Credit
Obligations in an amount equal to such excess; provided, however, that L/C
Obligations will not be required to be Cash Collateralized hereunder until the
Revolving Credit Loans and Swingline Loans have been paid in full.
(ii)    (A) Dispositions and Involuntary Dispositions. Subject to Section
2.06(b)(ii)(D) and the terms set forth in any applicable Incremental Amendment,
Extension Amendment, Refinancing Amendment or Replacement Amendment, the
Borrower will prepay the Term Loans (if any) on the fifth Business Day following
receipt of Net Cash Proceeds in an amount equal to 100% of the Net Cash Proceeds
received from any Disposition pursuant Section 8.05(b) or any Involuntary
Disposition by the Borrower or any Restricted Subsidiary; provided that if (x)
the Borrower delivers, no later than the last day of such five Business Day
period following receipt, a certificate of a Responsible Officer to the
Administrative Agent setting forth the Borrower’s intent to reinvest such
proceeds in assets useful in the business of the Borrower or any Restricted
Subsidiary and (y) no Default or Event of Default shall have occurred and be
continuing at the time of such certificate or at the proposed time of the
application of such proceeds, and such proceeds shall not be required to be
applied to prepay the Term Loans except to the extent such proceeds are not so
reinvested within (A) twelve (12) months following receipt of such Net Cash
Proceeds or (B) if the Borrower or any Restricted Subsidiary enters into a
legally binding commitment to reinvest such Net Cash Proceeds within twelve (12)
months following receipt thereof, the later of (I) twelve (12) months following
receipt thereof and (II) one hundred eighty (180) days after the end of such
12-month period.
(A)    Incurrence of Indebtedness. The Borrower will prepay the Term Loans (if
any) on or prior to the fifth Business Day following receipt of Net Cash
Proceeds in an amount equal to 100% of the Net Cash Proceeds received from any
incurrence or issuance of Indebtedness by the Borrower or any Restricted
Subsidiary, other than Indebtedness permitted to be incurred or issued pursuant
to Section 8.03.
(B)    Refinancing Loans and Refinancing Equivalent Debt. If the Borrower incurs
or issues any Refinancing Term Loans (or Refinancing Equivalent Debt) resulting
in Net Cash Proceeds (as opposed to such Refinancing Term Loans or Refinancing
Equivalent Debt arising out of an exchange of existing Term Loans for such
Refinancing Term Loans or Refinancing Equivalent Debt), the Borrower shall cause
to be prepaid an aggregate principal amount of Term Loans in an amount equal to
100% of all Net Cash Proceeds received therefrom on or prior to the fifth
Business Day following receipt of such Net Cash Proceeds.
(C)    Foreign Dispositions and Foreign Involuntary Dispositions.
Notwithstanding anything to the contrary contained in this Section 2.06(b),
mandatory prepayments arising from the receipt of Net Cash Proceeds from any
Disposition or Involuntary Disposition by any Foreign Subsidiary pursuant to
Section 2.06(b)(ii)(A) (each, a “Foreign Disposition”) shall not be required (1)
to the extent the making of any such mandatory prepayment from the Net Cash
Proceeds of such Foreign Disposition (or the repatriation of funds to effect
such payment) would give rise to a material adverse tax consequence (as
reasonably determined in good faith by the Borrower), (2) without duplication
(including with respect to any reduction set forth in the definitions of Net
Cash Proceeds), to the extent such amounts have been applied to prepay any
Indebtedness of any Foreign Subsidiary or to the extent such Foreign Subsidiary
has reinvested such amounts in assets useful in its business or the business of
the Borrower or its Restricted Subsidiaries, provided that no such reinvestments
shall be permitted at the time an Event of Default shall then be continuing or
(3) so long as the applicable local Law will not permit repatriation thereof to
the United States (the Borrower hereby agreeing to use commercially reasonable
efforts to cause the applicable Foreign Subsidiary to promptly file any required
forms, obtain any necessary consents and take all similar actions reasonably
required by the applicable local Law to permit such repatriation); provided that
if such repatriation of any such affected Net Cash Proceeds is later permitted
under applicable Law, unless such amounts have previously been applied to
prepayments or reinvestments to the extent permitted by clause (2) above, such
repatriation will, subject to clause (1) above, be effected as promptly as
practicable and such repatriated Net Cash Proceeds will be promptly after such
repatriation applied pursuant to Section 2.06(b)(ii)(A), deeming such Net Cash
Proceeds as having been received for purposes of such Section on the date of
such repatriation. All mandatory prepayments required to be made from the Net
Cash Proceeds of any Foreign Dispositions shall not be required until a date
which is 65 Business Days following the receipt of such Net Cash Proceeds.
(D)    The Borrower shall deliver to the Administrative Agent, in connection
with each prepayment required under this Section 2.06(b)(ii), (i) a certificate
signed by a Responsible Officer of the Borrower setting forth in reasonable
detail the calculation of the amount of such prepayment and (ii) at least three
(3) Business Days’ prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date and the principal amount of each
Loan (or portion thereof) to be prepaid.
(E)    Each Term Lender may reject all (but not less than all) of its applicable
share of any mandatory prepayment required to be made by the Borrower pursuant
to clauses (A), (B) and (D) (such declined amounts, the “Mandatory Prepayment
Declined Proceeds”) of Term Loans required to be made pursuant to this Section
2.06(b)(ii) by providing written notice (each, a “Mandatory Prepayment Rejection
Notice”) to the Administrative Agent and the Borrower not later than 5:00 p.m.,
New York City time, one Business Day after the date of such Term Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. If a
Term Lender fails to deliver a Mandatory Prepayment Rejection Notice to the
Administrative Agent within the time frame specified above such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans. Any Mandatory Prepayment Declined Proceeds shall be shall be offered to
the Term Lenders not so declining such prepayment on a pro rata basis in
accordance with the amounts of the Term Loans of such Lender (with such
non-declining Term Lenders having the right to decline any prepayment with
Mandatory Prepayment Declined Proceeds at the time and in the manner specified
by the Administrative Agent). To the extent such non-declining Term Lenders
elect to decline their pro rata share of such Mandatory Prepayment Declined
Proceeds, any Mandatory Prepayment Declined Proceeds remaining thereafter shall
be retained by the Borrower.
(c)    Application. Within each Class, prepayments will be applied first to Base
Rate Loans, then to Eurocurrency Rate Loans in direct order of Interest Period
maturities. In addition:
(i)    Voluntary Prepayments. Voluntary prepayments shall be applied as
specified by the Borrower. In the absence of a designation by the Borrower, any
voluntary prepayment of the Term Loans shall be applied within each Class of
Term Loans to reduce the principal repayment installments of such Class of Term
Loans in direct order of maturity. Voluntary prepayments on the Loan Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective Aggregate Commitment Percentage.
(ii)    Mandatory Prepayments.
(A)    Mandatory prepayments in respect of the Revolving Credit Facility under
Section 2.06(b)(i) above shall be applied first, to the Swingline Loans until
paid in full, second, to the Revolving Credit Loans until paid in full, and,
third, to Cash Collateralize outstanding Letters of Credit.
(B)    Mandatory prepayments in respect of Term Loans under Section 2.06(b)(ii)
above shall be applied to scheduled installments of principal as specified by
the Borrower. In the absence of a designation by the Borrower, any mandatory
prepayment of the Term Loans shall be applied to reduce the principal repayment
installments of such Term Loan Facility in direct order of maturity.
All prepayments under Section 2.06(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

Section 2.07.    Termination or Reduction of Commitments.
(a)    Voluntary Reductions of Revolving Credit Commitments. The Aggregate
Revolving Credit Commitments hereunder may be permanently reduced in whole or in
part by notice from the Borrower to the Administrative Agent; provided that (i)
any such notice thereof must be received by 12:00 p.m. at least three Business
Days prior to the date of reduction or termination and any such prepayment shall
be in a minimum principal amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof; (ii) none of the Aggregate Revolving Credit
Commitments may be reduced to an amount less than the Revolving Credit
Obligations then outstanding thereunder and (iii) if, after giving effect to any
reduction of any of the Aggregate Revolving Credit Commitments, the L/C Sublimit
or the Swingline Sublimit exceeds the amount of applicable Aggregate Revolving
Credit Commitments, such sublimit shall be automatically reduced by the amount
of such excess. The Administrative Agent will give prompt notice to the
Revolving Credit Lenders of any such reduction in the Aggregate Revolving Credit
Commitments. Notwithstanding the foregoing, the Borrower may rescind or postpone
any notice of termination of any Revolving Credit Commitments if such
termination would have resulted from a refinancing of all of the applicable
Class of Revolving Credit Commitments or other conditional event, which
refinancing or other conditional event shall not be consummated or shall
otherwise be delayed.
(b)    Mandatory Reductions of Revolving Credit Commitments. The Aggregate
Revolving Credit Committed Amount shall not be permanently reduced upon
application of any mandatory prepayments to the Revolving Credit Obligations.
(c)    [Reserved].
(d)    Payment of Fees. All Commitment Fees or other fees accrued with respect
to such portion of the Aggregate Revolving Credit Commitments terminated or
reduced pursuant to Section 2.07 through the effective date of such termination
or reduction shall be paid on the effective date of such termination or
reduction.

Section 2.08.    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Percentage; (ii) each Loan that is a Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Percentage and (iii) each Swingline Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Percentage.
(b)    (i) If any amount of principal of any Loan is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.
(i)    If any amount (other than principal of any Loan) payable under any Credit
Document is not paid when due (after giving effect to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such overdue
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Law.
(ii)    Upon the occurrence and during the continuation of an Event of Default
under Section 9.01(f), the principal amount of all outstanding Obligations
hereunder shall bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Law.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due amounts) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Section 2.09.    Fees
(a)    Commitment Fees.
(i)    Revolving Credit Commitment. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender (other than a Defaulting
Lender which shall be dealt with as provided in Section 2.17) in accordance with
its Aggregate Commitment Percentage, a commitment fee in Dollars (the
“Commitment Fee”), at a rate per annum equal to the product of (A) the
Applicable Percentage times (B) the actual daily amount by which the Aggregate
Revolving Credit Commitments exceed the sum of (x) the Outstanding Amount of
Revolving Credit Loans and (y) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17.
(ii)    Payments. The Commitment Fee shall accrue at all times during the
Commitment Period, including at any time during which one or more of the
conditions in Article 5 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, on the
Revolving Termination Date (and, if applicable, thereafter on demand). The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Percentage during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Percentage separately for
each period during such quarter that such Applicable Percentage was in effect.
For purposes of clarification, Swingline Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Credit Commitments.
(b)    Commercial and Standby Letter of Credit Fees.
(i)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Aggregate
Commitment Percentage a Letter of Credit fee in Dollars for each Letter of
Credit equal to the Applicable Percentage multiplied by the Dollar Equivalent of
the actual daily maximum amount available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit) (the “Letter of Credit Fees”); provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral or other Adequate Assurance reasonable satisfactory to
the L/C Issuer pursuant to Section 2.03(a)(ii) and Section 2.17 shall be payable
into the Defaulting Lender Account or, to the maximum extent permitted by
applicable Law, to the other Revolving Credit Lenders in accordance with the
upward adjustments in their respective Aggregate Commitment Percentages
allocable to such Letter of Credit pursuant to Section 2.17(a)(vii), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. The
Letter of Credit Fees shall be computed on a quarterly basis in arrears, and
shall be due and payable on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date, and on the Revolving
Termination Date. If there is any change in the Applicable Percentage during any
quarter, the Dollar Equivalent of the daily maximum amount of each standby
Letter of Credit shall be computed and multiplied by the Applicable Percentage
separately for each period during such quarter that such Applicable Percentage
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Revolving Credit Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.
(ii)    Fronting Fee and Documentary and Processing Charges Payable to the L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee in Dollars equal to 0.125% per annum of the Dollar Equivalent of
the actual daily maximum amount available to be drawn under such Letter of
Credit. In addition, the Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(c)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).
(d)    Closing Fees. The Borrower agrees to pay on the Amendment No. 3 Effective
Date to each Lender party to Amendment No. 3 on the Amendment No. 3 Effective
Date, as fee compensation for the funding of such Lender’s Revolving Credit
Commitment as in effect on the Amendment No. 3 Effective Date, a closing fee
(the “Closing Fee”) in an amount provided in Section 2(d) of Amendment No. 3.
Such Closing Fee will be in all respects fully earned, due and payable on the
Amendment No. 3 Effective Date and non-refundable and non-creditable thereafter
and, the Closing Fee shall be netted against Revolving Credit Commitments of
such Lender on the Amendment No. 3 Effective Date.

Section 2.10.    Computation of Interest and Fees; Retroactive Adjustments to
Applicable Percentage.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If at any time prior to the termination of the Commitments of all of the
Lenders and the repayment of all other Obligations hereunder (other than (i)
contingent indemnification obligations as to which no claim has been asserted,
(ii) Obligations described in clauses (b) and (c) of the definition thereof and
(iii) any Letter of Credit that has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to the L/C Issuer or such Letter of
Credit has been deemed reissued under another agreement reasonably acceptable to
the L/C Issuer), as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (1) the Consolidated Total Net Leverage Ratio as
calculated by the Borrower in any Compliance Certificate delivered to the
Administrative Agent was inaccurate and (2) a proper calculation of the
Consolidated Total Net Leverage Ratio would have resulted in a higher Applicable
Percentage for such period, then the Borrower shall be obligated to pay as
immediately due and payable to the Administrative Agent for the account of the
applicable Lenders or the L/C Issuer, as the case may be, within three (3)
Business Days after notice by the Administrative Agent to the Borrower (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. During such three Business Day period and
thereafter, if the preceding sentence is complied with, the failure to
previously pay such shortfall in interest and fees and the delivery of such
inaccurate certificate shall not in and of themselves constitute a Default or
Event of Default and no amounts shall be payable at the Default Rate in respect
of any such interest or fees. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article 9.

Section 2.11.    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by any Credit Party shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by any
Credit Party hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its pro rata share of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time related to payments in
an Alternative Currency, shall in each case, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period,” if any payment to be
made by any Credit Party shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (x) in the case of
a payment to be made by such Lender, the Overnight Rate plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing and (y) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans under the Facility in
which such Loan was made. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(c)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or L/C Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate. A notice of the Administrative Agent to any Lender
or the Borrower with respect to any amount owing under this subsection (b) shall
be conclusive, absent manifest error.
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article 5 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(e)    Obligation of the Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
(f)    Funding Source. Subject to Section 3.06, nothing herein shall be deemed
to obligate any Lender to obtain the funds for any Loan in any particular place
or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any Loan in any particular place or manner.
(g)    Allocation of Funds. If at any time insufficient funds are received by or
are available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward costs and expenses (including all reasonable and
documented out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Article 3) incurred by the
Administrative Agent and each Lender, (ii) second, toward repayment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(iii) third, toward repayment of principal and L/C Borrowings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and L/C Borrowings then due to such parties.

Section 2.12.    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swingline Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share of the applicable Class of Loans thereof as provided herein, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact, and purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swingline Loans of the other
Appropriate Lenders, or make such other adjustments among the group of
Appropriate Lenders as shall be equitable, so that the benefit of all such
payments shall be shared by the Appropriate Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and other amounts owing them; provided that:
(A)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(B)    the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Credit Agreement, including Sections 2.18, 2.19 and 2.20 and the
application of funds arising from the existence of a Defaulting Lender, (y) any
amounts applied to L/C Obligations by the L/C Issuer or Swingline Loans by the
Swingline Lender, as appropriate, from Cash Collateral or other Adequate
Assurance provided under Section 2.16 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than to the Borrower or any of its Restricted Subsidiaries
(as to which the provisions of this Section shall apply) unless such assignment
occurs in accordance with Section 11.06(i).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

Section 2.13.    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to the
Administrative Agent a Note for such Lender, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swingline Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

Section 2.14.    [Reserved].

Section 2.15.    [Reserved].

Section 2.16.    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing or if, as of the L/C Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of the L/C Obligations. If the Administrative Agent
notifies the Borrower at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 103% of the L/C Sublimit, then, within two
Business Days after receipt of such notice, the Borrower shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the L/C Sublimit. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swingline Lender, the Borrower shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.17(a)(vii) and any
Cash Collateral provided by the Defaulting Lender). At any time that there shall
exist a Defaulting Lender, promptly upon the request of the Administrative
Agent, the L/C Issuer or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure or other Adequate Assurance (after giving effect to
Section 2.17(a)(vii) and any Cash Collateral or other Adequate Assurance
provided by the Defaulting Lender). Additionally, if the Administrative Agent
notifies the Borrower at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 103% of the L/C Sublimit then in effect, then
within two (2) Business Days after receipt of such notice, the Borrower shall
provide Cash Collateral for the Outstanding Amount of the L/C Obligations in an
amount not less than the amount by which the Outstanding Amount of all L/C
Obligations exceeds the L/C Sublimit.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Revolving Credit Lenders (including the Swingline Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.06, 2.17 or 9.02 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of an Event of Default
(and following application as provided in this Section 2.16 shall be applied in
accordance with Section 9.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or the Swingline Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

Section 2.17.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    [reserved];
(ii)    [reserved];
(iii)    the Defaulting Lender shall not be entitled to vote, or participate in
amendments, waivers or consents hereunder or in respect of the other Credit
Documents, except as may be expressly provided herein;
(iv)    the Defaulting Lender may be replaced and its interests assigned as
provided in Section 11.13; all payments of principal, interest and other amounts
owing to a Defaulting Lender will be paid into an account or subaccount with the
Administrative Agent (collectively, the “Defaulting Lender Account”) to secure
the Defaulting Lender’s obligations under this Credit Agreement;
(v)    amounts held in the Defaulting Lender Account shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or the Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or the Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Credit Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Credit Agreement; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Credit Agreement; seventh, so long
as no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
5.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swingline Loans are held by the
Lenders in accordance with their respective Aggregate Commitment Percentage
under the applicable Facility without giving effect to Section 2.17(a)(vii). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(v) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto;
(vi)    the Defaulting Lenders shall not be entitled to receive any Commitment
Fee, facility fee, letter of credit fee or other fees hereunder (which fees may
be retained by the Borrower rather than paid into the Defaulting Lender
Account); and
(vii)    during any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.03 and 2.04, the “Aggregate Commitment Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Revolving Credit Commitment of that Defaulting Lender; provided that (A) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Event of Default exists; and (B) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Obligations of that Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Revolving Credit Lenders in
accordance with their Aggregate Commitment Percentages (without giving effect to
Section 2.17(a)(vii)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.18.    Incremental Facilities.
(a)    Incremental Commitments. The Borrower (or in the case of Escrow
Incremental Term Loans, the Escrow Borrower) may, by written notice to the
Administrative Agent from time to time, request Incremental Commitments, which
may be a new Class of term loans (an “Incremental Term Loan”) or an increase in
loans under any then-existing Class of Term Loans (an “Incremental Term Loan
Increase”) and/or one or more increases in the amount of the Revolving Credit
Commitments (a “Revolving Commitment Increase”) or the establishment of one or
more new revolving credit commitments. Such notice shall set forth: (i) the
amount of the Incremental Commitments being requested (which shall be in a
minimum amount of $5,000,000; provided that such amount may be less than
$5,000,000 if such amount represents all remaining availability under the limit
set forth in Section 2.18(c)(ii)), (ii) the date on which such Incremental
Commitments are requested to become effective, (iii) whether such Incremental
Commitments are Incremental Revolving Commitments or Incremental Term
Commitments and (iv) whether such Incremental Commitments will constitute Escrow
Incremental Term Loans. The Borrower may in its sole discretion seek Incremental
Commitments from existing Lenders (each of which shall be entitled to agree or
decline to participate in its sole discretion) or any Additional Lender.
(b)    Incremental Loans. On the applicable date (each, an “Incremental Facility
Closing Date”) specified in any Incremental Amendment, subject to the
satisfaction of the terms and conditions in this Section 2.18 and in the
applicable Incremental Amendment, (i) (A) each Incremental Term Lender of such
Class shall make an Incremental Term Loan to the Borrower in an amount equal to
its Incremental Term Commitment of such Class and (B) each Incremental Term
Lender of such Class shall become a Lender hereunder with respect to the
Incremental Term Commitment of such Class and the Incremental Term Loans of such
Class made pursuant thereto and (ii) (A) each Incremental Revolving Lender of
such Class shall make its Commitment available to the Borrower in an amount
equal to its Incremental Revolving Commitment of such Class and (B) each
Incremental Revolving Lender of such Class shall become a Lender hereunder with
respect to the Incremental Revolving Commitment of such Class and the
Incremental Revolving Loans of such Class made pursuant thereto.
(c)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the applicable date (which shall be no earlier
than the date of such Incremental Amendment) specified therein (the “Incremental
Amendment Date”) of each of the following conditions, together with any other
conditions set forth in the Incremental Amendment:
(i)    after giving effect to such Incremental Commitments, the conditions of
Section 5.02 shall be satisfied (it being understood that all references to “the
date of such Credit Extension” or similar language in such Section 5.02 shall be
deemed to refer to the Incremental Amendment Date); provided that in connection
with any Incremental Commitment, the primary purpose of which is to finance a
Limited Condition Transaction, if agreed by the Incremental Lenders providing
such Incremental Commitments, the conditions set forth in clauses (a) and (b)
(other than with respect to any Event of Default under Section 9.01(a) or (f))
of Section 5.02 may be agreed not to apply and excluded in the relevant
Incremental Amendment and the condition set forth in clause (c) of Section 5.02
may be satisfied by the delivery of a Request for Credit Extension within such
lesser time period as agreed by such Incremental Lenders, the Administrative
Agent and the Borrower;
(ii)    (A) after giving Pro Forma Effect to both (x) the making of Incremental
Term Loans or establishment of Incremental Revolving Commitments (assuming a
borrowing of the maximum amount of Loans available thereunder) under such
Incremental Amendment and (y) any Specified Transactions consummated in
connection therewith, the Consolidated Total Net Leverage Ratio does not exceed
3.00:1.00; or (B) together with the Incremental Term Loans made and Incremental
Revolving Commitments established under such Incremental Amendment, the
aggregate principal amount of Incremental Term Loans made, Incremental
Equivalent Debt deemed incurred and Incremental Revolving Commitments
established under this clause (B) does not exceed $200,000,000; provided that it
is understood that (1) Incremental Term Loans and Incremental Revolving
Commitments may be incurred under either clause (A) or clause (B) as selected by
the Borrower in its sole discretion, including by designating any portion of
Incremental Commitments in excess of an amount permitted to be incurred under
clause (A) at the time of such incurrence as incurred under clause (B); and
(iii)    to the extent reasonably requested by the Administrative Agent, receipt
by the Administrative Agent of (A) customary legal opinions, board resolutions
and officers’ certificates (including a solvency certificate) consistent with
those delivered on the Closing Date (conformed as appropriate) other than
changes to such legal opinions resulting from a Change in Law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (B) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Incremental Commitments and extensions of
credit thereunder are provided with the benefit of the applicable Credit
Documents.
(d)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Commitments, as the case may be, of
any Class shall be as agreed between the Borrower and the applicable Incremental
Lenders providing such Incremental Commitments, and except as otherwise set
forth herein, to the extent not identical to any Class of then-existing Term
Loans or Revolving Credit Commitments, as applicable, each existing on the
Incremental Facility Closing Date, shall be consistent with clauses (i) and (ii)
below, as applicable, and otherwise (a) conformed (or added) in the Credit
Documents pursuant to the related Incremental Amendment for the benefit of all
Lenders, (b) applicable only to periods after the Latest Maturity Date as of the
Incremental Amendment Date or (c) reasonably satisfactory to the Administrative
Agent; provided that in the case of an Incremental Term Loan Increase or a
Revolving Commitment Increase, the terms, provisions and documentation (other
than the Incremental Amendment evidencing such increase) of such Incremental
Term Loan Increase or Revolving Commitment Increase shall be identical (other
than with respect to upfront fees, OID or similar fees) to the applicable Class
of then-existing Term Loans or Revolving Credit Commitments being increased, in
each case, as existing on the Incremental Facility Closing Date (after giving
effect to Section 2.18(e)). In any event:
(i)    the Incremental Term Loans:
(A)    (I) shall rank pari passu in right of payment with the Obligations, (II)
shall be secured by the Collateral and shall rank pari passu in right of
security with the Obligations and (III) shall be guaranteed by the Guarantors;
(B)    as of the Incremental Amendment Date, shall not have a final scheduled
maturity date earlier than the Revolving Termination Date;
(C)    (I) as of the Incremental Amendment Date, shall have a Weighted Average
Life to Maturity not shorter than any then-existing Class of Term Loans and (II)
subject to the foregoing, shall have an amortization schedule as determined by
the Borrower and the applicable Incremental Term Loan arranger(s);
(D)    shall have an all-in-yield (whether in the form of interest rate margin,
OID or otherwise) determined by the Borrower and the applicable Incremental Term
Lenders; provided that the Applicable Percentage and amortization for an
Incremental Term Loan Increase shall be (I) the Applicable Percentage and
amortization for the Class being increased or (II) higher than the Applicable
Percentage for the Class being increased as long as the Applicable Percentage
for the Class being increased shall be automatically increased as and to the
extent necessary to eliminate such deficiency;
(E)    shall have fees determined by the Borrower and the applicable Incremental
Term Loan arranger(s); and
(F)    may participate on (I) a pro rata basis, less than pro rata basis or
greater than pro rata basis in any voluntary prepayments of any then-existing
Class of Term Loans and (II) a pro rata basis or less than pro rata basis (but
not on a greater than pro rata basis (except for prepayments of any Class or
Classes of Term Loans with a Maturity Date preceding the Maturity Date of the
remaining Classes of Term Loans then outstanding or made with the proceeds of
Refinancing Facilities)) in any mandatory prepayments of any existing Class of
Term Loans hereunder;
(ii)    the Incremental Revolving Commitments and Incremental Revolving Loans:
(A)    (I) shall rank pari passu in right of payment with the Obligations, (II)
shall be secured by the Collateral and shall rank pari passu in right of
security with the Obligations and (III) shall be guaranteed by the Guarantors;
(B)    (I) shall not have a final scheduled maturity date or commitment
reduction date earlier than the Revolving Termination Date with respect to the
Initial Revolving Credit Commitments and (II) shall not have any scheduled
amortization or mandatory commitment reduction prior to the Revolving
Termination Date with respect to the Initial Revolving Credit Commitments;
(C)    shall have an all-in-yield (whether in the form of interest rate margin,
OID or otherwise) determined by the Borrower and the applicable Incremental
Revolving Lenders; provided that the Applicable Percentage for a Revolving
Commitment Increase shall be (I) the Applicable Percentage for the Class being
increased or (II) higher than the Applicable Percentage for the Class being
increased as long as the Applicable Percentage for the Class being increased
shall be automatically increased as and to the extent necessary to eliminate
such deficiency;
(D)    shall have fees determined by the Borrower and the applicable Incremental
Revolving Commitment arranger(s);
(E)    shall provide that the borrowing and repayment (except for (1) payments
of interest and fees at different rates on Incremental Revolving Commitments
(and related outstandings), (2) repayments required upon the Maturity Date of
the Incremental Revolving Commitments and (3) repayment made in connection with
a permanent repayment and termination of commitments (in accordance with
clause (F) below)) of Loans with respect to Incremental Revolving Commitments
after the associated Incremental Facility Closing Date shall be made on a pro
rata basis or less than a pro rata basis (but not more than a pro rata basis)
with all other Revolving Credit Commitments then existing on the Incremental
Facility Closing Date; and
(F)    may provide that the permanent repayment of Revolving Credit Loans with
respect to, and termination or reduction of, Incremental Revolving Commitments
after the associated Incremental Facility Closing Date be made on a pro rata
basis or less than pro rata basis (but not on a greater than pro rata basis
other than with respect to any termination of undrawn Revolving Credit
Commitments or a permanent repayment of any Class of Revolving Credit
Commitments (1) with the proceeds of a Refinancing Facility or (2) that mature
earlier than other outstanding Classes of Revolving Credit Commitments) with all
other Revolving Credit Commitments.
(e)    Incremental Amendment. Commitments in respect of Incremental Term Loans
and Incremental Revolving Commitments shall become additional Commitments
pursuant to an amendment (an “Incremental Amendment”) to this Credit Agreement
and, as appropriate, the other Credit Documents, executed by the Borrower, each
Incremental Lender providing such Commitments, the Administrative Agent and, for
purposes of any election and/or increase to the Swingline Sublimit or L/C
Sublimit, the Swingline Lender and each L/C Issuer. The Incremental Amendment
may, without the consent of any other Credit Party, the Administrative Agent or
Lender, effect such amendments to this Credit Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.18, including any amendments necessary to establish the Incremental
Loans and/or Incremental Commitments as a new Class of Loans, to provide to the
Lenders of any Class of Loans or Commitments hereunder the benefit of any term
or provision that is added under any Incremental Amendment for the benefit of
the Lenders of an Incremental Facility (including to the extent necessary or
advisable to allow any Incremental Facility to be an Incremental Increase) and
such other technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Class or tranche, in each case on terms
consistent with this Section 2.18. The Borrower will use the proceeds of the
Incremental Term Loans and Incremental Revolving Commitments for any purpose not
prohibited by this Agreement.
(f)    Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Commitments are effected through
Refinancing Amendment pursuant to this Section 2.18, (a) each of the Revolving
Credit Lenders shall assign to each of the Incremental Revolving Lenders, and
each of the Incremental Revolving Lenders shall purchase from each of the
Revolving Credit Lenders, at the principal amount thereof, such interests in the
Incremental Revolving Loans outstanding on such Incremental Facility Closing
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Credit Loans will be held by existing
Revolving Credit Lenders and Incremental Revolving Lenders ratably in accordance
with their Revolving Credit Commitments after giving effect to the addition of
such Incremental Revolving Commitments to the Revolving Credit Commitments, (b)
each Incremental Revolving Commitment shall be deemed for all purposes a
Revolving Credit Commitment and each Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and (c) each Incremental Revolving Lender
shall become a Lender with respect to the Incremental Revolving Commitments and
all matters relating thereto. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing and prepayment requirements in Section 2.02(a)
and 2.06(a)(i) of this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.
(g)    The Incremental Term Loans made under each Incremental Term Loan Increase
shall be made by the applicable Lenders participating therein pursuant to the
procedures set forth in Section 2.01 and 2.02 and on the date of the making of
such Incremental Term Loans, and notwithstanding anything to the contrary set
forth in Section 2.01 and 2.02, such Incremental Term Loans shall be added to
(and form part of) each Borrowing of outstanding Term Loans under the applicable
Class of Term Loans on a pro rata basis (based on the relative sizes of the
various outstanding Borrowings), so that each Lender under such Class will
participate proportionately in each then outstanding Borrowing of Term Loans of
such Class; provided that Escrow Incremental Term Loans shall not be deemed to
be outstanding under this Agreement or any other Credit Document for any
purposes hereof (including, without limitation, for purposes of any financial
calculation, the definition of “Obligations,” the definition of “Required
Lenders” or Article 9 or Section 11.01 hereof) and the obligations with respect
thereto shall not be recourse to any Credit Party, in each case, unless and
until the Escrow Assumption with respect thereto has occurred and the Escrow
Assumption shall only be permitted if the conditions set forth in Section
2.18(c) are satisfied as of the date of such Escrow Assumption
(h)    This Section 2.18 shall supersede any provisions in Section 2.12 or 11.01
to the contrary.

Section 2.19.    Amend and Extend Transactions.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request an extension (each, an “Extension”) of the maturity or
termination date of any Class of Revolving Credit Commitments and/or Term Loans
to the extended maturity or termination date specified in such notice. Such
notice shall set forth (i) the amount of the applicable Class of Revolving
Credit Commitments and/or Term Loans to be extended (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000), (ii) the date on
which such Extensions are requested to become effective (which shall be not less
than five (5) Business Days nor more than 60 days after the date of such
Extension request (or such longer or shorter periods as the Administrative Agent
shall reasonably agree)) and (iii) identifying the relevant Class of Revolving
Credit Commitments and/or Term Loans to which the Extension request relates.
Each Lender of the applicable Class shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender of such Class pursuant to procedures
established by, or reasonably acceptable to, the Administrative Agent. If the
aggregate principal amount of Term Loans (calculated on the face amount thereof)
or Revolving Credit Commitments in respect of which Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Term Loans or Revolving Credit Commitments, as applicable, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Term Loans
or Revolving Credit Commitments, as applicable, of Lenders of the applicable
Class shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer.
(b)    It shall be a condition precedent to the effectiveness of any Extension
that (i) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension, (ii)
the representations and warranties set forth in Article 6 and in each other
Credit Document shall be true and correct in all material respects on and as of
the date of such Extension, (iii) the L/C Issuer and the Swingline Lender shall
have consented to any Extension of the Revolving Credit Commitments, to the
extent that such extension provides for the issuance of Letters of Credit or
making of Swingline Loans at any time during the extended period and (iv) the
terms of such Extended Revolving Commitments and Extended Term Loans shall
comply with Section 2.19(c).
(c)    The terms of each Extension shall be determined by the Borrower and the
applicable extending Lender and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Term Loan or Extended Revolving
Commitment shall be no earlier than the maturity or termination date of the
Class of Term Loans or Revolving Credit Commitments being extended, (ii) (A)
there shall be no scheduled amortization or mandatory commitment reduction of
the Extended Revolving Commitments and (B) the Weighted Average Life to Maturity
of the Extended Term Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Class of Term Loans being extended, (iii) the
Extended Revolving Loans and the Extended Term Loans will rank pari passu in
right of payment and with respect to security with the Revolving Credit Loans
and the Term Loans and shall be guaranteed by the Guarantors, (iv) the interest
rate margin, rate floors, fees, original issue discounts and premiums applicable
to any Extended Term Loans or Extended Revolving Commitments (and the Extended
Revolving Loans thereunder) shall be determined by the Borrower and the lenders
providing such Extended Term Loans or Extended Revolving Commitments, as
applicable, (v) none of the obligors or guarantors with respect to such Extended
Term Loans or Extended Revolving Commitments shall be a Person that is not a
Credit Party and (vi) to the extent the terms of the Extended Term Loans or the
Extended Revolving Commitments are inconsistent with the terms set forth herein
(except as set forth in clause (i) through (v) above), such terms shall be
reasonably satisfactory to the Administrative Agent.
(d)    In connection with any Extension, the Borrower, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an amendment (an “Extension Amendment”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extension. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension. Any Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to implement the terms of
any such Extension, including any amendments necessary to establish Extended
Term Loans or Extended Revolving Commitments as a new Class or tranche of Term
Loans or Revolving Credit Commitments, as applicable, and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Class or tranche (including to preserve the pro rata treatment of the
extended and non-extended Classes and to provide for the reallocation of
participation in Letters of Credit or Swingline Loans upon the expiration or
termination of the commitments under any Class), in each case on terms not
inconsistent with this Section 2.19).

Section 2.20.    Refinancing Facilities.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request (x) Refinancing Revolving Commitments to replace all or a
portion of any existing Class of Revolving Credit Commitments and (y)
Refinancing Term Loans to refinance all or a portion of any existing Class of
Term Loans (with respect to a particular Refinancing Commitment or Refinancing
Loan, such existing Revolving Credit Commitments or Loans, “Refinanced Debt”).
Such notice shall set forth (i) the amount of the applicable Refinancing
Facility (which shall be in minimum increments of $1,000,000 and a minimum
amount of $5,000,000), (ii) the date on which the applicable Refinancing
Facility is to become effective and (iii) whether such Refinancing Facilities
are Refinancing Revolving Commitments or Refinancing Term Loans. The Borrower
may in its sole discretion seek Refinancing Facilities from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) or any Additional Lender.
(b)    Refinancing Loans. On any Refinancing Facility Closing Date on which any
Refinancing Term Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.20, (i) each
Refinancing Term Lender of such Class shall make a Loan to the Borrower (a
“Refinancing Term Loan”) in an amount equal to its Refinancing Term Commitment
of such Class and (ii) each Refinancing Term Lender of such Class shall become a
Lender hereunder with respect to the Refinancing Term Commitment of such Class
and the Refinancing Term Loans of such Class made pursuant thereto. On any
Refinancing Facility Closing Date on which any Refinancing Revolving Commitments
of any Class are effected, subject to the satisfaction of the terms and
conditions in this Section 2.20, (i) each Refinancing Revolving Lender of such
Class shall make its Commitment available to the Borrower (when borrowed, a
“Refinancing Revolving Loan” and collectively with any Refinancing Term Loan, a
“Refinancing Loan”) in an amount equal to its Refinancing Revolving Commitment
of such Class and (ii) each Refinancing Revolving Lender of such Class shall
become a Lender hereunder with respect to the Refinancing Revolving Commitment
of such Class and the Refinancing Revolving Loans of such Class made pursuant
thereto.
(c)    Effectiveness of Refinancing Amendment. The effectiveness of any
Refinancing Amendment, and the Refinancing Commitments thereunder, shall be
subject to the satisfaction on the date thereof (a “Refinancing Facility Closing
Date”) of each of the following conditions, together with any other conditions
set forth in the Refinancing Amendment:
(i)    after giving effect to such Refinancing Commitments, the conditions of
Sections 5.02(a) and (b) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 5.02 shall be deemed to refer to the effective date of such Refinancing
Amendment);
(ii)    each Refinancing Commitment shall be in an aggregate principal amount
that is not less than $5,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $5,000,000 and not in an increment
of $1,000,000 if such amount is equal to (x) the entire outstanding principal
amount of the Refinanced Debt that is in the form of Term Loans or (y) the
entire principal amount of Refinanced Debt that is in the form of Revolving
Credit Commitments); and
(iii)    to the extent reasonably requested by the Administrative Agent, receipt
by the Administrative Agent of (i) customary legal opinions, board resolutions
and officers’ certificates consistent with those delivered on the Closing Date
(conformed as appropriate) other than changes to such legal opinions resulting
from a Change in Law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Refinancing Lenders are provided with the benefit of the applicable Credit
Documents.
(d)    Required Terms. The terms, provisions and documentation of the
Refinancing Term Loans and Refinancing Term Commitments or the Refinancing
Revolving Loans and Refinancing Revolving Commitments, as the case may be, of
any Class shall be as agreed between the Borrower and the applicable Refinancing
Lenders providing such Refinancing Commitments, and except as otherwise set
forth herein, to the extent not identical to any Class of Term Loans or
Revolving Credit Commitments, as applicable, each existing on the Refinancing
Facility Closing Date, shall be consistent with clauses (i) and (ii) below, as
applicable, and otherwise reasonably satisfactory to the Administrative Agent.
In any event:
(i)    the Refinancing Term Loans:
(A)    (I) shall rank pari passu in right of payment with the Obligations, (II)
shall be secured by the Collateral and shall rank pari passu in right of
security with the Obligations and (III) shall be guaranteed by the Guarantors;
(B)    as of the Refinancing Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Refinanced Debt;
(C)    (I) as of the Refinancing Facility Closing Date, shall not have a
Weighted Average Life to Maturity shorter than the remaining Weighted Average
Life to Maturity of the Refinanced Debt and (II) shall have an amortization
schedule as determined by the Borrower and the applicable Refinancing Lenders;
(D)    shall have an all-in-yield (whether in the form of interest rate margin,
OID or otherwise) determined by the Borrower and the applicable Refinancing Term
Lenders;
(E)    shall have fees determined by the Borrower and the applicable Refinancing
Term Loan arranger(s);
(F)    may participate on (I) a pro rata basis, less than pro rata basis or
greater than pro rata basis in any voluntary prepayments of Term Loans hereunder
and (II) a pro rata basis or less than pro rata basis (but not on a greater than
pro rata basis (except for prepayments of any Class or Classes of Term Loans
with a Maturity Date preceding the Maturity Date of the remaining Classes of
Term Loans then outstanding or made with the proceeds of Refinancing
Facilities)) in any mandatory prepayments of Term Loans hereunder; and
(G)    shall not have a greater principal amount than the principal amount of
the Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
payable by the terms of such tranche of Incremental Term Loans and reasonable
fees, expenses, OID and upfront fees associated with the incurrence of such
Refinancing Term Loans; and
(ii)    the Refinancing Revolving Commitments and Refinancing Revolving Loans:
(A)    (I) shall rank pari passu in right of payment with the Obligations, (II)
shall be secured by the Collateral and shall rank pari passu in right of
security with the Obligations and (III) shall be guaranteed by the Guarantors;
(B)    shall not have a final scheduled maturity date or commitment reduction
date earlier than the Maturity Date or commitment reduction date, respectively,
with respect to the Refinanced Debt;
(C)    shall have an all-in-yield (whether in the form of interest rate margin,
OID or otherwise) determined by the Borrower and the applicable Refinancing
Revolving Lenders;
(D)    shall have fees determined by the Borrower and the applicable Refinancing
Revolving Commitments arranger(s);
(E)    shall provide that the borrowing and repayment (except for (1) payments
of interest and fees at different rates on Refinancing Revolving Commitments
(and related outstandings), (2) repayments required upon the Maturity Date of
the Refinancing Revolving Commitments and (3) repayment made in connection with
a permanent repayment and termination of commitments (in accordance with
clause (F) below)) of Loans with respect to Refinancing Revolving Commitments
after the associated Refinancing Facility Closing Date shall be made on a pro
rata basis or less than a pro rata basis (but not more than a pro rata basis)
with all other Revolving Credit Commitments then existing on the Refinancing
Facility Closing Date,
(F)    may provide that the permanent repayment of Revolving Credit Loans with
respect to, and termination or reduction of, Refinancing Revolving Commitments
after the associated Refinancing Facility Closing Date be made on a pro rata
basis or less than pro rata basis (but not on a greater than pro rata basis
other than with respect to any termination of undrawn Revolving Credit
Commitments or a permanent repayment of any Class of Revolving Credit
Commitments (1) with the proceeds of a Refinancing Facility or (2) that mature
earlier than other outstanding Classes of Revolving Credit Commitments) with all
other Revolving Credit Commitments, and
(G)    shall not have a greater principal amount than the principal amount of
the Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
payable by the terms of such tranche of Revolving Credit Loans and reasonable
fees, expenses, OID and upfront fees associated with the incurrence of such
Refinancing Revolving Commitments;
(e)    Refinancing Amendment. Commitments in respect of Refinancing Term Loans
and Refinancing Revolving Commitments shall become additional Commitments
pursuant to an amendment (a “Refinancing Amendment”) to this Agreement and, as
appropriate, the other Credit Documents, executed by the Borrower, each
Refinancing Lender providing such Commitments and the Administrative Agent. The
Refinancing Amendment may, without the consent of any other Credit Party,
Administrative Agent or Lender, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.20, including any amendments necessary to establish the
Refinancing Loans and/or Refinancing Commitments as a new Class or tranche of
Loans and such other technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new Class or tranche (including to
preserve the pro rata treatment of the refinanced and non-refinanced Classes or
tranches and to provide for the reallocation of participation in Letters of
Credit or Swingline Loans upon the expiration or termination of the commitments
under any Class or tranche), in each case on terms consistent with this Section
2.20. The Borrower will use the proceeds of the Refinancing Term Loans and
Refinancing Revolving Commitments to extend, renew, replace, repurchase, retire
or refinance, substantially concurrently, the applicable Refinanced Debt.
(f)    Reallocation of Revolving Credit Exposure. Upon any Refinancing Facility
Closing Date on which Refinancing Revolving Commitments are effected pursuant to
this Section 2.20, (a) each of the Revolving Credit Lenders shall assign to each
of the Refinancing Revolving Lenders, and each of the Refinancing Revolving
Lenders shall purchase from each of the Revolving Credit Lenders, at the
principal amount thereof, such interests in the Refinancing Revolving Loans
outstanding on such Refinancing Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Credit Loans will be held by existing Revolving Credit Lenders and
Refinancing Revolving Lenders ratably in accordance with their Revolving Credit
Commitments after giving effect to the addition of such Refinancing Revolving
Commitments to the Revolving Credit Commitments, (b) each Refinancing Revolving
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Credit
Loan and (c) each Refinancing Revolving Lender shall become a Lender with
respect to the Incremental Revolving Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Section 2.02(a) and 2.06(a)(i) of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
(g)    This Section 2.20 shall supersede any provisions in Section 2.12 or 11.01
to the contrary.

Section 2.21.    LIBOR Successor Rate.
(a)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.
(b)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
(c)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.

ARTICLE 3    
TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01.    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Credit
Parties hereunder or under any other Credit Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Credit Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Credit
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If the Credit Parties or the Administrative Agent shall be required by
the Internal Revenue Code to withhold or deduct any Taxes, including both United
States federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Credit Parties shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including any withholding or deductions applicable
to additional sums payable under this Section) the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made.
(iii)    If any Credit Party or the Administrative Agent shall be required by
any applicable Laws other than the Internal Revenue Code to withhold or deduct
any Taxes from any payment, then such Credit Party or the Administrative Agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, such Credit Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount so withheld or deducted by it to the relevant Governmental Authority
in accordance with such Laws, and to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including any
withholding or deductions applicable to additional sums payable under this
Section) the Administrative Agent, Lender or L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Credit Parties. Without duplication of
other amounts payable by the Borrower under this Section 3.01, the Credit
Parties shall timely pay any Other Taxes to the relevant Governmental Authority,
or at the option of the Administrative Agent timely reimburse it for the payment
of any Other Taxes, in accordance with applicable Laws.
(c)    Tax Indemnification.
(i)    Without limiting the provisions of subsection (a) or (b) above, the
Credit Parties shall, and do hereby, indemnify the Administrative Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid or payable by the
Credit Parties or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify each Credit Party
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against (i) any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the reasonable and documented out-of-pocket fees, charges and disbursements of
any counsel for each Credit Party and the Administrative Agent) incurred by or
asserted against such Credit Party or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to such Credit Party or the
Administrative Agent pursuant to subsection (e) and (ii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Credit Agreement or any other
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Government Authority. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Credit Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.
(d)    Evidence of Payments. As soon as practicable, after any payment of Taxes
by any Credit Party to a Governmental Authority as provided in this Section
3.01, the Credit Party shall deliver (or cause to be delivered) to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Law to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine whether or not payments made hereunder or under any other Credit
Document are subject to Taxes, if applicable, the required rate of withholding
or deduction, such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Credit Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction and (D) whether or not payments made hereunder or under any other
Credit Document are subject to backup withholding taxes or information reporting
requirement. Notwithstanding anything to the contrary in this Section
3.01(e)(i), the completion, execution and submission of such documentation
(other than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(C) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
resident for tax purposes in the United States:
(A)    Any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
request of such Borrower and the Administrative Agent) executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.
(B)    Each Foreign Lender to the extent that it is legally entitled to do so
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the request of the Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
(1)    executed originals of Internal Revenue Service Form W-8 BEN or W-8 BEN-E,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the United States is a party, with respect to (x) payments of interest
under any Credit Document pursuant to the “interest” article of such tax treaty,
and (y) any other applicable payments under any Credit Document pursuant to the
“business profits” or “other income” article of such tax treaty,
(2)    executed originals of Internal Revenue Service Form W-8 ECI,
(3)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8 IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a certificate as required under Section
3.01(e)(ii)(B)(4), IRS Form W-8, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate as required under Section 3.01(e)(ii)(B)(4) on behalf of each such
direct and indirect partner,
(4)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W-8 BEN or W-8 BEN-E, as applicable,
or
(5)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(C)    If a payment made to a Lender under any Credit Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Administrative Agent and the
Borrower at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the Closing Date.
(iii)    On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall provide to the Borrower, two
duly-signed, properly completed copies of the IRS Form W-9 or any successor
thereto. At any time thereafter, the Administrative Agent shall provide updated
documentation previously provided or a successor form thereto) when any
documentation previously delivered has expired or become obsolete or invalid or
otherwise upon the reasonable request of the Borrower.
(iv)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification, provide such successor form, or promptly
notify the Borrower and the Administrative Agent in writing of its legal
inability to do so
(v)    Each Lender shall promptly notify the Borrower and the Administrative
Agent of any change in circumstances that would modify or render invalid any
claimed exemption or reduction, and take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender.
(vi)    Each of the Credit Parties shall promptly deliver to the Administrative
Agent or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date (or such later date on which it first
becomes a Credit Party), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Credit Party, as are required
to be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Credit Documents, with
respect to such jurisdiction.
(f)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
the L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by any Credit
Party or with respect to which any Credit Party has paid additional amounts
pursuant to this Section, it shall pay to such Credit Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Credit Party under this Section with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
and net of any loss or gain realized in the conversion of such funds from or to
another currency incurred by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that each Credit Party, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to such Credit
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Credit Parties, any of their
Subsidiaries or any other Person.
(g)    Survival. Each party’s obligation under Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

Section 3.02.    Illegality. If any Lender reasonably determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate,
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended and if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon the Borrower’s receipt of such
notice, (x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all of such Lender’s
Eurocurrency Rate Loans to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

Section 3.03.    Inability to Determine Rates. If in connection with any request
for a Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) 
the Administrative Agent reasonably determines that (i) Dollar deposits are not
being offered to banks in the London interbank market for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, “Impacted Loans”), or (b) the Administrative Agent
or the Required Lenders determine that for any reason the Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each applicable Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans shall be suspended, and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Base Rate, the utilization of
the Eurocurrency Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders (in the case of any determination by the Required Lenders))
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
in consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

Section 3.04.    Increased Cost; Capital Adequacy.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate or
contemplated by Section 3.04(e) hereof) or the L/C Issuer;
(ii)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Credit Agreement, any Letter of Credit, any participation
in a Letter of Credit or any Eurocurrency Rate Loan made by it, or change the
basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for (A) Indemnified Taxes or Other Taxes covered by Section
3.01(a) and Section 3.01(b), (B) the imposition of, or any change in the rate
of, any Taxes described in clauses (c) through (f) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) payable by such Lender or the
L/C Issuer; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Credit Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan, the interest on
which is determined by reference to the Eurocurrency Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay, or cause to be paid, to such Lender or the L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer reasonably
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Credit Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurocurrency Rate Loans. Without duplication of amounts paid
pursuant to the definition of “Eurocurrency Rate,” the Borrower shall pay, or
cause to be paid, to each Lender, as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan; provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.

Section 3.05.    Compensation for Losses. Upon written demand of any Lender
(with a copy to the Administrative Agent) from time to time, which demand shall
set forth in reasonable detail the basis for requesting such compensation, the
Borrower shall promptly compensate, or cause to be compensated, such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss or expense (excluding loss of anticipated profits, any
foreign exchange losses or margin) arising from the liquidation or redeployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrower shall also pay, or cause to be paid, any
customary administrative fees charged by such Lender in connection with the
foregoing. A certificate of a Lender setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender as specified in this
Section and delivered to the Borrower shall be conclusive absent manifest error.

Section 3.06.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender (including the L/C Issuer) or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender (including the L/C Issuer) gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or issuing or participating in
Letters of Credit hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any material unreimbursed
cost or expense and would not otherwise be materially disadvantageous to such
Lender in any material economic, legal or regulatory respect; provided that
nothing in this Section 3.06(a) shall affect or postpone any Obligations of the
Borrower or the rights of the Lenders under this Article 3. The Borrower hereby
agrees to pay, or cause to be paid, all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation by the Borrower under Section 3.04,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurocurrency
Rate Loans from one Interest Period to another Interest Period, or to convert
Base Rate Loans into Eurocurrency Rate Loans, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.06(d) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.
(c)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for such Eurocurrency
Rate Loans (or, in the case of any immediate conversion required by Section
3.02, on such earlier date as required by Law) and, unless and until such Lender
gives notice as provided below that the circumstances specified in Section 3.02,
3.03 or 3.04 hereof that gave rise to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.
(d)    If any Lender gives notice to a Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01,
Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise to the
conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no long exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted irrespective of whether such conversion results in
greater than ten Interest Periods (as adjusted pursuant to Section 2.02(f))
being outstanding under this Agreement, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans, to
the extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata (as
to principal amounts, interest rate basis, and Interest Periods) in accordance
with their respective Commitments.
(e)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives notice pursuant to Section 3.02, or if any Lender
is then a Defaulting Lender, the Borrower may replace such Lender in accordance
with Section 11.13.

Section 3.07.    Survival Losses. All of the Borrower’s obligations under this
Article 3 shall survive termination of the Commitments hereunder and repayment
of the Obligations.

ARTICLE 4    
GUARANTY

Section 4.01.    The Guaranty.
(a)    Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
(b)    Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents or Swap Contracts, the obligations of each
Guarantor (in its capacity as such) under this Credit Agreement and the other
Credit Documents and Swap Contracts shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable Law.

Section 4.02.    Obligations Unconditional.
(a)    The obligations of the Guarantors under Section 4.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents or other
documents relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment or performance), it being the intent of this Section 4.02
that the obligations of the Guarantors hereunder shall be absolute and
unconditional under any and all circumstances. Each Guarantor agrees that such
Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against any other Guarantor for amounts paid under this Article 4
until such time as the Obligations have been paid in full and the commitments
relating thereto have expired or terminated.
(b)    It is agreed that, to the fullest extent permitted by Law, the occurrence
of any one or more of the following shall not alter or impair the liability of
any Guarantor hereunder, which shall remain absolute and unconditional as
described above:
(i)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived; or
(ii)    any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the obligations or any other agreement
or instrument referred to therein shall be done or omitted.
(c)    With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest, notice of
acceptance of the guaranty given hereby and of extensions of credit that may
constitute obligations guaranteed hereby, notices of amendments, waivers,
consents and supplements to the Credit Documents and other documents relating to
the Obligations, or the compromise, release or exchange of collateral or
security, and all other notices whatsoever, and any requirement that the
Administrative Agent or any holder of the Obligations exhaust any right, power
or remedy or proceed against any Person under any of the Credit Documents or any
other documents relating to the Obligations or any other agreement or instrument
referred to therein, or against any other Person under any other guarantee of,
or security for, any of the Obligations.

Section 4.03.    Reinstatement. Neither the Guarantors’ obligations hereunder
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Borrower, by reason of the
Borrower’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Obligations. In addition, the
obligations of each Guarantor under this Article 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each holder of the Obligations on demand for all
reasonable and documented costs and expenses (including reasonable and
documented attorneys’ fees and disbursements) incurred by the Administrative
Agent or such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

Section 4.04.    Certain Waivers. Each Guarantor acknowledges and agrees that
the guaranty given hereby may be enforced without the necessity of resorting to
or otherwise exhausting remedies in respect of any other security or collateral
interests, and without the necessity at any time of having to take recourse
against the Borrower or any other Person or against any collateral securing the
Obligations or otherwise, and it will not assert any right to require that
action first be taken against the Borrower or any other Person (including any
co-guarantor) or pursuit of any other remedy or enforcement of any other right,
and nothing contained herein shall prevent or limit action being taken against
the Borrower hereunder, under the other Credit Documents or the other documents
and agreements relating to the Obligations or from foreclosing on any security
or collateral interests relating hereto or thereto, or from exercising any other
rights or remedies available in respect thereof, if the Guarantors shall not
timely perform their obligations, and the exercise of any such rights and
completion of any such foreclosure proceedings shall not constitute a discharge
of the Guarantors’ obligations hereunder unless as a result thereof, the
Obligations shall have been paid in full and the commitments relating thereto
shall have expired or terminated, it being the purpose and intent that the
Guarantors’ obligations hereunder be absolute, irrevocable, independent and
unconditional. Each Guarantor agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02(a) and through the exercise of rights of
contribution pursuant to Section 4.06.

Section 4.05.    Remedies. The Guarantors agree that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 9.02))
for purposes of Section 4.01. notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

Section 4.06.    Rights of Contribution. The Guarantors hereby agree as among
themselves that, in connection with payments made hereunder, each Guarantor
shall have a right of contribution from each other Guarantor in accordance with
applicable Law. Such contribution rights shall be subordinate and subject in
right of payment to the Obligations until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated, and none of the Guarantors shall exercise any such
contribution rights until the Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.

Section 4.07.    Guaranty of Payment; Continuing Guarantee. The guarantee given
by the Guarantors in this Article 4 is a guaranty of payment and not of
collection, is a continuing guaranty, and shall apply to all Obligations
whenever arising.

Section 4.08.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under the guaranty given hereby in
respect of the Swap Obligations; provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 4.08 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 4.08, or otherwise under the guaranty given hereby, voidable
under applicable Law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount. The obligations of each Qualified ECP Guarantor
under this Section 4.08 shall remain in full force and effect until the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations (other than (i) contingent indemnification obligations as
to which no claim has been asserted, (ii) Obligations described in clauses (b)
and (c) of the definition thereof and (iii) any Letter of Credit that has been
Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the L/C Issuer or such Letter of Credit has been deemed reissued
under another agreement reasonably acceptable to the L/C Issuer). Each Qualified
ECP Guarantor intends that this Section 4.08 constitute, and this Section 4.08
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

Section 4.09.    Release of Guarantors. If, in compliance with the terms and
provisions of the Credit Documents, any Guarantor ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder (any such Guarantor, a “Transferred Guarantor”),
such Transferred Guarantor shall be automatically released from its obligations
under this Agreement (including under Section 11.04 hereof) and its obligations
to pledge and grant any Collateral owned by it pursuant to any Collateral
Document and, so long as the Borrower shall have provided the Administrative
Agent and Collateral Agent such certifications or documents as any such Agent
shall reasonably request, the Administrative Agent and Collateral Agent shall
take such actions as are necessary to effect each release described in this
Section 4.09 in accordance with the relevant provisions of the Collateral
Documents; provided, however, that the release of any Subsidiary Guarantor from
its obligations under this Agreement if such Subsidiary Guarantor becomes an
Excluded Subsidiary shall only be permitted if at the time such Subsidiary
Guarantor becomes an Excluded Subsidiary of such type (1) after giving pro forma
effect to such release and the consummation of the transaction that causes such
Person to be an Excluded Subsidiary of such type, the Borrower is deemed to have
made a new Investment in such Person (as if such Person were then newly
acquired) and such Investment is permitted at such time and (2) a Responsible
Officer of the Borrower certifies to the Administrative Agent compliance with
the preceding clause (1); provided, further, that no such release shall occur if
such Subsidiary Guarantor continues to be a guarantor in respect of any
Incremental Equivalent Debt, any Refinancing Equivalent Debt or any Permitted
Refinancing in respect of any of the foregoing.

ARTICLE 5    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 5.01.    Conditions to the Closing Date. The obligation of the L/C
Issuer and each Lender to make the initial Credit Extensions on the Closing Date
shall, in each case, be subject to satisfaction (or waiver in accordance with
Section 11.01) of the following conditions:
(a)    Credit Documents. Receipt by the Administrative Agent of executed
counterparts of the following documents, in each case, executed by the Credit
Parties party thereto:
1.    this Credit Agreement;
2.    the Security Agreement;
3.    the Perfection Certificate;
4.    the Intellectual Property Security Agreements for filing in the United
States Patent and Trademark Office and the United States Copyright Office;
5.    Notes, if requested by a Lender at least three (3) Business Days in
advance of the Closing Date; and
6.    a Loan Notice.
(b)    Opinions of Counsel. Receipt by the Administrative Agent, on behalf of
itself and the Lenders, of customary opinions of legal counsel from (i) Ropes &
Gray LLP, New York Counsel to the Credit Parties and (ii) Knightlinger & Gray,
LLP, Indiana counsel to Microsemi Corp. – Memory and Storage Solutions.
(c)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:
(i)    with respect to each Credit Party, copies of the Organization Documents
of such Credit Party certified to be true and complete as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a Responsible
Officer of such Credit Party to be true and correct as of the Closing Date;
(ii)    with respect to each Credit Party, such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of such Credit Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Credit Agreement and the other Credit Documents to which such Credit Party is a
party; and
(iii)    good standing certificates for each Credit Party as of recent date in
its state of organization or formation.
(d)    Personal Property Collateral. Receipt by the Administrative Agent of (i)
all certificates evidencing any certificated Capital Stock or equity interests
of the Borrower’s direct or indirect Subsidiaries pledged pursuant to the
Security Agreement, together with undated stock powers duly executed in blank
attached thereto, and (ii) evidence that all other actions, recordings and
filings required by the Collateral Documents that the Administrative Agent may
deem reasonably necessary to satisfy the Collateral and Guarantee Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent; provided, however, that, to
the extent any of the requirements set forth in clauses (i) and (ii) of this
clause (d), including the delivery of documents and instruments necessary to
satisfy the Collateral and Guarantee Requirement, cannot be provided or
perfected after the Borrower’s use of commercially reasonable efforts to do so
without undue burden or expense (except for the execution and delivery of the
Security Agreement and perfection of security interests created thereunder to
the extent that a Lien on the Collateral may be perfected (x) by the filing of a
financing statement under the Uniform Commercial Code or (y) by the delivery of
stock certificates of the Borrower and the Material Domestic Subsidiaries that
are wholly-owned with respect to which a Lien may be perfected upon closing by
the delivery of a stock certificate), then such requirement shall not constitute
conditions precedent to any Credit Extension on the Closing Date but the
Borrower agrees to deliver, or cause to be delivered, such documents and
instruments, or take or cause to be taken such other actions as may be required
to perfect such security interests within the time periods set forth on Schedule
7.15 (subject, in either case, to extensions approved by the Administrative
Agent in its reasonable discretion).
(e)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower as of the Closing Date
certifying that the conditions specified in subsections (g), (h) and (i) of this
Section 5.01 have been satisfied as of the Closing Date.
(f)    Fees. Payment of all fees and expenses required to be paid on the Closing
Date (including fees pursuant to the Fee Letter), including the reasonable and
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent and the Arrangers that, in the case of such expenses, have been invoiced
at least three Business Days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrower).
(g)    Consummation of Microsemi Acquisition. The Microsemi Acquisition shall
have been, or shall substantially concurrently with such initial Credit
Extension on the Closing Date be, consummated in accordance with the terms of
the Acquisition Agreement. The Acquisition Agreement shall not have been amended
or waived, and no consents shall have been given with respect thereto, in each
case, in any material respect by the Borrower and its Subsidiaries in a manner
materially adverse to the Lenders or the Arrangers (in each case, in their
capacity as such) without the consent of the Arrangers provided that (a) any
amendment, waiver or consent that results in a change in the amount of
consideration required to consummate the Microsemi Acquisition shall be deemed
not to be materially adverse to the Lenders or the Arrangers so long as (i)
subject to clause (d) below, any reduction shall be applied to reduce the Term
Loan Facility, the use of cash from the Borrower’s balance sheet and the
proceeds from any common equity issuance (if any) on a pro rata basis and (ii)
any increase is funded by cash on the Borrower’s balance sheet or the proceeds
of common equity of the Borrower, (b) the granting of any consent under the
Acquisition Agreement that is not materially adverse to the interests of the
Lenders or the Arrangers shall not otherwise constitute an amendment or waiver,
(c) any change to the definition of “Material Adverse Effect” in the Acquisition
Agreement shall be deemed materially adverse to the Lenders and the Arrangers
and (d) any reduction in the purchase price of the Acquisition in excess of 10%
shall be deemed materially adverse to the Lenders and the Arrangers.
(h)    Accuracy of Representations and Warranties.
(i)    The Specified Representations shall be true and correct in all material
respects (except for representations and warranties that are already qualified
by materiality, which representations and warranties shall be true and correct
after giving effect to such materiality qualifier); and
(ii)    the Acquisition Agreement Representations shall be true and correct in
all material respects but only to the extent that the Borrower has the right
(taking into account any applicable cure provisions), pursuant to the
Acquisition Agreement, to terminate its obligations under the Acquisition
Agreement to consummate the Microsemi Acquisition (or the right not to
consummate the Microsemi Acquisition pursuant to the Acquisition Agreement) as a
result of a breach of such representations and warranties.
(i)    No Target Material Adverse Effect. Since March 23, 2016, except as set
forth in the disclosure schedules to the Acquisition Agreement, there shall not
have been a Target Material Adverse Effect or the occurrence of any change,
effect, event, occurrence, state of facts or development, which would,
individually or in the aggregate, be reasonably likely to have a Target Material
Adverse Effect.
(j)    Solvency Certificate. Receipt by the Administrative Agent of the Solvency
Certificate.
(k)    Financial Statements. Receipt by the Administrative Agent of (i) the
Historical Financial Statements and (ii) the Pro Forma Financial Statements.
(l)    Refinancing. Receipt by the Administrative Agent of reasonably
satisfactory evidence that (A) all indebtedness under that certain Credit
Agreement, dated as of October 12, 2012, by and among the Borrower, KeyBank
National Association, as administrative agent, and the lenders and other parties
thereto (as amended, restated, supplemented or otherwise modified through the
Closing Date) has been paid in full, and all commitments and guaranties in
connection therewith have been terminated and released and (B) the guarantees of
the Target and/or its Subsidiaries, and any security interests granted in the
Target, its Subsidiaries and their assets have been terminated and released
under (I) that certain Guarantee and Collateral Agreement, dated as of January
15, 2016, by and among Microsemi Corporation, the other Grantors (as defined
therein) party thereto and Morgan Stanley Senior Funding, Inc. and (II) that
certain Indenture, dated as of January 15, 2016, by and among Microsemi
Corporation, the guarantors named therein and U.S. Bank National Association
(collectively, the “Refinancing”).
(m)    Patriot Act. Receipt by the Administrative Agent, at least three (3)
Business Days prior to the Closing Date, of all documentation and other
information relating to the Borrower and the other Credit Parties that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the Act, to the extent requested by the
Administrative Agent in writing from the Borrower at least ten (10) Business
Days prior to the Closing Date.
Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or reasonable
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 5.02.    Conditions to all Credit Extensions after the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension after the
Closing Date is subject to the satisfaction (or waiver in accordance with
Section 11.01) of the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Credit
Party contained in Article 6 or any other Credit Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided, however, that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates, and except that
for purposes of this Section 5.02, the representations and warranties contained
in Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01.
(b)    Other than in connection with the initial Credit Extensions on the
Closing Date, no Default or Event of Default shall exist immediately before or
immediately after giving effect to such Credit Extension.
(c)    The Administrative Agent, the L/C Issuer and/or the Swingline Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to other Types of Loans, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in Section 5.02(a) and
(b) have been satisfied (to the extent such conditions are required to be
satisfied with respect to such Credit Extension) on and as of the date of the
applicable Credit Extension.

ARTICLE 6    
REPRESENTATIONS AND WARRANTIES
Each of the Credit Parties represent and warrant to the Administrative Agent and
the Lenders, as of the Closing Date, the Amendment No. 1 Effective Date, the
Amendment No. 3 Effective Date and each other date on which such representations
and warranties are required to be true and correct pursuant to Section 5.02 or
otherwise, that:

Section 6.01.    Existence, Qualification and Power. Each Credit Party (a) is
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization; (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Credit Documents
to which it is a party; and (c) is duly qualified and is licensed and in good
standing (to the extent such concept exists in such jurisdiction) under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license; except, in
each case referred to in clause (a) (other than with respect to the Borrower),
(b)(i) or (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 6.02.    Authorization; No Contravention. The execution, delivery and
performance by each Credit Party of each Credit Document to which it is party,
(a) have been duly authorized by all necessary corporate or other organizational
action, (b) do not and will not contravene the terms of any of such Person’s
Organization Documents; and (c) do not and will not conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 8.01), or require any payment to be made under any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries or any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or violate any Law
applicable to such Person; except with respect to any contravention, conflict or
violation referred to in clause (c), to the extent that such contravention,
conflict or violation could not reasonably be expected to have a Material
Adverse Effect.

Section 6.03.    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Credit Agreement or any other Credit Document
(other than as have already been obtained and are in full force and effect,
filings to perfect security interests granted pursuant to the Credit Documents
(except to the extent not required to be obtained, taken, given or made or in
full force and effect pursuant to the Collateral and Guarantee Requirement) and
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, the failure of which to obtain or make could not reasonably be
expected to have a Material Adverse Effect).

Section 6.04.    Binding Effect. This Credit Agreement has been, and each other
Credit Document, when delivered hereunder, will have been, duly executed and
delivered by each Credit Party that is party thereto. This Credit Agreement
constitutes, and each other Credit Document when so delivered will constitute, a
legal, valid and binding obligation of such Credit Party, enforceable against
each Credit Party that is party thereto in accordance with its terms, except (a)
to the extent the enforceability thereof may be limited by applicable Debtor
Relief Laws affecting creditors’ rights generally and by equitable principles of
law (regardless of whether enforcement is sought in equity or at law) and (b)
for any filing necessary to perfect security interests granted pursuant to the
Credit Documents.

Section 6.05.    Financial Statements.
The Annual Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries, as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

Section 6.06.    No Material Adverse Effect. Since the Closing Date, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

Section 6.07.    Litigation. There are no actions, suits, investigations,
criminal prosecutions, civil investigative demands, imposition of criminal or
civil fines or penalties, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, overtly threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any Restricted Subsidiary or against any of their properties or
revenues that either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

Section 6.08.    Labor Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, there are no
strikes or other labor disputes against the Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened.

Section 6.09.    Ownership of Property; Liens. The Borrower and its Restricted
Subsidiaries have good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Restricted Subsidiaries is
not subject to Liens, other than Permitted Liens.

Section 6.10.    Environmental Matters. Except with respect to any matters that,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect:
(a)    Each Credit Party, and their respective operations and properties, are in
compliance with Environmental Laws, which includes obtaining and maintaining all
permits, licenses and other approvals as required under any Environmental Law to
carry on the business of the Credit Parties;
(b)    neither the Borrower nor any of its Restricted Subsidiaries have received
or are subject to any claim under Environmental Laws;
(c)    there has been no Release of Hazardous Materials on, at, under or from
any real property or facilities owned, operated or leased by any of the Credit
Parties, or, to the knowledge of the Borrower, real property formerly owned,
operated or leased by any Credit Party that, in any case, could reasonably be
expected to require the Borrower to perform any investigation, remedial activity
or corrective action or cleanup under Environmental Laws or could otherwise
reasonably be expected to result in the Borrower incurring Environmental
Liability.
The Borrower and its Restricted Subsidiaries periodically conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law and Environmental Liabilities on their respective
businesses, operations and properties, and such Environmental Laws, claims and
Environmental Liabilities would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 6.11.    [Reserved].

Section 6.12.    Taxes. The Borrower and its Restricted Subsidiaries have filed
all U.S. federal income and other material tax returns and reports required to
be filed, and have paid all taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP or that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 6.13.    ERISA Compliance.
(a)    Except as could not reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws and each Credit Party and each ERISA Affiliate is in compliance with
ERISA, the Internal Revenue Code and other applicable United States federal or
United States state Laws with respect to each Multiemployer Plan. Except as
could not reasonably be expected to result in a Material Adverse Effect, each
Plan that is intended to qualify under Section 401(a) of the Internal Revenue
Code is covered by a favorable determination letter from the IRS (or an
application for such a letter is currently pending before the IRS with respect
thereto) or is maintained under a prototype document that has received a
favorable opinion letter from the IRS and, to the best knowledge of the Credit
Parties, nothing has occurred that would prevent, or cause the loss of, such
qualification. Except as could not reasonably be expected to result in a
Material Adverse Effect, each Credit Party and each ERISA Affiliate have made
all required contributions that are due and owing to each Plan subject to
Section 412 of the Internal Revenue Code or Section 303 of ERISA and to each
Multiemployer Plan under Section 412 of the Internal Revenue Code or Section 304
of ERISA, and no application for a waiver of the minimum funding standard
pursuant to Section 412 of the Internal Revenue Code or Section 302 of ERISA has
been made with respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Credit Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that would reasonably be
expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to result in a Material Adverse Effect; (ii) no
Pension Plan has any Unfunded Pension Liability in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect; (iii)
neither any Credit Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect (and no event has occurred that,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 of ERISA with respect to a Multiemployer Plan;
and (iv) neither any Credit Party nor any ERISA Affiliate has engaged in a
transaction involving any Pension Plan or Multiemployer Plan that would
reasonably be expected to be subject to Sections 4069 or 4212(c) of ERISA.

Section 6.14.    Subsidiaries. As of the Closing Date (after giving effect to
the Transactions), no Credit Party has any Subsidiaries other than those
specifically disclosed in Schedule 6.14. The outstanding Capital Stock of each
Subsidiary that has been or is required to be pledged to the Collateral Agent
pursuant to the Collateral and Guarantee Requirement has been validly issued, is
owned free of Liens other than Permitted Liens, and with respect to any
outstanding shares of such Capital Stock of a corporation, such shares have been
validly issued and are fully paid and non-assessable. As of the Closing Date,
the outstanding shares of Capital Stock of each Subsidiary that have been or are
required to be pledged to the Collateral Agent pursuant to the Collateral and
Guarantee Requirement are not subject to any buy-sell, voting trust or other
shareholder agreement except as identified on Schedule 6.14.

Section 6.15.    Margin Regulations; Investment Company Act.
(a)    The Credit Parties are not engaged and will not engage, principally or as
one of their important activities, in the business of purchasing or carrying
“margin stock” (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
(b)    Neither the Borrower nor any Credit Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

Section 6.16.    Disclosure. No report, financial statement, certificate or
other written information furnished by or on behalf of any Credit Party (other
than projected financial information and information of a general economic or
industry nature) to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Credit
Agreement or delivered hereunder or under any other Credit Document considered
as a whole contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, not materially
misleading in light of the circumstances under which they were made (after
giving effect to all supplements and updates thereto); provided that, with
respect to projected financial information, the Credit Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time furnished; it being understood that such
projections may vary from actual results and that such variances may be
material.

Section 6.17.    Compliance with Laws. The Borrower and its Restricted
Subsidiaries are in compliance with the requirements of all Laws and all orders,
writs, injunctions, settlements or other agreements with any Governmental
Authority and decrees having the force of law applicable to them or to their
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

Section 6.18.    Collateral Documents. Each Collateral Document is effective to
create in favor of the Collateral Agent, for the benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the Collateral
identified therein, except to the extent that the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors’ rights generally
and by equitable principles of law (regardless of whether enforcement is sought
in equity or at law) and, together with such filings and other actions required
to be taken hereby or by the applicable Collateral Documents, the Collateral
Documents shall create a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the grantors thereunder in such
Collateral (to the extent that such Liens may be perfected by the filing of a
financing statement or other appropriate action), in each case subject to no
other Lien (other than Permitted Liens).
Notwithstanding anything herein (including this Section 6.18) or in any other
Credit Document to the contrary, neither the Borrower nor any other Credit Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Capital Stock of any Foreign Subsidiary, or as to the rights and
remedies of the Collateral Agent or any Lender with respect thereto, under
foreign Law, (B) the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority or the enforceability of any
pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (C) on the Closing Date and until required pursuant to
Section 7.12 or 5.01(d), the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or enforceability of any
pledge or security interest to the extent not required on the Closing Date
pursuant to Section 5.01(d).

Section 6.19.    Intellectual Property. The Borrower and its Restricted
Subsidiaries own, license or possess the right to use all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, and such IP Rights do not conflict with the rights of any
Person, except to the extent the absence of such IP Rights and such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. The operation of the respective businesses of
the Borrower and its Restricted Subsidiaries as currently conducted does not
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which would not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any of the IP Rights
is pending or, to the knowledge of the Borrower, threatened in writing against
any Credit Party or any of the Restricted Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 6.20.    Solvency. On the Amendment No. 3 Effective Date, after giving
effect to the transactions contemplated to occur on the Amendment No. 3
Effective Date, the Borrower and its Restricted Subsidiaries are, on a
consolidated basis, Solvent.

Section 6.21.    Patriot Act; Sanctioned Persons.
(a)    To the extent applicable, each Credit Party is in compliance, in all
material respects, with (i) the United States Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, (ii) the Act and (iii)
the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”), the UK Bribery Act or other applicable anti-corruption laws. No part of
the proceeds of the Loans will be used, directly or, to the Borrower’s
knowledge, indirectly, for any payments to any official or employee of a
Governmental Authority, political party or official, or candidate for political
office in order to obtain, retain or direct business or obtain any improper
advantage, in each such case in violation of the FCPA, the UK Bribery Act or
other applicable anti-corruption laws.
(b)    Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Borrower, any director, officer, employee, agent or controlled affiliate
of the Borrower is an individual or entity (for purposes of this Section
6.21(b), a “Person”) that is, or is owned or controlled by Persons that are the
subject of any sanctions (i) administered or enforced by the United States,
including the U.S. Department of the Treasury’s Office of Foreign Assets
Control, the United Nations Security Council, the European Union or Her
Majesty’s Treasury or other applicable sanctions authority, (ii) pursuant to the
U.S. Iran Sanctions Act, as amended, or Executive Order 13590 (collectively,
“Sanctions”) or (iii) located, organized or resident in a country or territory
that is, or whose government is, the subject of a comprehensive trade Sanctions
program or embargo. The Borrower will not, directly or, to its knowledge,
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Person (x) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, in each such case
as would violate Sanctions, or (y) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loan, whether as a lender, underwriter, advisor, investor or otherwise).

Section 6.22.    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

ARTICLE 7    
AFFIRMATIVE COVENANTS
From and after the Closing Date, until the Loan Obligations (other than (i)
contingent indemnification obligations as to which no claim has been asserted,
(ii) Obligations described in clauses (b) and (c) of the definition thereof and
(iii) any Letter of Credit that has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to the L/C Issuer or such Letter of
Credit has been deemed reissued under another agreement reasonably acceptable to
the L/C Issuer) shall have been paid in full or otherwise satisfied, and the
Commitments hereunder shall have expired or been terminated, the Borrower and
its Restricted Subsidiaries will:

Section 7.01.    Financial Statements. Deliver to the Administrative Agent (and
the Administrative Agent will deliver to each Lender):
(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
comprehensive income, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
including a customary management’s discussion and analysis narrative, audited
and accompanied by a report and opinion of KPMG LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion (i) shall be prepared in accordance with generally accepted
auditing standards and (ii) shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (except as may be required as a result of (x) a prospective Event of
Default with respect to the Financial Covenants or (y) the impending maturity of
any Facility, any Incremental Equivalent Debt or any Refinancing Equivalent
Debt);
(b)    within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Borrower, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter
and the related (i) consolidated statements of comprehensive income for such
fiscal quarter and for the portion of the fiscal year then ended, (ii)
consolidated statements of cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding portion of the previous fiscal year and (iii) a customary
management’s discussion and analysis narrative, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments; and
(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 7.01(a) and 7.01(b) above, the related
unaudited consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) (which
may be in footnote form only) from such consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 7.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of the Borrower or (B) the Borrower’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to clauses (A) and
(B), to the extent such information is in lieu of information required to be
provided under Section 7.01(a), such materials are, to the extent applicable,
accompanied by a report and opinion of KPMG LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (except as may be required as a result of (x) a prospective Event of
Default with respect to the Financial Covenants or (y) the impending maturity of
any Facility, any Incremental Equivalent Debt or any Refinancing Equivalent
Debt).

Section 7.02.    Certificates; Other Information. Deliver to the Administrative
Agent (and the Administrative Agent will deliver to each Lender), in form and
detail reasonable satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b) (beginning with the first full fiscal quarter ending
after the Closing Date), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a reasonably detailed consolidated budget for the
then-current fiscal year on a quarterly basis (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related consolidated statements of projected cash flow
and projected income for such fiscal year and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of furnished, it being understood that
actual results may vary from such Projections and that such variations may be
material;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements that the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and
(d)    promptly, such additional information regarding the business, financial
or corporate affairs of any Credit Party or any Restricted Subsidiary of a
Credit Party, or compliance with the terms of the Credit Documents, as the
Administrative Agent (including at the direction of a Lender) may from time to
time reasonably request.
Documents required to be delivered pursuant to Section 7.01 or Section 7.02(b)
or (c) (to the extent that any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provide a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02 (as may
be updated by the Borrower from time to time); or on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (a) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies and (b) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 7.02(a)
to the Administrative Agent (which may be electronic copies delivered via
electronic mail). The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Credit Party Materials”) by posting the Credit Party Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Subsidiaries and Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Credit Parties hereby
agree that so long as any of the Credit Parties is the issuer of any outstanding
debt or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities that (w) all
Credit Party Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Credit Party Materials “PUBLIC,” the Credit Parties shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Credit Party Materials as not containing any material
non-public information (although such information may be sensitive and
proprietary) with respect to the Credit Parties or their securities for purposes
of United States federal and state securities Laws (provided that to the extent
that such Credit Party Materials constitute Information, they shall be treated
as set forth in Section 11.07), (y) all Credit Party Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
as “Public Side Information” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Credit Party Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the Credit
Parties shall be under no obligation to mark any Credit Party Materials
“PUBLIC.”

Section 7.03.    Notification. Promptly after a Responsible Officer of the
Borrower or any Guarantor has obtained actual knowledge thereof, notify the
Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding (including pursuant to any applicable Environmental Laws), whether at
law or in equity by or before any Governmental Authority against the Borrower or
any of its Restricted Subsidiaries, that could in each case reasonably be
expected to result in a Material Adverse Effect; and
(c)    of the occurrence of any ERISA Event which could reasonably be expected
to result in a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Credit Agreement and
any other Credit Document that have been breached.

Section 7.04.    Payment of Taxes. Pay and discharge, as the same shall become
due and payable (beyond any period of grace or cure, if applicable), all its
obligations and liabilities, in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
and its Restricted Subsidiaries or the failure to pay or discharge the same
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 7.05.    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization, except
(i) in connection with a transaction permitted by Section 8.04 or 8.05 or (ii)
with respect to any Restricted Subsidiary, to the extent that the failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
(b)    take all commercially reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and
(c)    preserve or renew all of its patents, registered copyrights, registered
trademarks, trade names and service marks, the non-preservation or non-renewal
of which could reasonably be expected to have a Material Adverse Effect.

Section 7.06.    Maintenance of Properties. Maintain, preserve and protect all
of its material Property necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted and casualty and
condemnation excepted and make all necessary repairs and replacements thereof or
thereto in accordance with customary industry practice, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

Section 7.07.    Maintenance of Insurance. Maintain in full force and effect
with financially sound and reputable insurance companies (in the good faith
judgment of the Borrower) that are not Affiliates of the Borrower, flood,
casualty and liability insurance with respect to its material properties (that
are necessary for the operation of their respective businesses) and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons
(provided that the Borrower and its Restricted Subsidiaries may self-insure to
the extent customary among companies engaged in similar businesses or advisable
in the good faith judgment of the Borrower) and identifying the Administrative
Agent as mortgagee and loss payee as its interests may appear, with respect to
flood hazard and casualty insurance, and as additional insured, with respect to
liability insurance and providing for prior notice to the Administrative Agent
of the termination, lapse or cancellation of any such insurance.

Section 7.08.    Compliance with Laws; Environmental Laws.
(a)    Comply in all respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (ii) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.
(b)    Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
Environmental Laws; obtain and renew all Environmental Permits necessary for its
operations and properties; and, in each case to the extent the Credit Parties
are required by applicable Environmental Laws, conduct any investigation,
remedial or other corrective action necessary to address Hazardous Materials at
any property or facility in accordance with applicable Environmental Laws.

Section 7.09.    Books and Records. Maintain proper books of record and account,
in which true and correct entries in conformity with GAAP shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Restricted Subsidiary, as the case may be (it being understood
and agreed that certain Foreign Subsidiaries maintain individual books and
records in conformity with generally accepted accounting principles in their
respective countries of organization and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder),
and such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or such Restricted Subsidiary.

Section 7.10.    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours once each fiscal year, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default has occurred and is
continuing, the Administrative Agent (or any of its respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours upon reasonable advance
notice; provided, further, that, excluding any such visits and inspections
during the continuance of an Event of Default, the Borrower will be responsible
for the costs and expenses of the Administrative Agent only for one such visit
and inspection in any fiscal year of the Borrower. The Administrative Agent
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 7.10, none of the Borrower or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product;
provided that, in each case, the Borrower shall provide notice to the
Administrative Agent that such information is being withheld and (other than
with respect to clause (c) above) the Borrower shall use its commercially
reasonable efforts to obtain the relevant consents and to communicate, to the
extent both feasible and permitted under applicable Law or confidentiality
obligation, the applicable information.

Section 7.11.    Use of Proceeds. Use the proceeds from any Credit Extension to
finance working capital, capital expenditures and other general corporate
purposes, including Acquisitions and Restricted Payments otherwise permitted
hereunder.

Section 7.12.    Joinder of Subsidiaries as Guarantors. At the Borrower’s
expense, subject to the limitations and exceptions of this Credit Agreement,
including the provisions of the Collateral and Guarantee Requirement and any
applicable limitation in any Collateral Document, take all action necessary or
reasonably requested by the Administrative Agent to ensure that the Collateral
and Guarantee Requirement continues to be satisfied, including:
(a)    Upon the formation or acquisition of any new direct or indirect wholly
owned Material Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by any Credit Party or the designation in accordance with
Section 7.14 of any existing direct or indirect wholly owned Material Domestic
Subsidiary as a Restricted Subsidiary (in each case, other than an Excluded
Subsidiary) or any Subsidiary becoming a wholly owned Material Domestic
Subsidiary (in each case, other than an Excluded Subsidiary):
(i)    within 30 days after such formation, acquisition or cessation, or such
longer period as the Administrative Agent may agree in its discretion:
(A)    cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent a Joinder Agreement, joinders to the
Security Agreement, Intellectual Property Security Agreements, a counterpart of
the Intercompany Note and other security agreements and documents as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, Intellectual
Property Security Agreements and other security agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement, other than, in each case, with respect to any Excluded
Property;
(B)    cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Material Domestic Subsidiary that is a Guarantor) to deliver any
and all certificates representing Capital Stock (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement or the Security Agreement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank;
(C)    take and cause such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement and the
parent of such Material Domestic Subsidiary to take whatever action (including
the filing of UCC financing statements and delivery of stock and membership
interest certificates to the extent certificated) as may be required pursuant to
the terms of the Collateral Documents or as may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
perfected Liens to the extent required by the Collateral and Guarantee
Requirement, and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement;
(ii)    if reasonably requested by the Administrative Agent, within forty-five
(45) days after such request (or such longer period as the Administrative Agent
may agree in its discretion), deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Credit Parties to the Administrative Agent as to such matters set forth
in this Section 7.12(a) as the Administrative Agent may reasonably request;
(iii)    [reserved]; and
(iv)    if reasonably requested by the Administrative Agent, within sixty (60)
days after such request (or such longer period as the Administrative Agent may
agree in its discretion), deliver to the Administrative Agent any other items
necessary from time to time to satisfy the Collateral and Guarantee Requirement
with respect to perfection and existence of security interests with respect to
property of any Guarantor acquired after the Closing Date and subject to the
Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or subsection (b) below.
(b)    [Reserved].

Section 7.13.    Further Assurances. Promptly upon reasonable request by the
Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement.

Section 7.14.    Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Event of Default shall have occurred and be continuing, and (ii) the Borrower is
in pro forma compliance with the Financial Covenants. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall be deemed
to constitute an Investment by the Borrower therein at the date of designation.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries.

Section 7.15.    Post-Closing Obligations. Complete each of the actions
described on Schedule 7.15 as soon as commercially reasonable and by no later
than the date set forth in Schedule 7.15 with respect to such action or such
later date as the Administrative Agent may agree in its sole discretion.

ARTICLE 8    
NEGATIVE COVENANTS
From and after the Closing Date, until the Loan Obligations (other than (i)
contingent indemnification obligations as to which no claim has been asserted,
(ii) Obligations described in clauses (b) and (c) of the definition thereof and
(iii) any Letter of Credit that has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to the L/C Issuer or such Letter of
Credit has been deemed reissued under another agreement reasonably acceptable to
the L/C Issuer) shall have been paid in full or otherwise satisfied, and the
Commitments hereunder shall have expired or been terminated, the Borrower shall
not, and shall not permit any Restricted Subsidiary to:

Section 8.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens pursuant to any Credit Document securing the Loan Obligations,
including Cash Collateral and other Adequate Assurance pledged to the L/C Issuer
and the Swingline Lender to secure obligations of Defaulting Lenders;
(b)    Liens securing Indebtedness permitted by Section 8.03(q) and (r);
(c)    Liens securing obligations pursuant to a Swap Contract or Treasury
Management Agreement permitted hereunder in favor of a Person that was (or was
an Affiliate of) a Lender hereunder on the Closing Date or on the date such
transaction was entered into, but only to the extent that (i) for any Swap
Contract, the obligations under such Swap Contract are permitted under Section
8.03(d), (ii)such Liens are on the same collateral that secures the Loan
Obligations and (iii) the obligations under such Swap Contract or Treasury
Management Agreement and the Loan Obligations share pari passu in the collateral
that is subject to such Liens;
(d)    Liens existing on the Closing Date and listed on Schedule 8.01 and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the property covered thereby is not changed other than
after-acquired property that is affixed or incorporated into the property
covered by such Lien and any proceeds of products of such property, (ii) the
amount secured or benefited thereby is not increased except by an amount equal
to unpaid accrued interest and premium thereon plus other amounts owing or paid
related to such Indebtedness, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement
or extension, (iii) the direct or any contingent obligor with respect thereto is
not changed and (iv) any modification, replacement, renewal, refinancing or
extension of the obligations secured or benefited thereby is permitted by
Section 8.03(b);
(e)    Liens for taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(f)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or sublandlords’ or other like Liens arising in the ordinary course
of business that are not overdue for a period of more than 60 days or if more
than 60 days overdue, are unfiled and no other action has been taken to enforce
such Lien or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP or the
equivalent accounting principles in the relevant local jurisdiction;
(g)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, health, disability or employee benefits,
unemployment insurance and other social security legislation or similar
legislation or regulation or other insurance-related obligations (including in
respect of deductibles, self-insured retention amounts and premiums and
adjustments thereto), other than any Lien imposed by Title IV of ERISA and (ii)
pledges and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries;
(h)    deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business or
consistent with past practice or industry practice;
(i)    zoning restrictions, easements, rights-of-way, covenants, conditions,
restrictions, reservations, encroachments and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries, taken as a
whole;
(j)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;
(k)    Liens securing, or in respect of, obligations under Capitalized Leases
and purchase money obligations for fixed or capital assets; provided that such
Liens do not at any time encumber any property (except for replacements,
additions and accessions to such property) other than the property financed by
such Indebtedness except that that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender;
(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(m)    Liens on property or assets acquired in connection with an Acquisition
permitted under this Agreement; provided that (i) the indebtedness secured by
such Liens is permitted under Section 8.03 and (ii) the Liens (A) are not
incurred in connection with, or in contemplation or anticipation of, the
acquisition, (B) are not, in the case of any Credit Party, “blanket liens”, and
(C) do not attach or extend to any other property or assets (other than the
proceeds or products thereof and other than after-acquired property subjected to
such Lien in accordance with the terms governing the Indebtedness secured by
such Lien);
(n)    Liens of landlords or mortgages of landlords on fixtures, equipment and
movable property located on premises leased by the Borrower or any Restricted
Subsidiary which do not interfere in any material respect with the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;
(o)    Liens incurred and financing statements filed or recorded in each case
with respect to property leased by the Borrower and its Restricted Subsidiaries
to the owners of such property which are operating leases; provided that such
Lien does not extend to any other property of the Borrower and its Restricted
Subsidiaries;
(p)    Liens (i) of a collection bank arising under Section 4-208 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of Law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of set-off) and that are within the general parameters customary in the
banking industry or arising pursuant to such banking institution’s general terms
and conditions;
(q)    deposits of cash or the issuance of a Letter of Credit made to secure
liability to insurance carriers under insurance or self-insurance arrangements;
(r)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under Section 8.02 to be applied against the
purchase price for such Investment or other acquisition, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 8.05, in each case, solely to the extent such Investment or other
acquisition or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;
(s)    Liens on property or assets of Restricted Subsidiaries that are not
Credit Parties securing obligations of Restricted Subsidiaries that are not
Credit Parties;
(t)    Liens on Collateral securing Ratio Debt (and any Permitted Refinancing
thereof); provided that such Liens shall be junior to the Liens securing the
Obligations and shall be subject to a lien subordination and intercreditor
arrangement in form and substance reasonably satisfactory to the Administrative
Agent;
(u)    leases, licenses, cross-licenses, subleases or sublicenses not
interfering in any material respect with the business of the Borrower and its
Restricted Subsidiaries, or otherwise materially diminishing the value of the
Collateral, in either case taken as a whole;
(v)    Liens arising from precautionary UCC financing statements or similar
filings in connection with any transaction otherwise not prohibited under this
Agreement;
(w)    additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed the greater of (i) $25,250,000 and (ii)
2.25% of Total Assets;
(x)    Liens that are contractual rights of set-off or rights of pledge (i)
relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;
(y)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(z)    Liens on specific items of inventory or other goods and the proceeds
thereof of any Person securing such Person’s obligations in respect of letters
of credit or banker’s acceptances issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
goods in the ordinary course of business; and
(aa)    Liens (x) on deposit accounts established for the purpose of receiving
the proceeds of Receivables sold or transferred in connection with a Permitted
Receivables Transaction; provided that any amounts deposited into such accounts
that do not represent (i) such proceeds or (ii) amounts deposited into such
accounts to establish or maintain a minimum balance shall be transferred out of
such accounts by or at the direction of the Borrower as soon as reasonably
practicable but in no event more than 15 days from the date of their deposit
into such accounts; and (y) on Receivables and Receivables Related Rights
subject of a Permitted Receivables Transaction.
The expansion of Liens by virtue of accrual of interest, accretion of accreted
value, amortization of original issue discount and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies will not be deemed to be an incurrence of Liens for purposes of
this Section 8.01.

Section 8.02.    Investments. Make or permit to exist any Investments, except:
(a)    cash and Cash Equivalents;
(b)    Investments (including intercompany Investments) existing on the Closing
Date or committed to be made pursuant to an agreement existing on the Closing
Date, in each case listed on Schedule 8.02, or an Investment consisting of any
extension, modification, replacement, renewal or reinvestment of any such
Investment or binding commitment existing on the Closing Date; provided that the
amount of any such Investment or binding commitment may be increased (i) as
required by the terms of such Investment or binding commitment as in existence
on the Closing Date (including as a result of the accrual or accretion of
interest or original issue discount or the issuance of pay-in-kind securities)
or (ii) as otherwise permitted under this Credit Agreement;
(c)    to the extent not prohibited by applicable Law, (i) advances to officers,
directors, employees, managers, consultants and independent contractors of the
Borrower and its Restricted Subsidiaries for travel, entertainment, relocation
and other ordinary business purposes, (ii) loans and advances to officers,
directors, employees, managers, consultants and independent contractors of the
Borrower or any of its Restricted Subsidiaries to finance the purchase of
Capital Stock of the Borrower and (iii) loans and advances to, or guarantees of
Indebtedness of, officers, directors, employees, managers, consultants and
independent contractors; provided that that the aggregate amount outstanding at
any time under clauses (ii) and (iii) shall not exceed the greater of (x)
$8,375,000 and (y) 0.75% of Total Assets;
(d)    (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, (ii) Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and (iii)
Investments received in satisfaction of judgments against other Persons;
(e)    any Investments in the Borrower or any of its Restricted Subsidiaries;
provided that the aggregate amount of Investments by Credit Parties in
Restricted Subsidiaries that are not Credit Parties (other than any Investment,
the proceeds of which are used directly or indirectly in connection with an
Acquisition by such non-Credit Parties) shall not exceed, together with the
aggregate amount of cash or property provided by Credit Parties pursuant to
Section 8.02(f)(A)(2), at the time of the making of any such Investment, an
aggregate amount outstanding at any time equal to the greater of (i) $25,250,000
and (ii) 2.25% of Total Assets;
(f)    any Acquisition by the Borrower or any of its Restricted Subsidiaries and
any Investment that is part of the assets acquired in such Acquisition or
otherwise held by a Person that is, directly or indirectly, a target of such
Acquisition; provided that, with respect to each such Acquisition made pursuant
to this Section 8.02(f):
(A)    (1) each applicable Credit Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the applicable requirements of Section 7.12 to the extent required thereby, and
(2) the aggregate amount of cash or property provided by Credit Parties to make
any such purchase or acquisition of assets that are not purchased or acquired
(or do not become owned) by a Credit Party or in Capital Stock in Persons that
do not become Credit Parties upon consummation of such purchase or acquisition
shall not exceed at any time outstanding, together with Investments pursuant to
Section 8.02(e), the greater of (i) $25,250,000 and (ii) 2.25% of Total Assets;
provided, however, that the limitation related to assets that are not acquired
by a Credit Party or Persons that do not become Credit Parties under this clause
(A)(2) shall not apply to any acquisition to the extent the ultimate Person so
acquired (or the Person owning the assets so acquired) becomes a Credit Party
even though such Credit Party owns Capital Stock in Persons that are not
otherwise required to become Credit Parties, if, for such acquisition, not less
than 90.0% of the Consolidated EBITDA of the Person(s) acquired (for this
purpose and for the component definitions used therein, determined on a
consolidated basis for such Persons and their Subsidiaries) is directly
generated by Person(s) that become Credit Parties (i.e., disregarding all such
Consolidated EBITDA generated by Subsidiaries of such Guarantors that are shall
not become Credit Parties); provided, further, that for the avoidance of doubt,
such limitations on cash or property provided by Credit Parties shall exclude
consideration provided in the form of Capital Stock of the Borrower;
(B)    immediately after giving Pro Forma Effect to any such purchase or other
acquisition, (1) no Event of Default (or if such Permitted Acquisition is not
conditioned on the availability of, or on obtaining third party financing any
Event of Default under Section 9.01(a) or (f)) shall have occurred and be
continuing and (2) the Consolidated Total Net Leverage Ratio is not greater than
the Consolidated Total Net Leverage Ratio permitted under Section 8.11(b) as of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 7.01 less 0.25x; and
(C)    the Borrower shall have delivered to the Administrative Agent, no later
than five (5) Business Days (or such later date as acceptable to the
Administrative Agent in its sole discretion) after the date on which any such
purchase or other acquisition is consummated, a certificate of a Responsible
Officer certifying that all of the requirements set forth in this clause (f)
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition;
(g)    Investments to the extent that payment for such investments is made with
the Capital Stock of the Borrower;
(h)    Investments in respect of Swap Contracts permitted under Section 8.03(d);
(i)    Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business;
(j)    Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business;
(k)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers;
(l)    Investments consisting of purchases or other acquisitions of inventory,
supplies, services, material or equipment or the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;
(m)    Investments in an outstanding amount not to exceed, at the time any such
Investment is made, the sum of (x) the greater of (i) $39,000,000 and (ii) 3.50%
of Total Assets and (y) the Cumulative Equity Credit so long as, in each case,
no Event of Default shall exist or result immediately after giving effect
thereto;
(n)    Investments to the extent that, at the time any such Investments are
made, the Payment Conditions are satisfied; and
(o)    Investments by the Borrower and its Subsidiaries in any Escrow Borrower
for purposes of funding original issue discount, upfront fees, redemption or
repayment premium and interest with respect to any Escrow Incremental Term Loans
or debt securities issued pursuant to escrow arrangements, in each case, to the
extent such Escrow Incremental Term Loans and debt securities are intended to
provide a portion of the funds to finance an Acquisition permitted under this
Agreement.
For purposes of determining whether an Investment is a permitted to be made
pursuant to this Section 8.02, in the event that an Investment (or any portion
thereof) meets the criteria of more than one of any provision of Section 8.02,
the Borrower, in its sole discretion, will classify such Investment (or any
portion thereof) in any one or more of the types of Investments described in any
applicable clause in Section 8.02 and will only be required to include the
amount and type of such Investment in such of the above clauses in this Section
8.02 as determined by the Borrower at such time.

Section 8.03.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under the Credit Documents;
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule 8.03
and any Permitted Refinancing thereof;
(c)    [reserved];
(d)    obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract; provided that such
obligations are entered into by such Person in the ordinary course of business
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”;
(e)    Indebtedness of the Borrower and its Restricted Subsidiaries owing to the
Borrower or any Restricted Subsidiary to the extent permitted by Section 8.02;
provided that any such Indebtedness owed by a Credit Party to a Restricted
Subsidiary that is not a Credit Party shall be subject to the Intercompany Note;
(f)    Indebtedness (including Indebtedness under Capitalized Leases and
purchase money obligations) incurred to provide all or a portion of the purchase
price (or cost of construction, acquisition, repair, lease or improvement), in
each case, for capital assets and refinancings, refundings, renewals or
extensions thereof, provided that the aggregate principal amount of all such
Indebtedness shall not at any time outstanding exceed the greater of (i)
$25,250,000 and (ii) 2.25% of Total Assets;
(g)    unsecured Indebtedness or Indebtedness secured by a Lien, that, in the
case of a Lien on the assets of a Credit Party, such Lien on the Collateral is
junior to the Lien securing the Obligations, so long as, after giving effect to
the incurrence of such Indebtedness (whether or not secured), the Consolidated
Total Net Leverage Ratio is not greater than the Consolidated Total Net Leverage
Ratio permitted under Section 8.11(b) as of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 7.01 less
0.50x (“Ratio Debt”); provided that (i) such Ratio Debt does not mature prior to
the date that is 91 days following the Latest Maturity Date of the Revolving
Credit Facility or have a Weighted Average Life to Maturity less than any then
existing Class of Term Loans, (ii) such Ratio Debt does not have mandatory
prepayment, redemption or offer to purchase events that are earlier than the
Revolving Termination Date (but may include customary amortization, change of
control and asset sale proceeds offers), (i) such Ratio Debt either (a) does not
have financial maintenance covenants or (b) contains financial maintenance
covenants that are no more restrictive than the Financial Covenants, (iv) to the
extent such Ratio Debt is subordinated to the Facilities, is subject to
subordination terms reasonably satisfactory to the Administrative Agent and (v)
to the extent such Ratio Debt is secured by a Lien which is junior to the Lien
securing the Obligations, it is subject to a lien subordination and
intercreditor arrangement reasonably satisfactory to the Borrower and the
Administrative Agent; provided, further, that any such Indebtedness incurred by
a Restricted Subsidiary that is not a Credit Party, together with Indebtedness
incurred by a Restricted Subsidiary that is not a Credit Party pursuant to
Section 8.03(h), does not exceed in the aggregate at any time outstanding the
greater of (a) $33,500,000 and (b) 3.00% of Total Assets;
(h)    Indebtedness of the Borrower or any Restricted Subsidiary assumed
(including Acquired Indebtedness) in connection with, but not incurred in
contemplation of, any Acquisition so long as, after giving Pro Forma Effect
thereto and any related transactions, the Borrower could incur $1.00 of Ratio
Debt; provided that any such Indebtedness incurred by a Restricted Subsidiary
that is not a Credit Party does not exceed, together with Indebtedness incurred
by a Restricted Subsidiary that is not a Credit Party pursuant to
Section 8.03(g), in the aggregate at any time outstanding the greater of
(i) $33,500,000 and (ii) 3.00% of Total Assets;
(i)    Support Obligations by the Borrower and its Restricted Subsidiaries in
respect of Indebtedness otherwise permitted hereunder; provided that Support
Obligations by the Credit Parties with respect to Indebtedness of Restricted
Subsidiaries that are not Credit Parties is an Investment permitted by Section
8.02;
(j)    Indebtedness (i) representing deferred compensation to employees of the
Borrower or any of its Restricted Subsidiaries incurred in the ordinary course
of business (including, for the avoidance of doubt, in connection with the
Transactions or any Acquisition permitted hereunder), or (ii) to current or
former officers, managers, consultants, directors and employees, and their
respective estates, spouses or former spouses to finance the purchase or
redemption of Capital Stock or other equity-based awards of the Borrower
permitted by Section 8.06;
(k)    Indebtedness of Restricted Subsidiaries that are not Credit Parties in an
aggregate principal amount at any time outstanding not to exceed the greater of
(i) $25,250,000 and (ii) 2.25% of Total Assets;
(l)    Treasury Management Obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any Guaranties thereof;
(m)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business;
(n)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
(o)    (A) Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount not to exceed the amount of the net cash proceeds
received by the Borrower since the Closing Date from the issuance or sale of
Capital Stock of the Borrower or cash contributed to the capital of the Borrower
(in each case, other than proceeds of Disqualified Stock or sales of Capital
Stock to the Borrower or any of its Subsidiaries) as determined in accordance
with clauses (a) and (b) of the definition of “Cumulative Equity Credit” to the
extent such net cash proceeds have not been applied pursuant to such clauses to
make Investments pursuant to Section 8.02, Restricted Payments pursuant to
Section 8.06 or to prepay, redeem, purchase, defease or satisfy Indebtedness
pursuant to Section 8.12, so long as (i) such Indebtedness is incurred within
one year following the receipt by the Borrower of such net cash proceeds, and
(ii) such Indebtedness is designated as “Contribution Indebtedness” on the date
incurred and (B) any Permitted Refinancing thereof;
(p)    Indebtedness pursuant to any Plan or owed to any Person providing health,
retirement, disability or other employee benefits;
(q)    (A) Indebtedness in respect of one or more series of senior or
subordinated notes or loans (which may be unsecured or secured on a junior lien
basis to the Obligations), and, in the case of notes, issued in a public
offering, Rule 144A or other private placement or bridge in lieu of the
foregoing, in each case, that are issued or made in lieu of Incremental
Revolving Commitments and/or Incremental Term Commitments (the “Incremental
Equivalent Debt”); provided that (i) the aggregate principal amount of such
Incremental Equivalent Debt shall be subject to the limitations set forth under
Section 2.18(c)(ii) as if such Incremental Equivalent Debt constituted
Incremental Term Loans incurred in compliance therewith; (ii) such Incremental
Equivalent Debt shall not be subject to any Guaranty by any Person other than a
Credit Party, (iii) if such Incremental Equivalent Debt is secured, the
obligations in respect thereof shall not be secured by any Lien on any asset of
the Borrower or any Restricted Subsidiary other than any asset constituting
Collateral, (iv) no Default or Event of Default shall have occurred and be
continuing or would exist immediately after giving effect to such incurrence,
(v) if such Incremental Equivalent Debt is secured, the security agreements and
other collateral documents relating to such Incremental Equivalent Debt shall be
substantially similar to the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (vi) (a) if such
Incremental Equivalent Debt is secured, then such Incremental Equivalent Debt
shall be subject to a lien subordination and intercreditor arrangement
satisfactory to the Borrower and the Administrative Agent or (b) if such
Incremental Equivalent Debt is unsecured and subordinated to the Obligations,
then such Incremental Equivalent Debt shall be subject to a subordination
agreement satisfactory to the Borrower and the Administrative Agent, (vii) such
Incremental Equivalent Debt shall have a final maturity date which is no earlier
than 91 days after the Revolving Termination Date, (viii) such Incremental
Equivalent Debt shall have a Weighted Average Life to Maturity no shorter than
that of any Class of then-existing Term Loans, (ix) such Incremental Equivalent
Debt shall not be subject to any mandatory redemption or prepayment provisions
or rights (except customary amortization and offers to repurchase and prepayment
events upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default), in each case prior to Revolving
Termination Date, (x) such Incremental Equivalent Debt shall (a) have financial
maintenance covenants that are not more restrictive than the Financial Covenants
or (b) not have any financial maintenance covenants, and (xi) except as
otherwise set forth in this clause (g), such Incremental Equivalent Debt shall
have terms and conditions (other than with respect to pricing, fees, rate floors
and optional prepayment or redemption terms) substantially similar to, or (taken
as a whole) no more favorable (as reasonably determined by the Borrower in good
faith) to the lenders or holders providing such Incremental Equivalent Debt,
than those applicable to the Revolving Credit Loans (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of the issuance or incurrence of such Incremental Equivalent Debt) and
(B) any Permitted Refinancing thereof;
(r)    (x) Indebtedness of the Borrower in the form of or more series of senior
or subordinated notes of loans (which may be unsecured or secured on a junior
lien basis to the Obligations), and, in the case of notes, issued in a public
offering, Rule 144A or other private placement in lieu of the foregoing and, in
each case, any Permitted Refinancing thereof (the “Refinancing Equivalent
Debt”), in each case, in exchange for, or to extend, renew, replace, repurchase,
retire or refinance, in whole or in part, any Refinanced Debt; provided that any
Refinancing Equivalent Debt: (A) (1) shall not have a Maturity Date prior to the
91 days after the Revolving Termination Date, (2) if in the form of term loans,
shall not have a Weighted Average Life to Maturity shorter than the remaining
Weighted Average Life to Maturity of the Refinanced Debt, (3) [reserved], (4)
shall not be subject to mandatory redemption, repurchase, prepayment or sinking
fund obligations (except with respect to customary amortization, offers to
repurchase and prepayment events upon a change of control, asset sale or event
of loss and a customary acceleration right after an event of default), in each
case prior to the Revolving Termination Date, (5) shall not be guaranteed by
Persons other than Guarantors, (6) (A) if secured, shall be subject to a lien
subordination and intercreditor arrangement satisfactory to the Borrower and the
Administrative Agent or (B) if unsecured and subordinated to the Obligations,
shall be subject to a subordination agreement satisfactory to the Borrower and
the Administrative Agent, (7) if secured, shall be subject to security
agreements relating to such Refinancing Equivalent Debt that are substantially
the same as or more favorable to the Credit Parties than the Collateral
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (8) if secured shall be secured by the Collateral on a
junior lien basis with the Obligations under the Term Loans and Revolving Credit
Loans and shall not be secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (9) shall not have a greater
principal amount than the principal amount of the Refinanced Debt plus accrued
and unpaid interest, fees, premiums (if any) and penalties thereon and
reasonable fees, expenses, OID and upfront fees associated with the refinancing,
(10) (A) shall have financial maintenance covenants that are not more
restrictive than the Financial Covenants or (B) shall not have financial
maintenance covenants, and (11) except as otherwise set forth in this clause
(f)(ii), shall have terms and conditions (other than with respect to pricing,
fees, rate floors and optional prepayment or redemption terms) substantially
similar to, or (taken as a whole) no more favorable (as determined by the
Borrower in good faith) to the lenders or holders providing such Refinancing
Equivalent Debt, than those applicable to the Revolving Credit Loans (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of the issuance or incurrence of such Refinancing
Equivalent Debt) and (B) shall be incurred solely to repay, repurchase, retire
or refinance substantially concurrently the Refinanced Debt and (y) any
Permitted Refinancing thereof;
(s)    other Indebtedness in an aggregate principal amount at any time
outstanding not to exceed the greater of (i) $39,000,000 and (ii) 3.50% of Total
Assets;
(t)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (t) above; and
(u)    Indebtedness owing in connection with a Permitted Receivables Transaction
in the event that any purchase of Receivables thereunder is recharacterized as a
secured loan.
For purposes of determining compliance with Section 8.03, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence meets the criteria of more than one of the categories of permitted
Indebtedness described in Section 8.03(a) through (u) above, the Borrower, in
its sole discretion, will classify such item of indebtedness (or any portion
thereof) in any one or more of the types of Indebtedness described in Section
8.03(a) through (u) and will only be required to include the amount and type of
such Indebtedness in such of the above clauses as determined by the Borrower at
such time. The Borrower will be entitled to divide and classify an item of
Indebtedness in more than one of the types of Indebtedness described in Section
8.03(a) through (u). Notwithstanding the foregoing, Indebtedness incurred (a)
under the Credit Documents, any Incremental Commitments, any Incremental Loans,
any Refinancing Commitments and any Refinancing Loans shall only be classified
as incurred under Section 8.03(a), (b) as Incremental Equivalent Debt shall only
be classified as incurred under Section 8.03(q), and (c) as Refinancing
Equivalent Debt shall only be classified as incurred under Section 8.03(r).
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.
The accrual of interest or the accretion of accreted value shall not be deemed
to be an incurrence of Indebtedness for purposes of this Section 8.03.

Section 8.04.    Mergers and Dissolutions. Enter into a transaction of merger or
consolidation; provided that:
(a)    the Borrower and its Restricted Subsidiaries may merge or consolidate
with any Credit Party; provided that (i) if the Borrower is a party to the
merger or consolidation, it shall be the surviving entity and (ii) if the
Borrower is not a party to the merger or consolidation, then a Credit Party
thereto shall be the surviving entity;
(b)    a Restricted Subsidiary of the Borrower that is not a Credit Party may
merge or consolidate with any other Subsidiary that is not a Credit Party; or
(c)    the Borrower and its Restricted Subsidiaries may merge or consolidate
with Persons that are not Credit Parties; provided that (i) if the Borrower is a
party to the merger or consolidation, it shall be the surviving entity and (ii)
if a Restricted Subsidiary of the Borrower that is a Credit Party is a party to
the merger or consolidation, either (I) the Restricted Subsidiary that is a
Credit Party will be the surviving entity, or (II) such transaction shall be an
Investment permitted under Section 8.02;
(d)    So long as no Default has occurred and is continuing or would result
therefrom, the Borrower may merge or consolidate with any other Person; provided
that (i) the Borrower shall be the continuing or surviving corporation or (ii)
if the Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Company”), (A) the Successor Company
shall be an entity organized or existing under the Laws of the United States,
any state thereof, the District of Columbia or any territory thereof, (B) the
Successor Company shall expressly assume all the obligations of the Borrower
under this Agreement and the other Credit Documents to which the Borrower is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent, (C) each Guarantor, unless it is the other party to
such merger or consolidation, shall have confirmed that its Guaranty shall apply
to the Successor Company’s obligations under the Credit Documents, (D) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement and other applicable Collateral
Documents confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Credit Documents, (E) [reserved], and (F) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, the
Borrower under this Agreement;
(e)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Credit Party, then (i) the transferee must be a Credit Party or (ii) to the
extent constituting an Investment, such Investment must be an Investment
permitted by Section 8.02;
(f)    Credit Parties (other than the Borrower) may (i) be dissolved or
liquidated into another Credit Party or (ii) otherwise have their existence
terminated to the extent that the assets of such Credit Party are distributed,
upon such termination, to one or more Credit Parties or to a Restricted
Subsidiary that is not a Credit Party so long as such transaction shall be an
Investment permitted under Section 8.02;
(g)    Restricted Subsidiaries that are not Credit Parties may be dissolved,
liquidated or otherwise have their existence terminated; and
(h)    so long as no Event of Default has occurred and is continuing or would
result therefrom, a merger, consolidation, amalgamation, dissolution,
liquidation, consolidation or Disposition, the purpose of which is to effect a
Disposition permitted pursuant to Section 8.05.

Section 8.05.    Dispositions. Make any Disposition, except:
(a)    (i) Dispositions between and among Credit Parties, (ii) Dispositions
between and among Restricted Subsidiaries that are not Credit Parties and (iii)
Dispositions between Credit Parties, on the one hand, and Restricted
Subsidiaries that are not Credit Parties, on the other hand, provided that in
the case of any disposition by a Credit Party to a Restricted Subsidiary that is
not a Credit Party, such Disposition shall be an Investment permitted by Section
8.02;
(b)    Dispositions by the Borrower or any Restricted Subsidiary; provided that
(i) at the time of such Disposition, no Event of Default shall exist or would
result from such Disposition, (ii) the aggregate book value of all property
Disposed of in reliance on this clause (b) in any fiscal year shall not exceed
an amount equal to ten percent (10%) of Total Assets of the Borrower and its
Restricted Subsidiaries as of the last day of the immediately preceding fiscal
year, and (iii) with respect to any Disposition for a purchase price in excess
of $5,000,000, the consideration for any such Disposition shall be at least 75%
cash or Cash Equivalents; provided, however, that for the purposes of this
clause (iii), the following shall be deemed to be cash: (A) any liabilities (as
shown on the Borrower’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that (i) are assumed by the transferee with respect to the
applicable Disposition or (ii) are otherwise cancelled or terminated in
connection with the transaction with such transferee (other than intercompany
debt owed to the Borrower or its Restricted Subsidiaries) and, in each case, for
which the Borrower and all of its Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities,
notes or other obligations or assets received by the Borrower or the applicable
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition, and (C) aggregate non-cash consideration received by the
Borrower or the applicable Restricted Subsidiary having an aggregate fair market
value (determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of (x) $14,000,000
and (y) 1.25% of Total Assets (net of any non-cash consideration converted into
cash and Cash Equivalents) and (ii) such Disposition shall be for at least the
fair market value (as determined by the Borrower in good faith) of the assets or
property subject to such Disposition;
(c)    Dispositions consisting of the licensing or sublicensing of intellectual
property and licenses, leases or subleases of other property, in each case in
the ordinary course of business or Dispositions of intellectual property, in the
Borrower’s reasonable business judgment, that are not material to the business
of the Borrower and its Restricted Subsidiaries, taken as a whole;
(d)    Dispositions permitted by Section 8.04, that constitute a Lien permitted
by Section 8.01, that constitute an Investment permitted by Section 8.02 and
that constitute a Restricted Payment permitted by Section 8.06;
(e)    to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision);
(f)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;
(g)    any sale of Capital Stock in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;
(h)    Dispositions of Investments (including equity interests) in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
(i)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;
(j)    Dispositions of non-core assets acquired in any Acquisition consummated
after the Closing Date; provided that the aggregate value of any property
Disposed of after any Acquisition shall not exceed 20% of the aggregate
consideration for such Acquisition;
(k)    Dispositions by any Credit Party to any wholly-owned Restricted
Subsidiary of the type described in clauses (d), (h) and (i) of the definition
of “Excluded Subsidiary” to the extent consisting of contributions or other
Dispositions of Capital Stock in other Subsidiaries of the type described in
clauses (d), (h) or (i) of the definition of “Excluded Subsidiary” to such
wholly-owned Restricted Subsidiary; and
(l)    Dispositions of Receivables and Receivables Related Rights pursuant to a
Permitted Receivables Transaction.
To the extent any Collateral is Disposed of as expressly permitted by this
Section 8.05 to any Person other than the Borrower or a Credit Party, such
Collateral shall be sold free and clear of the Liens created by the Credit
Documents, and the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

Section 8.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
(a)    Restricted Subsidiaries of the Borrower may pay dividends and make
distributions in respect of their Capital Stock ratably to their equity holders;
(b)    the Borrower may declare and make dividend payments or other
distributions payable solely in the common stock or other common equity
interests of the Borrower;
(c)    repurchases of Capital Stock in the Borrower or any Restricted Subsidiary
of the Borrower deemed to occur upon exercise of stock options or warrants or
the settlement or vesting of other equity-based awards if such Capital Stock
represents a portion of the exercise price of, or tax withholdings with respect
to, such options, warrants or other equity-based awards;
(d)    the Borrower may purchase, redeem or otherwise acquire shares of its
common stock or other common equity interests or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests to the
extent such proceeds have not been applied as a utilization of the Cumulative
Equity Credit;
(e)    the Borrower and each Restricted Subsidiary may pay for the repurchase,
retirement or other acquisition or retirement for value of Capital Stock or
settlement of equity-based awards of such Restricted Subsidiary (or of the
Borrower) held by any future, present or former employee, officer, director,
manager, consultant or independent contractor (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributes of any of
the foregoing) of such Restricted Subsidiary (or the Borrower) or any of its
Subsidiaries, in each case, upon the death, disability, retirement or
termination of employment or services, as applicable, of any such Person or
pursuant to any equity plan, stock option plan or any other benefit or incentive
plan or any agreement (including any stock subscription agreement, shareholder
agreement or stockholders’ agreement) with any employee, director, officer,
manager, consultant or independent contractor of such Restricted Subsidiary (or
the Borrower) or any of its Restricted Subsidiaries; provided that the aggregate
amount of Restricted Payments made pursuant to this clause (e) shall not exceed
the greater of (x) $8,375,000 and (y) 0.75% of Total Assets determined as of the
last day of the immediately preceding fiscal year in any calendar year (with
100% of the unused amounts in any calendar year being carried over to the next
two succeeding calendar years); provided, further, that the foregoing amount
shall be increased by the Net Cash Proceeds of key man life insurance policies
received by the Borrower or its Restricted Subsidiaries less the amount of
Restricted Payments previously made with the cash proceeds of such key man life
insurance policies;
(f)    the Borrower or any of the Restricted Subsidiaries may pay cash in lieu
of fractional Capital Stock in connection with any dividend, split or
combination thereof or any Acquisition;
(g)    so long as no Event of Default shall have occurred and be continuing at
the time, Restricted Payments in an aggregate amount per annum not to exceed an
amount equal to 6% of the net proceeds received by (or contributed to) the
Borrower and its Restricted Subsidiaries from all Equity Offerings after the
Closing Date;
(h)    so long as no Event of Default shall have occurred and be continuing at
the time, Restricted Payments in an aggregate amount not to exceed, together
with the aggregate amount of all prepayments of Junior Debt made pursuant to
Section 8.12(a)(iii), at the time any such Restricted Payment is made, the sum
of (x) the greater of (i) $25,250,000 and (ii) 2.25% of Total Assets and (y) the
Cumulative Equity Credit;
(i)    Restricted Payments may be made by the Borrower so long as, at the time
any such Restricted Payment is made, the Payment Conditions are satisfied; and
(j)    to the extent constituting Restricted Payment, the Borrower or any of its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 8.04 and Section 8.09 (other than Section
8.09(d)).

Section 8.07.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Restricted Subsidiaries on the Closing Date (or that would be
conducted after giving effect to the Transactions) or any business substantially
related, complementary, synergistic, ancillary or incidental thereto (including
related, complementary, synergistic, ancillary or incidental technologies) or
reasonable extensions thereof.

Section 8.08.    Change in Fiscal Year. Change its fiscal year (except, on one
occasion, to change its fiscal year to a fiscal year ending September 30 or
December 31); provided, however, that the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

Section 8.09.    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower involving aggregate payments or
consideration in excess of $1,000,000 for any individual transaction or series
of related transactions, whether or not in the ordinary course of business,
other than (a) transactions on fair and reasonable terms substantially as
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, (b) transactions
amongst the Borrower and its Restricted Subsidiaries or any entity that becomes
a Restricted Subsidiary as a result of such transaction, (c) payment of
reasonable compensation (including reasonable salary, bonus and other reasonable
incentive arrangements) and stock option and other equity or incentive award
plans and employee benefit plans, practices and arrangements for directors,
officers, employees, managers, consultants and independent contractors, (d)
directors’ fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, officers, employees, consultants and independent
contractors of the Borrower and its Restricted Subsidiaries, (e) Restricted
Payments permitted pursuant to Section 8.06, (f) Investments permitted by
Section 8.02(b), Section 8.02(c), Section 8.02(g), Section 8.02(o), (g)
Dispositions permitted by Section 8.05(h), (h) transactions pursuant to
agreements, instruments or arrangements in existence on the Closing Date and set
forth in Schedule 8.09 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect, (i) transactions with
customers, clients, joint venture partners, suppliers or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower and its Restricted Subsidiaries, in the reasonable determination of the
Board of Directors or the senior management of the Borrower, or are on terms at
least as favorable as might reasonably have been obtained at such time from a
Person that is not an Affiliate, (j) transactions in which the Borrower or any
of the Restricted Subsidiaries, as the case may be, deliver to the
Administrative Agent a letter from an independent financial advisor stating that
such transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of clause (a) of this Section
8.09, (k) payments to or from, and transactions with, joint ventures (to the
extent any such joint venture is only an Affiliate as a result of Investments by
the Borrower and its Restricted Subsidiaries in such joint venture) to the
extent otherwise constituting an Investment or Restricted Payment permitted
under this Agreement, (l) Indebtedness permitted by Section 8.03(j), and (m)
transactions with an Escrow Borrower, including any Escrow Funding Assignment,
any Escrow Assumption and the entrance into any agreements related thereto so
long as the proceeds of any related Indebtedness of the assets or Capital Stock
acquired therewith are promptly contributed or otherwise transferred to the
Borrower or a Subsidiary promptly upon the use of such proceeds.

Section 8.10.    [Reserved].

Section 8.11.    Financial Covenants.
(a)    Consolidated Cash Interest Coverage Ratio. Permit the Consolidated Cash
Interest Coverage Ratio as of the last day of any Test Period (commencing with
the Test Period ending September 30, 2016) to be less than 3.00:1.00.
(b)    Consolidated Total Net Leverage Ratio. Permit the Consolidated Total Net
Leverage Ratio as of the last day of any Test Period (commencing with the Test
Period ending September 30, 2016) to be greater than 3.75:1.00 (or, for any Test
Period ending after the consummation of any Material Acquisition and prior to
the end of the fourth fiscal quarter end following such Material Acquisition,
4.25 to 1.00).

Section 8.12.    Prepayments etc. of Indebtedness.
(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any Incremental Equivalent Debt, any Refinancing Equivalent Debt, any
Ratio Debt or any other Indebtedness for borrowed money of a Credit Party, in
each case, that is (x) unsecured or (y) subordinated in right of payment to the
Loan Obligations expressly by its terms or to the Lien securing the Collateral
expressly by its terms (other than Indebtedness among the Borrower and its
Restricted Subsidiaries) to the extent permitted by any applicable subordination
provisions (collectively, “Junior Debt”), except (i) any Permitted Refinancing
thereof, (ii) the conversion of any such Junior Debt to Capital Stock (other
than Disqualified Stock) of the Borrower from the substantially concurrent
issuance of new shares of its common stock or other common equity interests,
(iii) prepayments, redemptions, purchases, defeasances and other repayments in
respect to Junior Debt in an aggregate amount not to exceed, together with the
aggregate amount of all Restricted Payments made pursuant to Section 8.06(h), at
the time any such prepayment, redemption, purchase, defeasance or other
repayment is made, the sum of (x) the greater of (a) $25,250,000 and (b) 2.25%
of Total Assets and (y) the Cumulative Equity Credit, and (iv) prepayments,
redemptions, purchases, defeasances and other repayments in respect of Junior
Debt so long as, after giving effect to such prepayments, redemptions,
purchases, defeasances and other repayments, the Payment Conditions are
satisfied.
(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders, as determined in good faith by the Borrower, any term or
condition of any Junior Debt having an aggregate outstanding principal amount in
excess of $15,000,000 (other than as a result of any Permitted Refinancing in
respect thereof) without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed).

Section 8.13.    Burdensome Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (i) the ability of the Borrower or any Credit Party to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations or (ii) the ability of any Restricted Subsidiary that is not a
Credit Party to pay dividends or other distributions with respect to any of its
Capital Stock; provided that (A) the foregoing shall not apply to restrictions
and conditions imposed by Law, or by any Credit Document, or with respect to
clause (ii) above any document evidencing any Ratio Debt, Incremental Equivalent
Debt or Refinancing Equivalent Debt (or any Permitted Refinancing thereof), (B)
the foregoing shall not apply to customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures
constituting Investments permitted hereunder and applicable solely to such joint
venture, (C) the foregoing shall not apply to restrictions and conditions
imposed on any Restricted Subsidiary that is not a Credit Party by the terms of
any Indebtedness of such Restricted Subsidiary that is not a Credit Party
permitted to exist or be incurred hereunder, (D) clause (i) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted hereunder if such restrictions or conditions
apply only to the property or assets financed by such Indebtedness, (E) clause
(i) of the foregoing shall not apply to customary provisions in leases,
licenses, purchase money contracts and other contracts (including joint venture
agreements) restricting the assignment, sublease or sublicense thereof, (F) the
foregoing shall not apply to restrictions that arise in connection with cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business and not prohibited hereunder, (G) the foregoing shall not
apply to Contractual Obligations which (x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 8.13) are listed in Schedule 8.13
and (y) to the extent Contractual Obligations permitted by clause (x) are set
forth in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted modification, replacement, renewal, extension or
refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (H) the foregoing shall not apply to Contractual Obligations which
are binding on a Restricted Subsidiary at the time such Restricted Subsidiary
first becomes a Restricted Subsidiary of the Borrower, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary of the Borrower or entered into for the
purpose of creating such prohibition or restrictions, (I) the foregoing shall
not apply to Contractual Obligations which arise in connection with cash or
other deposits permitted under Section 8.01, and limited to such cash or
deposits, (J) the foregoing shall not apply to Contractual Obligations which
comprise restrictions imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 8.03(f), (k) (with respect to clause (i)), (h) and
(m)(i) to the extent that such restrictions apply only to the property or assets
subject to such Indebtedness or, in the case of Section 8.03(h), to the
Restricted Subsidiaries incurring or guaranteeing such Indebtedness, (K) the
foregoing shall not apply to Contractual Obligations which are customary
restrictions that arise in connection with (x) any Lien permitted by Sections
8.01(g), (h), (p), (r), (x)(i), (x)(ii), (y) and (z) and relate to the property
subject to such Lien or (y) arise in connection with any Disposition permitted
by Section 8.04 or 8.05 and relate solely to the assets or Person subject to
such Disposition, (L) the foregoing shall not apply to Contractual Obligations
which comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 8.03 that
are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive in any material respect with respect to the Borrower or any
Restricted Subsidiary than those encumbrances and other restrictions that are in
effect on the Closing Date pursuant to agreements and instruments in effect on
the Closing Date or, if applicable, on the date on which such Restricted
Subsidiary became a Restricted Subsidiary pursuant to agreements and instruments
in effect on such date.

ARTICLE 9    
EVENTS OF DEFAULT AND REMEDIES

Section 9.01.    Events of Default. Any of the following shall constitute an
“Event of Default”:
(a)    Non-Payment. The Borrower or any other Credit Party fails to pay (i) when
and as required to be paid herein and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, any fee due hereunder or any other amount payable hereunder or under
any other Credit Document; or
(b)    Specific Covenants. The Borrower or any other Credit Party fails to
perform or observe any term, covenant or agreement contained in any of Sections
7.03(a), 7.05(a) (solely with respect to the Borrower), 7.11, 7.15 or Article 8;
or
(c)    Other Defaults. The Borrower or any other Credit Party fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Credit Document on its part to be performed or
observed and such failure continues for 30 days after the date upon which
written notice thereof is given by the Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Credit Party herein, in any other Credit Document, or in
any document delivered in connection herewith or therewith shall be false or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, but after giving effect to any applicable
grace period) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate outstanding principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$15,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto (in each case, after giving effect to
any applicable grace period), or any other event occurs (other than, in any case
pursuant to this clause (B) with respect to Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts and not as a result of any other default thereunder by any Credit
Party), the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity but only to the extent that such failure is unremedied and is not
waived by the holders of such Indebtedness prior to any termination of the
Revolving Credit Commitments or acceleration of the Loans pursuant to Section
9.02; or
(f)    Insolvency Proceedings, Etc. The Borrower or any Restricted Subsidiary
that is a Material Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Restricted
Subsidiary that is a Material Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or
(h)    Judgments. There is entered against the Borrower or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $15,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), and
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (ii) there is a period of 60 consecutive days during which (1) a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect or (2) the same is not discharged, satisfied or vacated; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) a Credit Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or
(j)    Invalidity of Credit Documents. Any material provision of any Credit
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party contests
in any manner the validity or enforceability of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or
(k)    Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 5.01, 7.11, 7.13 or 7.15 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
not prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 8.01, (x) except to the extent that any
such perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file the original
Uniform Commercial Code financing statements provided to it on the Closing Date
or to file Uniform Commercial Code continuation statements and (y) except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage or (ii) any Lien created or purported to be created by the Collateral
Documents shall cease to have the lien priority established or purported to be
established by the applicable intercreditor agreement; or
(l)    Change of Control. There occurs any Change of Control.

Section 9.02.    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a)    declare the Commitments of the Lenders to make Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 103% of the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it or to the Lenders under the Credit Documents or applicable Law;
provided that upon the occurrence of an Event of Default under Section 9.01(f),
the obligation of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

Section 9.03.    Application of Funds. After the exercise of remedies provided
for in Section 9.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 9.02(d)), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable attorneys’ fees
and disbursements and amounts payable under Article 3) payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including reasonable attorneys’ fees and
disbursements and amounts payable under Article 3), ratably among the Lenders in
proportion to the amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on the Loans and L/C Borrowings, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to (i) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and other Obligations, (ii) payment of
fees, premiums, scheduled periodic payments, breakage, termination and any
interest accrued thereon or other amounts owing in respect of any Swap Contract
between the Borrower and any of its Restricted Subsidiaries and any Agent,
Lender or Affiliate of an Agent or Lender (or any Person that was an Agent, a
Lender or an Affiliate of an Agent or a Lender on the date such Swap Contract
was entered into), (iii) payments of amounts due under any Treasury Management
Agreement between the Borrower or any of its Restricted Subsidiaries and any
Lender, or any Affiliate of a Lender and (iv) the Administrative Agent for the
account of the L/C Issuer, to Cash Collateralize that portion of the L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among such parties in proportion to the respective amounts described in
this clause Fourth payable to them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law; provided that,
subject to Section 2.03, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above, and if not so
applied shall be returned to the Borrower.

ARTICLE 10    
ADMINISTRATIVE AGENT

Section 10.01.    Appointment and Authorization of Administrative Agent.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints (i)
Bank of America to act on its behalf as the Administrative Agent and Collateral
Agent hereunder and under the other Credit Documents and (ii) authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article 10 (other than Section 10.06 (solely
with respect to the removal and consent/consultation rights set forth therein)
and Section 10.10) are solely for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer, and the Credit Parties shall not have rights as a
third party beneficiary of any of such provisions.
(b)    Each Lender hereby irrevocably appoints, designates and authorizes the
Collateral Agent to take such action on its behalf under the provisions of this
Credit Agreement and each other Credit Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this Credit
Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. In connection herewith, the Administrative Agent,
as Collateral Agent, and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Credit Documents, or for exercising any rights and remedies thereunder
at the direction of the Administrative Agent, shall be entitled to the benefits
of all provisions of this Article 10 and Article 11 (including Section 11.04, as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Credit Documents) as if set forth in full herein with respect
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Credit Document, the Collateral Agent shall not have any
duties or responsibilities, except those expressly set forth herein or therein,
nor shall the Collateral Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Credit Documents
with reference to the Collateral Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Agent shall act on behalf of the
Lenders with respect to the Collateral and the Credit Documents, and the
Collateral Agent shall have all of the benefits and immunities (i) provided to
the Administrative Agent under the Credit Documents with respect to any acts
taken or omissions suffered by the Collateral Agent in connection with any
Collateral or the Collateral Documents as fully as if the term “Administrative
Agent” as used in such Credit Documents included the Collateral Agent with
respect to such acts or omissions, and (ii) as additionally provided herein or
in the other Credit Documents with respect to the Collateral Agent.

Section 10.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 10.03.    Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Credit Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may affect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law;
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity; and
(d)    shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor the list or identities of, or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (1) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (2)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (3) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(4) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Credit Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (5) the value or sufficiency of any
Collateral, or (6) the satisfaction of any condition set forth in Article 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 10.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is reasonable satisfactory to such Lender or the L/C Issuer
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 10.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent; provided, however, that any such sub-agent receiving
payments from the Credit Parties shall be a “U.S. person” and a “financial
institution” within the meaning of Treasury Regulations 1.1441-1. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 10.06.    Resignation of the Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower. If the Administrative Agent is subject to an
Agent-Related Distress Event, the Required Lenders may remove the Administrative
Agent upon ten (10) days’ notice. Upon receipt of any such notice of resignation
or upon such removal of the Administrative Agent, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States; provided that such successor shall be
a “U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed to by the Required Lenders) (the “Resignation
Effective Date”)), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above subject to the
consultation rights of the Borrower in connection with such appointment. Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.
Commencing on the Resignation Effective Date (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Credit Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed to between the Borrower and such
successor. After the retiring Administrative Agent’s resignation or the removed
Administrative Agent’s removal hereunder and under the other Credit Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as the
Collateral Agent, the L/C Issuer and the Swingline Lender. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Collateral Agent, L/C Issuer and Swingline
Lender, (ii) the retiring Collateral Agent, L/C Issuer and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (iii) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
reasonable satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

Section 10.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

Section 10.08.    No Other Duties. Anything herein to the contrary
notwithstanding, none of the Arrangers, book managers or syndication or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

Section 10.09.    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.09 and
11.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Credit Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Capital Stock or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (e) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Secured Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Capital Stock
and/or debt instruments issued by such an acquisition vehicle on account of the
assignment of the Secured Obligations to be credit bid, all without the need for
any Secured Party or acquisition vehicle to take any further action, and (iv) to
the extent that Secured Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason (as a result of another bid
being higher or better, because the amount of Secured Obligations assigned to
the acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Lenders pro rata and the Capital Stock and/or debt instruments
issued by any acquisition vehicle on account of the Secured Obligations that had
been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 10.10.    Collateral and Guaranty Matters. Each of the Lenders and the
L/C Issuer irrevocably authorize the Administrative Agent and the Collateral
Agent:
(a)    to automatically release any Lien on any property granted to or held by
the Collateral Agent under any Credit Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (i)
contingent indemnification obligations as to which no claim has been asserted
and (ii) Obligations described in clauses (b) and (c) of the definition thereof)
and the expiration or termination of all Letters of Credit (other than Letters
of Credit that have been Cash Collateralized or back-stopped by a letter of
credit in form, amount and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer or a deemed reissuance under another
facility or as to which other arrangements reasonable satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Credit Document to a Person that is not a Credit Party, (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders, (iv) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under its Guaranty pursuant to
subsection (c) below or (v) if such property becomes Excluded Property;
(b)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.01(k); and
(c)    to release any Guarantor from its obligations under any Guaranty pursuant
to Section 4.09.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the authority of the Collateral
Agent to release or subordinate its interest in particular property and of the
Administrative Agent to release any Guarantor from its obligations hereunder
pursuant to this Section 10.10. In each case as specified in this Section 10.10,
the Administrative Agent and the Collateral Agent will (and each Lender
irrevocably authorizes the Administrative Agent and the Collateral Agent to), at
the Borrower’s expense, execute and deliver to the applicable Credit Party such
documents as such Credit Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Credit Documents and this
Section 10.10.

Section 10.11.    Swap Contracts and Treasury Management Agreements. No Agent,
Lender or any Affiliate of a Lender that is party to any Swap Contract or any
Treasury Management Agreement permitted hereunder that obtains the benefits of
Section 9.03 or any Collateral by virtue of the provisions hereof or of any
other Credit Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as an Agent or a Lender, as
applicable, and, in such case, only to the extent expressly provided in the
Credit Documents. Notwithstanding any other provision of this Article 10 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other reasonable satisfactory arrangements have been made with
respect to, Obligations arising under Swap Contracts and Treasury Management
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Lender or Affiliate of a Lender (or
Person who was an Agent, a Lender or an Affiliate of an Agent or Lender at the
time the applicable Swap Contract was entered into) that is party to such Swap
Contract or such Treasury Management Agreement, as the case may be.

Section 10.12.    Compliance with ERISA. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that at least one of the following is
and will be true:


(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Credit Document or any documents related hereto
or thereto).



ARTICLE 11    
MISCELLANEOUS

Section 11.01.    Amendments, Etc. Except as expressly provided in, Section
2.18, 2.19 and 2.20 and herein below, no amendment or waiver of, or any consent
to deviation from, any provision of this Credit Agreement or any other Credit
Document shall be effective unless in writing and signed by the Required Lenders
(or by the Administrative Agent on behalf of the Required Lenders upon receipt
of a consent and direction letter from the Required Lenders) and the Borrower
and other Credit Parties, as the case may be, and acknowledged by the
Administrative Agent in its role as such (such acknowledgment not to be
unreasonably withheld, delayed or conditioned), and each such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it is given; provided that:
(a)    no such amendment, waiver or consent (however characterized) shall:
(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) (it being understood and agreed
that amendment or waiver of any condition precedent set forth in Section 5.02 or
of any Default or Event of Default shall not be considered an extension or
increase in Commitments for purposes hereof) without the written consent of such
Lender;
(ii)    waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amount due to the Lenders (or any of them)
hereunder or under any other Credit Document without the written consent of each
Lender directly and adversely affected thereby;
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing (it being understood that any change to the definition
of “Consolidated Total Net Leverage Ratio” or in the component definitions
thereof shall not constitute a reduction in any rate of interest), or any fees
or other amounts payable hereunder or under any other Credit Document, in each
case without the written consent of each Lender directly and adversely affected
thereby; provided that only (A) the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate,” (B) the consent of the
applicable Required Facility Lenders shall be necessary to waive any obligation
of the Borrower to pay interest at the Default Rate with respect to Loans under
any Facility, and (C) the consent of the Required Revolving Credit Lenders shall
be necessary to waive any obligation of the Borrower to pay Letter of Credit
Fees at the Default Rate;
(iv)    change any provision of this Section 11.01(a) or the definitions of
“Aggregate Commitment Percentage,” “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender directly and
adversely affected thereby; provided that the definitions of “Required Revolving
Credit Lenders,” and “Required Term Lenders,” may only be amended with the
written consent of each Lender under the applicable Facility;
(v)    release all or substantially all of the Guarantors from their obligations
under the Credit Documents (other than as provided herein or as appropriate in
connection with transactions permitted hereunder) without the written consent of
each Lender;
(vi)    except in connection with a transaction permitted under Section 8.04 or
Section 8.05 or as permitted by Section 10.10, release all or substantially all
of the Collateral without the written consent of each Lender;
(vii)    change Section 2.12 or Section 9.03 in a manner that would alter the
pro rata sharing of amounts required thereby without the written consent of each
Lender directly and adversely affected thereby;
(viii)    (a) waive any condition set forth in Section 5.02 as to any Credit
Extension under one or more Classes of Revolving Credit Commitments or (b)
amend, waive or otherwise modify any term or provision which directly and
adversely affects Lenders under one or more Classes of Revolving Credit
Commitments and does not adversely affect Lenders under any other Class, in each
case, without the written consent of the Required Revolving Credit Lenders under
such applicable Class or Classes of Revolving Credit Commitments (and in the
case of multiple Classes which are affected, such Required Revolving Credit
Lenders shall consent together as one Class) (it being understood that any
amendment to the conditions of effectiveness of Incremental Commitments set
forth in Section 2.18 shall be subject to clause (ix) below); provided, however,
that the waivers described in this clause (viii) shall not require the consent
of any Lenders other than (A) the Required Revolving Credit Lenders under such
Class or Classes and (B) in the case of any waiver that otherwise would be
subject to clause (i), (ii), (iii), (iv) or (v) above, each Lender or each
directly and adversely affected Lender (as specified in clause (i), (ii), (iii),
(iv) or (v) above) under the applicable Class or Classes of Revolving Credit
Commitments;
(ix)    amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.18 with respect to
Incremental Term Loans and Incremental Revolving Commitments and the rate of
interest applicable thereto) which directly affects Lenders of one or more
Incremental Term Loans or Incremental Revolving Commitments (including Loans
extended under such Commitments) and does not adversely affect Lenders under any
other Class, in each case, without the written consent of the Required Facility
Lenders under such applicable Class of Incremental Term Loans or Incremental
Revolving Commitments; provided, however, that the waivers described in this
clause (ix) shall not require the consent of any Lenders other than (A) the
Required Facility Lenders under such applicable Class of Incremental Term Loans
or Incremental Revolving Commitments and (B) in the case of any waiver that
otherwise would be subject to clause (i), (ii), (iii), (iv) or (v) above, each
Lender, each directly affected Lender or each directly and adversely affected
Lender (as specified in clause (i), (ii), (iii), (iv) or (v) above) under the
applicable Class or Classes of Incremental Term Loans or Incremental Revolving
Commitments (including Loans extended under such Commitments);
(b)    unless also consented to in writing by the L/C Issuer, no such amendment,
waiver or consent shall affect the rights or duties of the L/C Issuer under this
Credit Agreement or any Issuer Document relating to any Letter of Credit issued
or to be issued by it or the definition of “Alternative Currency”;
(c)    unless also consented to in writing by the Swingline Lender, no such
amendment, waiver or consent shall affect the rights or duties of the Swingline
Lender under this Credit Agreement;
(d)    unless also consented to in writing by the Administrative Agent, no such
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;
and
(e)    unless also consented to in writing by the Collateral Agent, no such
amendment, waiver or consent shall affect the rights or duties of the Collateral
Agent under this Credit Agreement or any other Credit Document;
provided that notwithstanding anything to the contrary contained herein, (1) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (a) the Revolving Credit Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (b) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender,
(2) each Lender is entitled to vote as such Lender sees fit on any bankruptcy or
insolvency reorganization plan that affects the Loans, and (3) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein. Notwithstanding
anything to the contrary herein, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Term Loans, Revolving Credit Loans, Swingline Loans and L/C Obligations
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Replaced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder (a “Replacement
Amendment”); provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Replaced Term Loans, plus accrued interest, fees, premiums (if any) and
penalties thereon and reasonable fees and expenses associated with such
Replacement Term Loans, (b) the all-in yield with respect to such Replacement
Term Loans (or similar interest rate spread applicable to such Replacement Term
Loans) shall not be higher than the all-in yield for such Refinanced Debt (or
similar interest rate spread applicable to such Refinanced Debt) immediately
prior to such refinancing, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Replaced Term Loans at the time of such refinancing (except by
virtue of amortization or prepayment of the Replaced Term Loans prior to the
time of such incurrence) and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Replaced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the Latest Maturity Date of any Term Loans
in effect immediately prior to such refinancing. Each amendment to this
Agreement providing for Replacement Term Loans may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrower to effect the provisions of this
paragraph, and for the avoidance of doubt, this paragraph shall supersede any
other provisions in this Section 11.01 to the contrary.
If the Administrative Agent and the Borrower shall have jointly identified an
obvious error (including, but not limited to, an incorrect cross-reference) or
any error or omission of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Credit Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Credit
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrower or any other relevant Credit Party shall be permitted to amend such
provision and such amendment shall be deemed approved by the Lenders if the
Lenders shall have received five Business Days’ prior written notice of such
change and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer and
the Borrower to amend the definition of “Alternative Currency” solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.11.

Section 11.02.    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to any Credit Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 or as provided
pursuant to subsection (d) below; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Credit
Parties) or as provided pursuant to subsection (d) below.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article 2 if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower each may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE CREDIT PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or any other Credit Party,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or any other Credit Party’s or the Administrative
Agent’s transmission of Credit Party Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower or any other Credit Party, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (1) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (2) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Credit Party Materials that are not made available through
the “Public Side Information” portion of the Platform and that may contain
material non-public information with respect to the Borrower or its securities
for purposes of United States federal or state securities Laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower or any other Credit Party even if (1) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (2) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower or any other Credit
Party in the absence of gross negligence, bad faith or willful misconduct of
such Person, as determined by a court of competent jurisdiction in a final and
non-appealable judgment. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 11.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer, the Swingline Lender or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Credit Document (including the imposition of the Default Rate)
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided and provided under each other Credit Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided; that the foregoing shall not prohibit (i)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Credit Documents, (ii) the L/C Issuer or
the Swingline Lender from exercising the rights and remedies that inure to their
benefit (solely in their capacity as L/C Issuer or Swingline Lender, as the case
may be) hereunder and under the other Credit Documents, (iii) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.12), or (iv) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Credit Party under any Debtor Relief Law and provided, further,
that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Credit Documents, then (1) the Required Lenders shall have
the rights otherwise ascribed to the Administrative Agent pursuant to Section
9.02 and (2) in addition to the matters set forth in clauses (i), (ii) and (iii)
of the preceding proviso and subject to Section 2.12, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

Section 11.04.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (1) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent and their respective Affiliates (including the reasonable and
documented out-of-pocket fees, charges and disbursements of one counsel for the
Administrative Agent and the Collateral Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
thereby shall be consummated), (2) all reasonable and documented out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (3) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, any Lender or the L/C Issuer
in connection with the enforcement or protection of its rights (a) in connection
with this Credit Agreement and the other Credit Documents, including its rights
under this Section, or (b) in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit (provided that with
respect the fees and disbursements of counsel, all such Persons shall be
represented by one primary counsel and (x) any special counsel and local counsel
in each relevant jurisdiction retained by the Administrative Agent and (y)
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to the affected Person similarly situated, and for each of
clauses (i) and (ii) herein, such amounts shall be limited to those reasonable
and documented out-of-pocket fees and actual disbursements of such counsel).
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, the Collateral
Agent, each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related out-of-pocket expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of one counsel for all
Indemnitees), incurred by any Indemnitee or asserted against any Indemnitee by
the Borrower, any other Credit Party or any other Person arising out of, in
connection with, or as a result of (i) the execution, enforcement or delivery of
this Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, the syndication of the credit
facilities provided for herein, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Credit Agreement and the other Credit Documents, (i) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (ii) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property currently or
formerly owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries or any of their respective predecessors, or any Environmental
Liability related in any way to the Borrower or any of its Restricted
Subsidiaries, or any of their respective predecessors, in each case relating to
any of the foregoing or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE, nor shall any Indemnitee, Related Party, Credit Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Credit Party,
in respect of any such damages incurred or paid by an Indemnitee to a third
party, or which are included in a third-party claim); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct or material
breach of such Person’s obligations under any Credit Document of such Indemnitee
or (y) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for material breach of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower or other such
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise from
disputes solely among Indemnitees, and in such event solely to the extent that
the underlying dispute does not (i) arise as a result of an action, inaction or
representation of, or information provided by or on behalf of, the Credit
Parties or their Subsidiaries or Affiliates as determined by a court of
competent jurisdiction by a final and nonappealable judgment, or (ii) relate to
any action of such Indemnitee in its capacity as Administrative Agent or
Arranger; provided, further, that each Indemnitee shall promptly refund any
amount received pursuant to this Section to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification rights with respect to such payment pursuant to the express
terms of this Section 11.04. This Section 11.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, and damages arising
from any non-Tax claim. Payments under this Section 11.04(b) shall be made by
the Borrower to the Administrative Agent for the benefit of the relevant
Indemnitee.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent, the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Collateral Agent, the L/C Issuer or such Related
Party, as the case may be, such Lender’s pro rata share (determined in each case
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Collateral Agent, the L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Collateral Agent or the L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(b).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Credit Party shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for such direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee or from a breach in bad faith of such Indemnitee’s obligations
hereunder or under any Credit Document, in any case, as determined by a final
and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than 10 Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swingline Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other obligations hereunder or
under any other Credit Document.

Section 11.05.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and each Lender and the L/C
Issuer severally agrees to pay to the Administrative Agent on demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.

Section 11.06.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of their respective rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Assignee pursuant to an assignment made
in accordance with the provisions of Section 11.06(b) (such an assignee, an
“Eligible Assignee”), (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Credit Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (“Assignees”) all or a portion of its rights and obligations under
this Credit Agreement and the other Credit Documents (including all or a portion
of its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the related Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned and (B) in any
case not described in subsection (b)(i), the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 and
integral multiples thereof (or if less, all of such Lender’s remaining Loans or
Commitments in respect of such Class), in the case of an assignment of the
Revolving Credit Commitments (and the Revolving Credit Loans relating thereto),
and $5,000,000 and integral multiples thereof, in the case of an assignment of
Term Commitments or Term Loans; provided that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (1) an Event of
Default under Section 9.01(a) or (f) (solely with respect to the Borrower) has
occurred and is continuing at the time of such assignment (2) in the case of an
assignment of Term Loans, such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund or (3) in the case of an assignment by Goldman Sachs
Bank USA to Goldman Sachs Lending Partners LLP; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of (1) the Revolving Credit Commitments (and the Revolving Credit
Loans relating thereto) if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment (for holding Revolving Credit Loans), an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; and
(C)    the consent of the Swingline Lender and the L/C Issuer (such consents not
to be unreasonably withheld, conditioned or delayed) shall be required for any
assignment in respect of the Revolving Credit Commitments (and the Revolving
Credit Obligations relating thereto).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500 (other than an
assignment from a Lender to one or more of its Affiliates or pursuant to Section
11.13); provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, except as set
forth in Section 11.06(i), (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (iv), (C) to a
natural person or (D) to any Disqualified Institution; and
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Aggregate Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender and the owner
of the amounts owing to it under the Credit Documents as reflected in the
Register for all purposes of the Credit Documents, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
any of the Borrower, the L/C Issuer and the Lenders at any reasonable time and
from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time (without notice to, or the
consent of, any Person) sell participations to any Person (other than a natural
person, a Disqualified Institution, a Defaulting Lender or the Borrower or the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the second proviso of Section 11.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agree that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided that such Participant agrees to be
subject to the provisions of Section 3.06 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided that such Participant agrees to be subject to Section 2.12 as
though it were a Lender.
(e)    Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or of its
other Obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other Obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations, or is otherwise required
thereunder. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over such Lender; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    [Reserved].
(h)    Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above. Bank of America may, (i) upon 30 days’
notice to the Borrower and the Revolving Credit Lenders, resign as the L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as the Swingline
Lender. In the event of any such resignation as the L/C Issuer or the Swingline
Lender, the Borrower shall be entitled to appoint from among the Revolving
Credit Lenders, a successor L/C Issuer or Swingline Lender hereunder; provided
that no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as the L/C Issuer or the Swingline Lender, as the
case may be. If Bank of America resigns as the L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as the L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Credit Lenders to make Base Rate
Loans or fund risk participations in L/C Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as the Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Revolving Credit Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swingline Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as the case may be, and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonable
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
(i)    Assignments to the Borrower and its Subsidiaries. Notwithstanding
anything to the contrary contained in this Section 11.06 or any other provision
of this Agreement, so long as no Event of Default has occurred and is continuing
or would result therefrom, each Term Lender shall have the right at any time to
sell, assign or transfer all or a portion of the Term Loans owing to it to the
Borrower or any of its Subsidiaries on a non-pro rata basis, subject to the
following limitations:
(i)    Such sale, assignment or transfer shall be pursuant to one or more
modified Dutch auctions conducted by the Borrower (each, an “Auction”) to
repurchase all or any portion of the Term Loans; provided that (A) notice of and
the option to participate in the Auction shall be provided to all Term Lenders
and (B) the Auction shall be conducted pursuant to such procedures as the
Auction Manager may establish, which are consistent with this Section 11.06(i)
and the Auction Procedures and are otherwise reasonably acceptable to the
Borrower, the Auction Manager and the Administrative Agent;
(ii)    With respect to all repurchases made by the Borrower or any of its
Subsidiaries pursuant to this Section 11.06(i), (A) the Borrower shall (x)
represent and warrant to the Term Lenders that, as of the launch date of the
related Auction and the effective date of any such repurchase, it does not
possess material non-public information with respect to the Borrower and its
Subsidiaries that has not been disclosed to the Administrative Agent and the
non-Public Lenders or (y) make a statement that it cannot make such
representation and warranty, (B) the Borrower or any of its Subsidiaries shall
not use the proceeds of any Revolving Credit Loans to repurchase such Term Loans
and (C) the assigning Term Lender and the Borrower or its applicable Subsidiary
shall execute and deliver to the Auction Manager an Assignment and Assumption
with respect to such repurchase; and
(iii)    Following a repurchase by the Borrower or any of its Subsidiaries
pursuant to this Section 11.06(i), the Term Loans so repurchased shall, without
further action by any Person, be deemed canceled and no longer outstanding (and
may not be resold by the Borrower or any of its Subsidiaries) for all purposes
of this Credit Agreement and all other Credit Documents, including, but not
limited to (A) the making of, or the application of, any payments to the Term
Lenders under this Credit Agreement or any other Credit Document, (B) the making
of any request, demand, authorization, direction, notice, consent or waiver
under this Credit Agreement or any other Credit Document or (C) the
determination of the Required Lenders or the Required Term Lenders, or for any
similar or related purpose, under this Credit Agreement or any other Credit
Document. If any Term Loan is purchased and canceled in accordance with this
Section 11.06(i), all such prepayments shall be applied to the remaining
scheduled installments of principal of the relevant Class of Term Loans pursuant
to Section 2.05(a) on a pro rata basis across such installments. In connection
with any Term Loans repurchased and canceled pursuant to this Section 11.06(i),
the Administrative Agent is authorized to make appropriate entries in the
Register to reflect any such cancellation.
(j)    If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of clause (b)(v) above, the Borrower may,
at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, notwithstanding anything to the
contrary in Section 2.07 or Section 2.12, (A) terminate any Revolving Credit
Commitment of such Disqualified Institution and repay all Obligations of the
Borrower owing to such Disqualified Institution in connection with such
Revolving Credit Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Institutions, prepay such Term Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Credit Documents and/or (C) require such
Disqualified Institution to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 11.06), all of
its interest, rights and obligations under this Agreement and related Credit
Documents to an Eligible Assignee that shall assume such obligations at the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder and other the other Credit
Documents; provided that (i) such assignment does not conflict with applicable
Laws and (ii) in the case of clause (B), the Borrower shall not use the proceeds
from any Loans to prepay Term Loans held by Disqualified Institutions.
(k)    Notwithstanding anything to the contrary contained in this Agreement, the
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Reorganization Plan”) each Disqualified Institution party
hereto hereby agrees (1) not to vote on such Reorganization Plan, (2) if such
Disqualified Institution does vote on such Reorganization Plan notwithstanding
the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Reorganization Plan in accordance with Section 1126(c)
of the Bankruptcy Code (or any similar provision in any other Debtor Relief
Laws) and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

Section 11.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), to the extent requested by
any regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority), to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process (in which case such
Person, to the extent practicable and so long as it is permitted by Law and
except in connection with any order or request as part of a regulatory
examination or audit, agrees to inform the Borrower promptly thereof), to any
other party hereto, in connection with the exercise of any remedies hereunder or
under any other Credit Document or any action or proceeding relating to this
Credit Agreement or any other Credit Document or the enforcement of rights
hereunder or thereunder, subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Credit Agreement or any Eligible Assignee
invited to become a Lender pursuant to Section 11.06(b), (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, with the consent of the Borrower
or to the extent such Information, (iii) becomes publicly available other than
as a result of a breach of this Section, (iv) to the extent that such
information is independently developed by the Administrative Agent, a Lender,
L/C Issuer or such parties Affiliates, in each case, so long as not based on
information obtained in a manner that would otherwise violate this provision,
(v) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or (vi) with the Borrower’s consent. In addition, the
Administrative Agent and the Lenders may disclose the existence of this Credit
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Credit Agreement, the other Credit Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Credit Parties or their Subsidiaries or Affiliates relating to the Credit
Parties or their Subsidiaries or Affiliates or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Credit Parties or their Subsidiaries or Affiliates;
provided that all information received after the Closing Date from the Borrower
or any of its Subsidiaries shall be deemed confidential unless such information
is clearly identified at the time of delivery as not being confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Credit Parties or their Subsidiaries or Affiliates, as the case may be, (b)
it has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including federal and state securities Laws.

Section 11.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Credit Agreement or any other Credit Document to such Lender
or the L/C Issuer, irrespective of whether or not the Lender or the L/C Issuer
shall have made any demand under this Credit Agreement or any other Credit
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 11.09.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, characterize any payment that is not
principal as an expense, fee, or premium rather than interest, exclude voluntary
prepayments and the effects thereof, and amortize, prorate, allocate, and spread
in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 11.10.    Counterparts; Integration. This Credit Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement and the
other Credit Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Credit Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Credit Agreement.

Section 11.11.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Credit Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied (other than any Obligations under
any Swap Contract Obligation, Treasury Management Obligation or contingent
indemnity obligations, in any such case not then due and payable) or any Letter
of Credit shall remain outstanding (unless the such Letter of Credit has been
Cash Collateralized or back-stopped by a letter of credit in form, amount and
substance reasonably satisfactory to the Administrative Agent or a deemed
reissuance under another facility or as to which other arrangements reasonable
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

Section 11.12.    Severability. If any provision of this Credit Agreement or the
other Credit Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Credit Documents shall not be affected or impaired
thereby and the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Credit Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, the L/C
Issuer or the Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

Section 11.13.    Replacement of Lenders. If (a) any Lender requests
compensation under Section 3.04, (b) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (c) any Lender gives a notice pursuant to
Section 3.02, (d) any Lender does not consent to a proposed change, waiver,
discharge or termination (a “Non-Consenting Lender”) with respect to any Credit
Document requiring the approval of all the Lenders or of all the Lenders
directly affected thereby that has been approved by the applicable Required
Facility Lenders or, to the extent applicable, the Required Lenders, or (e) any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), (i)
all of such Lender’s interests, rights and obligations under this Credit
Agreement and the related Credit Documents, or (ii) solely in the case of a
Non-Consenting Lender, all of such Lender’s Class of Loans with respect to which
such Lender is a Non-Consenting Lender, in each case to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b)(iv);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) that is to be
assigned hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Law;
(v)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable assignee
consents to the proposed change, waiver, discharge or termination; and
(vi)    the failure by any Lender described in clauses (a) – (e) above to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Lender, and the assignment of such Lender’s Commitments
and outstanding Loans and participations in L/C Obligations and Swingline Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 11.14.    Governing Law; Jurisdiction; Etc.
(a)     GOVERNING LAW. THIS CREDIT AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CREDIT AGREEMENT (INCLUDING ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF)
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, AND, SUBJECT TO THE LAST SENTENCE OF THIS CLAUSE (B), EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL BE BROUGHT, HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 11.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.16.    USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of the Credit Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Act. The Credit Parties shall, promptly following
a request by the Administrative Agent or any Lender, provide all reasonable
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

Section 11.17.    Termination. Notwithstanding any other provision to the
contrary, upon termination of the commitments hereunder and payment in full of
all Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted and (ii) Obligations described in clauses (b)
and (c) of the definition thereof) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
reasonable satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), the Collateral Documents and the security interests created
thereby shall terminate, all rights in the Collateral shall revert to the
applicable Credit Party and the Administrative Agent and the Collateral Agent,
at the request and sole expense of the Borrower, will execute and deliver such
documents as the Borrower shall reasonably request to evidence such termination;
provided that if an Event of Default shall have occurred and is continuing, no
such termination will be effective unless arrangements reasonable satisfactory
to the holders of the Swap Contract Obligations and Treasury Management
Obligations shall have been made, and will not affect provisions which expressly
survive termination.

Section 11.18.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower and each other Credit Party acknowledge and agree, and
acknowledge their respective Affiliates’ understanding, that: (i) the arranging
and other services regarding this Credit Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Borrower, each other Credit Party and their respective Affiliates,
on the one hand, and the Administrative Agent and the Arrangers, on the other
hand, (ii) each of the Borrower and the other Credit Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each of the Borrower and each other Credit Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; the Administrative Agent, each Arranger and each Lender each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Credit Party or any of
their respective Affiliates, or any other Person and the Administrative Agent,
the Arrangers and the Lenders shall not have any obligation to the Borrower, any
other Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Credit Parties and their respective Affiliates, and the
Administrative Agent, the Arrangers and the Lenders shall not have any
obligation to disclose any of such interests to the Borrower, any other Credit
Party or any of their respective Affiliates. To the fullest extent permitted by
Law, each of the Borrower and the other Credit Parties hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 11.19.    Electronic Execution. The words “execution,” “signed,”
“signature,” and words of like import in in connection with this Agreement and
the transaction contemplated hereby (including, without limitation any
Assignment and Assumption, amendment or other modifications, Loan Notices,
waivers and consent) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Section 11.20.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 11.21.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Credit Party in respect of any such sum due from it to the Administrative Agent
or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from any Credit Party in the Agreement Currency, such Credit Party
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Credit Party (or to any other Person who
may be entitled thereto under applicable Law).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.


Borrower




MERCURY SYSTEMS, INC.
By:            
Name:    
Title:    









Guarantors




MERCURY DEFENSE SYSTEMS, INC.
By:            
Name:    
Title:    
ARXAN RESEARCH, INC.
By:            
Name:    
Title:    




MERCURY MISSION SYSTEMS, LLC
By:            
Name:    
Title:    

Administrative Agent




BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent




By: ___________________________________
Name:
Title:









BANK OF AMERICA, N.A.,
as L/C Issuer and Swingline Lender




By: ___________________________________
Name:
Title:



Lenders




[LENDERS],




By: ___________________________________
Name:
Title



SCHEDULE 2.01


Lenders and Commitments




Revolving Credit Lender


Revolving Credit Commitment
Aggregate Commitment Percentage


Bank of America, NA


$65,000,000


8.6666666680
%
Citibank, N.A.


$60,000,000


8.0000000000
%
SunTrust Bank


$60,000,000


8.0000000000
%
JPMorgan Chase Bank, N.A.


$60,000,000


8.0000000000
%
Santander Bank, N.A.


$45,000,000


6.0000000000
%
Wells Fargo Bank, National Association


$45,000,000


6.0000000000
%
KeyBank National Association


$45,000,000


6.0000000000
%
U.S. Bank National Association


$45,000,000


6.0000000000
%
TD Bank NA


$45,000,000


6.0000000000
%
BMO Harris Bank N.A.


$40,000,000


5.3333333330
%
Capital One, National Association


$40,000,000


5.3333333330
%
Bank of the West


$40,000,000


5.3333333330
%
Regions Bank


$40,000,000


5.3333333330
%
MUFG Bank, Ltd.


$40,000,000


5.3333333330
%
Fifth Third Bank


$40,000,000


5.3333333330
%
First National Bank of Pennsylvania


$20,000,000


2.6666666670
%
Goldman Sachs Bank USA


$20,000,000


2.6666666670
%
TOTAL:


$750,000,000.00




100.000000000%
















